Exhibit 10.21

 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (the “MSA”), effective as of January 01, 2005
(the “Effective Date”), is made and entered into by and between ProQuest
Company, a Delaware corporation having its principal offices at 300 North Zeeb
Road, Ann Arbor, MI 48106 (“Client Parent”), and International Business Machines
Corporation, a New York corporation having its principal offices at Route 100,
Somers, New York 10589 (“Supplier Parent”).

 

RECITALS

 

WHEREAS, Client Parent and Supplier Parent have engaged in extensive
negotiations, discussions and due diligence that have culminated in the
formation of the contractual relationship described in this MSA; and

 

WHEREAS, Client Parent desires to procure from Supplier Parent, and Supplier
Parent desires to provide to Client Parent, the information technology products
and services described in this MSA and in Service Agreements entered to by the
Parties from time to time under this MSA, on the terms and conditions specified
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I.

 

INTRODUCTORY PROVISIONS

 

1.1 Scope of Agreement. This MSA establishes a contractual framework for
Supplier’s provision of Services under Service Agreements worldwide. In order to
provide a uniform mechanism for implementing the principles of this MSA, the
provisions of this MSA, as between Supplier Parent and Client Parent, shall be
applicable worldwide and shall be implemented by Client Parent and Supplier
Parent, and their respective domestic and foreign subsidiaries and business
units, entering into Service Agreements which incorporate the principles of the
applicable provisions of this MSA, modified as may be necessary by reason of
local Laws or commercial custom. Client Parent and Supplier Parent each
acknowledge and understand that their respective subsidiaries are not parties to
this MSA and will not be legally bound by the provisions of this MSA unless and
until they agree to be so bound. However, during any period and to the extent
that a locally appropriate Service Agreement for any such Services is not then
currently in effect, Client Parent and Supplier Parent shall each remain
obligated to the other for the performance of the respective obligations of
Client and Supplier stated herein.

 

1.2 Definitions.

 

(a) As used in this MSA, the terms set forth in Exhibit A shall have the
respective meanings set forth therein.

 

(b) The term “Client Direct Competitor” means the Entities described in an
applicable Statement of Work and the Affiliates and successors in interest of
such Entities, as may be updated by Client from time to time upon written notice
to Supplier.

 

(c) The term “Contracting Party” shall mean (1) with respect to this MSA, Client
Parent or Supplier Parent, and (2) with respect to any Service Agreement, the
Client Contracting Party receiving Services pursuant to the Service Agreement or
the Supplier Contracting Party providing such Services.

 



--------------------------------------------------------------------------------

(d) The term “Service Agreement” shall mean any written agreement, as provided
for in Section 2.1 hereof, that is entered into between a Client Contracting
Party and a Supplier Contracting Party for the provision of Services to that
Client Contracting Party by the Supplier Contracting Party.

 

Other terms used in this MSA are defined in the context in which they are used
and, unless otherwise specified herein, shall have the meanings there indicated
wherever they are used in this MSA.

 

1.3 Term.

 

(a) The term of this MSA shall commence as of the Effective Date and shall
continue until the expiration of an initial term of five (5) years. The term of
this MSA may be extended for an additional term upon mutual agreement by Client
Parent and Supplier Parent prior to the end of the initial term.

 

(b) Service Agreement terms which extend beyond the term of this MSA shall be
subject to the approval of the Corporate Contract Managers. If this MSA expires
or is terminated, Client Parent and Supplier Parent will not enforce any Service
Agreement term which purports to extend beyond the expiration or termination of
this MSA unless such extension is or has been mutually agreed upon by the
Corporate Contract Managers. With respect to any Service Agreement which
survives expiration or termination of this MSA (as a result of such approval by
the Corporate Contract Managers), the provisions of this MSA that have been
incorporated into such Service Agreement shall remain valid provisions of that
Service Agreement unless and until the Contracting Parties thereto otherwise
agree, notwithstanding termination of this MSA.

 

1.4 Applicability of Terms and Conditions. The Terms and Conditions set forth in
Exhibit B hereto are intended to be applicable to both this MSA and each Service
Agreement and, when used in connection with a Service Agreement, a reference to
the applicable provisions of this MSA shall be considered a reference to the
provisions of Exhibit B hereto, except to the extent that any such provisions
are expressly modified or excluded therefrom in a Service Agreement.

 

1.5 Fundamental Principle of Good Faith and Fair Dealing. In entering into this
MSA, Client Parent and Supplier Parent each acknowledge and agree that all
aspects of the worldwide business relationship and dealings between Client and
Supplier contemplated by this MSA and each Service Agreement, including the
performance of all obligations and the exercise of all rights under this MSA and
each Service Agreement, will be governed by the fundamental principle of good
faith and fair dealing. Client Parent and Supplier Parent shall assure that each
Client Contracting Party and Supplier Contracting Party, respectively, complies
with this principle of good faith and fair dealing.

 

ARTICLE II.

 

SERVICE AGREEMENTS

 

2.1 Service Agreements. As of the Effective Date, each Client Contracting Party
and the corresponding Supplier Contracting Party have agreed upon and entered
into or shall, as soon as practicable, agree upon and enter into one or more
Service Agreements for the performance of Services for that Client Contracting
Party on mutually agreeable terms and conditions, subject to the limitations set
forth in this MSA. If and to the extent applicable, each such Service Agreement
shall:

 

(a) Refer to this MSA, which reference shall be deemed to incorporate into the
Service Agreement the applicable provisions of this MSA.

 

(b) Designate the date as of which the provisions of the Service Agreement will
be effective and the term or period of time during which Supplier will perform
Services pursuant to the Service Agreement.

 



--------------------------------------------------------------------------------

(c) Describe the obligations of Supplier related to the Service Agreement,
including any Hardware or Materials to be delivered and any Services to be
performed by Supplier pursuant to the Service Agreement, together with the
general performance standards and related provisions agreed to by the Parties.

 

(d) Describe the obligations of Client related to the Service Agreement,
including without limitation any space, facilities, Hardware, Materials, Client
Assets or other support to be provided by Client.

 

(e) Specify the mutually agreed upon pricing structure, method and amounts of
payment to be made to Supplier for the Services performed pursuant to the
Service Agreement.

 

(f) Establish specific measurable standards of performance applicable to
Supplier’s performance under the Service Agreement, such as function point
analysis for application software development and Hardware and Software
availability standards, as well as related remedies and rewards available if the
Supplier Contracting Party’s performance fails to meet or exceeds those
performance standards. Any such remedies and rewards shall be designed to incent
and reward good performance and not to distort the intended economic effects of
the Service Agreement.

 

(g) Identify any provisions of the Terms and Conditions that are expressly
excluded from the Service Agreement and any provisions of the Service Agreement
that shall supersede and prevail over any conflicting or inconsistent provisions
of the Terms and Conditions.

 

(h) Include any other provisions deemed necessary or desirable by the
Contracting Parties to the Service Agreement, such as, but not limited to,
provisions enabling the Service Agreement to conform to the requirements of any
applicable local Laws and government contracting requirements.

 

The general format for each Service Agreement is set forth in Exhibit C to this
MSA.

 

2.2 Service Agreement Objectives. Each applicable Client Contracting Party and
Supplier Contracting Party will negotiate in good faith to agree upon and enter
into Service Agreements under this MSA.

 

2.3 Continued Services to Divested Business Units. In any situation where an
existing Service Agreement does not accommodate the continued provision of
Services to a divested Client business unit, Supplier will negotiate in good
faith with the divested Client business unit to either enter into an agreement
pursuant to which Supplier will continue providing services to the divested
Client business unit on such terms and conditions as may be mutually agreed upon
by Supplier and the divested Client business units.

 

ARTICLE III.

 

OPERATIONAL PROVISIONS

 

3.1 Client/Supplier Relationship. Client Parent and Supplier Parent will
establish a group, which will include the Corporate Contract Managers and other
executive key to the Client/Supplier relationship as may be designated by each
Party, to ensure that the Parties are acting in a manner consistent with the
principles of this MSA, and to address any issues that may arise in connection
with this MSA.

 

3.2 Information Technology Strategy and Architecture. The respective roles and
responsibilities of Client and Supplier in connection with the performance of
the Services pursuant to the Service Agreements will be governed by the
following:

 

(a) Client will be responsible for, and will decide and direct, its information
technology strategies and requirements, including Client’s computing and
communications architecture.

 



--------------------------------------------------------------------------------

This includes Client’s right (1) to develop, maintain and publish technology
standards that support the implementation of Client’s architecture, and
architecture and technology compliance processes, and (2) to identify and select
vendors of hardware and software used by Supplier to provide Services that are
performed for Client on a dedicated basis. In this regard, Supplier will
cooperate, as reasonably requested by Client, in preparing and updating any such
strategies and requirements.

 

(b) Supplier will be responsible for, and will decide and direct, its
performance of the Services in furtherance of Client’s information technology
strategies and requirements, and will retain specific responsibility for the
computing and communications architecture and technology at the Supplier Sites.

 

(c) In managing its own functions and operations in performing the Services,
Supplier will consult with Client and take into account Client’s legitimate
suggestions and concerns regarding the delivery of the Services.

 

3.3 Contract Administration. Client Parent and Supplier Parent shall each
designate a Corporate Contract Manager who shall be responsible for, among other
things:

 

(a) The implementation, management and enforcement of this MSA on behalf of that
Parent, including overall management of its performance under this MSA.

 

(b) Exercising day-to-day responsibility for achieving resolution of
corporate-wide issues relating to this MSA or the Service Agreements.

 

(c) Working with the Contract Managers designated under each Service Agreement
to establish, where appropriate, uniform policies applicable to the Services
provided to Client by Supplier.

 

(d) Interfacing with any committees or other bodies of that Parent with
responsibility for reviewing or approving any matters relating to this MSA or
the Service Agreements and otherwise satisfying any administrative requirements
internally required by that Parent.

 

(e) Monitoring the activities of the Contract Managers designated under each
Service Agreement, as applicable, of that Parent.

 

The Supplier Corporate Contract manager shall be considered a Key Employee and
the provisions related to Key Employees set forth in the Terms and Conditions
shall apply with respect to the designated individual.

 

ARTICLE IV.

 

GENERAL PROVISIONS

 

4.1 Termination of MSA. This MSA may be terminated as follows:

 

(a) In the event either Supplier Parent or Client Parent defaults in the
performance of any of its duties or obligations that are material in the context
of the overall relationship between Client and Supplier and fails to cure such
default within thirty (30) days after being given written notice specifying the
default, or, with respect to any default which cannot reasonably be cured within
thirty (30) days, if the defaulting Party fails to provide, promptly after being
given written notice specifying the default, a specific written action plan for
curing the default as expeditiously as reasonably possible, including a
specified schedule for the action plan and a mutually agreed upon end date by
which the action plan is to be completed and the default cured, and to proceed
utilizing its reasonable best efforts to cure the default in accordance with and
on the schedule specified in the action plan, then the Party not in default may,
by giving written notice thereof to the defaulting Party, terminate this MSA as
of a date specified in such notice of termination. Additionally, in the event
that the defaulting Party fails to cure the

 



--------------------------------------------------------------------------------

default by the mutually agreed upon end date as set forth in the action plan,
the Party not in default may, by giving written notice thereof to the defaulting
Party, immediately terminate this MSA.

 

(b) In the event that either Party is unable to pay its debts generally as they
come due or is declared insolvent or bankrupt, is the subject of any proceedings
relating to its liquidation, insolvency or for the appointment of a receiver or
similar officer for it, makes an assignment for the benefit of all or
substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, then the other Party hereto may, by giving written notice thereof
to such Party, terminate this MSA as of a date specified in such notice of
termination.

 

(c) Expiration or termination of this MSA shall not relieve the Parties of their
respective obligations which survive expiration or termination under the Terms
and Conditions, including, without limitation, any obligation to provide
Termination Assistance Services.

 

4.2 Amendment or Modification. This MSA may be amended or modified upon mutual
agreement of Client Parent and Supplier Parent; provided, however, such
amendment or modification shall only be effective if made in writing by the
Corporate Contract Managers or other authorized representatives of Client Parent
and Supplier Parent.

 

4.3 Incorporation of Exhibits. The provisions of the Exhibits hereto are hereby
incorporated into and made a part of this MSA for all purposes. Notwithstanding
anything to the contrary in Exhibit B hereto, for purposes of these provisions
as incorporated into this MSA (a) the Effective Date shall mean the Effective
Date of this MSA, (b) the Contracting Parties shall mean Client Parent and
Supplier Parent, and (c) the Contract Managers of the Contracting Parties shall
mean the Client and Supplier Corporate Contract Managers.

 

4.4 Governing Law. This MSA shall be governed by the laws of the State of
Michigan without regard to the principles of conflict of laws.

 

IN WITNESS WHEREOF, the Parties hereto, by their duly authorized
representatives, have executed this MSA effective as of the Effective Date first
above written.

 

INTERNATIONAL BUSINESS MACHINES CORPORATION      

PROQUEST COMPANY

By:           By:    

(Print):

         

(Print):

   

Title:

         

Title:

   

Date:

         

Date:

   

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

to the

 

MASTER SERVICES AGREEMENT

 

DEFINITIONS

 

The terms defined in this Exhibit include the plural as well as the singular.
Unless otherwise expressly stated, the words “herein,” “hereof,” and “hereunder”
and other words of similar import refer to the MSA as a whole and not to any
particular Article, Section, Subsection or other subdivision. Article, Section,
Subsection, Exhibit and Schedule references refer to articles, sections and
subsections of, and schedules to, the MSA. The words “include” and “including”
shall not be construed as terms of limitation. The word “or” shall mean “and/or”
unless the context requires otherwise. The words “day,” “month,” and “year”
mean, respectively, calendar day, calendar month and calendar year, and the
words “writing” or “written” mean preserved or presented in retrievable or
reproducible written form. Except as provided in the MSA, “writing” or “written”
may mean electronic (including E-mail transmissions where receipt is
acknowledged by the recipient, but excluding voice-mail), or hard copy,
including by facsimile (with acknowledgment of receipt from the recipient’s
facsimile machine) unless otherwise stated. Other terms used in the MSA or any
Service Agreement entered into under the MSA are defined in the context in which
they are used and shall have the meanings there indicated.

 

“Act” shall have the meaning given in Section 4.12.h of the Terms and
Conditions.

 

“Acquired Assets” means the Hardware, Software and other assets owned or
controlled by Client and listed in a Service Agreement that Supplier will
acquire as of the Effective Date.

 

“Acquired Assets Credit” means the amount set forth in a Service Agreement that
Supplier will pay to Client as consideration for the Acquired Assets.

 

“Additional Resource Charge” is the charge for additional utilization of a
predefined Service or resource in excess of the defined Resource Baseline
volume, as set forth in a Service Agreement.

 

“Affiliate” shall mean, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.

 

“Benchmarker” shall have the meaning given in the Statement of Work.

 

“Benchmarking” shall have the meaning given in the Statement of Work.

 

“Cause” shall mean the flagrant disregard of the rules and regulations of
Supplier; insubordination, negligence, or misconduct as defined in Supplier’s
human resource policies and procedures; or commission of a felony.

 

“Change” shall have the meaning given in Section 10.2 of the Terms and
Conditions.

 

“Change Control Procedures” shall have the meaning given in Section 10.2 of the
Terms and Conditions.

 

“Charges” shall have the meaning given in Section 17.1 of the Terms and
Conditions.

 



--------------------------------------------------------------------------------

“Claim” shall have the meaning given in Section 27.5 of the Terms and
Conditions.

 

“Client” shall mean Client Contracting Party and any related Entities that have
entered into any applicable Service Agreements or that are receiving any of the
Services.

 

“Client Agents” shall mean the subcontractors, consultants, representatives,
agents and suppliers of Client (other than Supplier and those subcontractors,
agents and suppliers acting for or on behalf of Supplier).

 

“Client Assets” shall have the meaning given in Section 12.3 of the Terms and
Conditions.

 

“Client Confidential Information” shall mean any information of a confidential
or proprietary nature received by Supplier, directly or indirectly, from Client,
or acquired or developed pursuant to the provision of the Services, including,
but not limited to, business affairs, data, designs, manuals, training materials
and documentation, formulas, ideas, inventions, knowledge of manufacturing
processes, mask-works, methods, prices, financial and accounting data, products
and product specifications, systems, and technical information and the terms of
the Agreement.

 

“Client Contracting Party” shall mean the Client Entity that enters into a
Service Agreement and is identified as such therein.

 

“Client Contract Manager” shall have the meaning given in Section 12.1 of the
Terms and Conditions.

 

“Client Consents” shall have the meaning given in Section 14.1.b.3. of the Terms
and Conditions.

 

“Client Data” shall have the meaning given in Section 15.1 of the Terms and
Conditions.

 

“Client Hardware” shall mean the Hardware owned or leased by, or under the
control of, Client or a Client Agent.

 

“Client Sites” shall mean the facilities or sites owned or leased by, or under
the control of, Client or a Client Agent.

 

“Client Materials” shall mean the Client Proprietary Materials and the Client
Third Party Materials, collectively.

 

“Client Personnel” means the employees, agents, contractors or representatives
of Client who are listed in a schedule to a Service Agreement.

 

“Client Proprietary Materials” shall have the meaning given in Section 13.1.a.
of the Terms and Conditions.

 

“Client Third Party Materials” shall have the meaning given in Section 13.1.a.
of the Terms and Conditions.

 

“Confidential Information” shall mean Client Confidential Information and
Supplier Confidential Information, collectively.

 

“Contracting Party” shall mean Client Contracting Party or Supplier Contracting
Party, as the case may be.

 



--------------------------------------------------------------------------------

“Control” and its derivatives shall mean the legal, beneficial, or equitable
ownership, directly or indirectly, of at least 50% of the aggregate of all
voting equity interests in an Entity or equity interests having the right to at
least 50% of the profits of an Entity or, in the event of dissolution, to at
least 50% of the assets of an Entity and, in the case of a partnership, also
includes the holding by an Entity (or one of its Affiliates) of the position of
sole general partner.

 

“Corporate Contract Manager” shall have the meaning given in the MSA.

 

“Critical Systems” shall mean the systems identified as critical in a Service
Agreement.

 

“Designated Services” shall have the meaning given in Section 4.1.a. of the
Terms and Conditions.

 

“Developed Materials” shall mean the Materials developed and written by or on
behalf of Supplier and/or Supplier Agents for Client pursuant to the provision
of the Services unless agreed otherwise between Client and Supplier as a
specific amendment to a Service Agreement.

 

“Disclosing Party” shall have the meaning given in Section 15.6.c. of the Terms
and Conditions.

 

“Direct Client Competitors” shall mean the Entities identified in the Statement
of Work.

 

“Direct Damages Cap” shall have the meaning given in Section 27.6 of the Terms
and Conditions.

 

“Documentation” shall mean the user guides, operating manuals, education
materials, product descriptions and specifications, technical manuals,
supporting materials, and other information relating to the Software or used in
conjunction with the Services, whether distributed in print, magnetic,
electronic, or video format.

 

“Effective Date” shall have the meaning set forth in the applicable Service
Agreement.

 

“Employment Effective Date” shall have the meaning given in the Statement of
Work.

 

“Entity” shall mean a corporation, partnership, joint venture, trust, limited
liability company, limited partnership, limited liability partnership,
governmental agency, association or other organization or Entity.

 

“Expiration Date” shall have the meaning set forth in the applicable Service
Agreement.

 

“Force Majeure Event” shall have the meaning given in Section 16.2 of the Terms
and Conditions.

 

“Hardware” shall mean the computers and related equipment used in connection
with the provision of the Services, including central processing units and other
processors, controllers, modems, communications and telecommunications equipment
(voice, data and video), cables, storage devices, printers, terminals, other
peripherals and input and output devices, and other tangible mechanical and
electronic equipment intended for the processing, input, output, storage,
manipulation, communication, transmission and retrieval of information and data.

 

“Illicit Code” shall mean any hidden files, any automatically replicating,
transmitting or activating computer program, any virus (or other malicious
computer program), or any Hardware-limiting, Software-limiting or
Services-limiting function (including, but not limited to, node lock, time-out
or other similar functions), whether implemented by electronic or other means.

 



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning given in Section 27.5 of the Terms
and Conditions.

 

“Indemnifying Party” shall have the meaning given in Section 27.5 of the Terms
and Conditions.

 

“Initial Term” shall have the meaning given in Section 2.1 of the Terms and
Conditions.

 

“Intellectual Property” is defined in the definition for Work Product below.

 

“Key Employees(s)” shall have the meaning given in the Statement of Work.

 

“Laws” shall mean all federal, provincial, state and local laws, statutes,
regulations, rules, executive orders, government directives, government
circulars, or binding pronouncements of or by any government (including any
department or agency thereof) having jurisdictional authority over a Party.

 

“Losses” shall mean all losses, liabilities, damages and claims (including
taxes), and all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, litigation, settlement, judgment,
interest and penalties).

 

“Materials” shall mean Intellectual Property and Software.

 

“MSA” shall mean the Master Services Agreement, including all exhibits and
schedules attached thereto.

 

“Net Book Value” shall mean the original asset value less any accumulated
amortization or depreciation (as calculated under the rules of generally
accepted accounting principles in the United States).

 

“Non-Solicitation Period” shall have the meaning given in the Statement of Work.

 

“Official Action” shall have the meaning given in Section 4.13.a. of the Terms
and Conditions.

 

“Parties” shall mean Client and Supplier, collectively, and each of Supplier and
Client may be referred to as a “Party.”

 

“Performance” shall mean that the Transitioned Employee’s level of performance
is at a level that would justify dismissal under the human resource policies of
Supplier.

 

“Personal Information” shall mean any individually identifiable information from
or about an individual consumer, or information, when associated with other
information in the hands of or available to, supplier, including, but not
limited to (a) first & last name; (b) a home address or other physical address,
including street name and name of city or town; (c) an email address or other
online contact information (e.g., instant messaging user identifier); (d) a
telephone number; (e) a social security number or other government-issues
personal identifier such as a tax identification number; (f) an Internet
Protocol address; (g) a persistent identifier (e.g., a unique customer number in
a cookie); and (h) any other information that is combined with any of the above.

 

“Policy and Procedures Manual” shall have the meaning given in Section 4.10.a.
of the Terms and Conditions.

 

“Privileged Work Product” shall have the meaning given in Section 15.7 of the
Terms and Conditions.

 

“Project Managers” shall mean the Client and Supplier project or systems
operations managers for the applicable project or system.

 



--------------------------------------------------------------------------------

“Project Staff “ shall mean the individuals appointed by Supplier to provide the
Services.

 

“Receiving Party” shall have the meaning given in Section 15.6.c. of the Terms
and Conditions.

 

“Reduced Resource Credit” is the credit for reduced utilization of a predefined
Service or resource below the defined Resource Baseline volume, as set forth in
a Service Agreement.

 

“Renewal Term” shall have the meaning given in Section 2.2 of the Terms and
Conditions.

 

“Resource Baselines” are the annual volumes of specific resources or Services
expected to be delivered or performed by Supplier under a Service Agreement.

 

“Resource Unit” means a particular unit of resource, as described in a Service
Agreement, which is measured to determine Client’s actual utilization of such
resource compared to the applicable Resource Baseline for purposes of
calculating Additional Resource Charges and Reduced Resource Credits under the
applicable Service Agreement.

 

“Root Cause Analysis” is a formal process that diagnoses systemic, catastrophic
or other problems at the lowest reasonable level necessary to establish the
cause of such problems.

 

“Service Agreement” shall mean an agreement entered into by Client Contracting
Party and Supplier Contracting Party for the provision of certain services that
refers to and incorporates the MSA and the Terms and Conditions, and as may be
amended during the Term. A Service Agreement shall consist of the Statement of
Work (SOW) and its Schedules.

 

“Service Levels” shall have the meaning given in the Statement of Work.

 

“Service Level Credits” shall have the meaning given in the Statement of Work.

 

“Services” shall mean the Designated Services and the Supplemental Services.

 

“Schedules” shall mean the Schedules expressly referenced in and attached to a
Service Agreement.

 

“Sites” shall mean the Client Sites and the Supplier Sites, collectively.

 

“Software” shall mean the Source Code and object code versions of any
applications programs, operating system software, computer software languages,
utilities and other computer programs (i.e., any set of statements or
instructions to be used directly or indirectly in a computer in order to bring
about a certain result), and documentation and supporting materials relating
thereto, in whatever form or media, used or developed in connection with the
provision of the Services, including the tangible media upon which such
applications programs, operating system software, computer software languages,
utilities and other computer programs, and documentation and supporting
materials relating thereto are recorded or printed, together with all
corrections, improvements, updates and releases thereof.

 

“Source Code” means a human-readable copy of the source code (the computer
instructions in human readable computer language) to the Software and the
Developed Materials, plus any pertinent commentary or explanation that may be
used by Supplier’s programmers, although not necessarily those incorporating the
program, and shall include Documentation, statements or principles of operation,
and schematics, all as necessary or useful for the effective understanding,
maintenance and use of the Source Code. To the extent that the development
environment employed by Supplier for the development, maintenance, compilation,
and implementation of the Source Code includes any device, programming, or
Documentation not commercially available to Client on reasonable terms through
readily

 



--------------------------------------------------------------------------------

known sources other than Supplier, the Source Code shall include all such
devices, programming, or Documentation. The foregoing reference to such
development environment is intended to apply to any programs, including
compilers, workbenches, tools, and high-level (or proprietary) languages, used
by Supplier for the development, maintenance, and implementation of the Source
Code.

 

“Specialized Services” shall have the meaning given in the Statement of Work.

 

“Specifications” shall mean any specifications for Services, Hardware or
Materials that are agreed upon by Client and Supplier, as set forth in a Service
Agreement.

 

“Supplemental Services” shall have the meaning given in Section 4.2.a. of the
Terms and Conditions.

 

“Supplier” shall mean Supplier Contracting Party and any related Entities that
have entered into any applicable Service Agreements or that are providing any of
the Services.

 

“Supplier Administered Agreements” shall have the meaning given in Section
7.3.a. of the Terms and Conditions.

 

“Supplier Agents” shall mean the subcontractors, consultants, representatives,
agents and suppliers of Supplier.

 

“Supplier Confidential Information” shall mean any information of a confidential
or proprietary nature that is received and approved by Client in accordance with
Section 15.6.d. of the Terms and Conditions.

 

“Supplier Consents” shall have the meaning given in Section 14.1.a.2. of the
Terms and Conditions.

 

“Supplier Contract Manager” shall have the meaning given in the Statement of
Work.

 

“Supplier Contracting Party” shall mean the Supplier Entity that enters into a
Service Agreement and is identified as such therein.

 

“Supplier Hardware” shall mean the Hardware owned or leased by Supplier.

 

“Supplier Materials” shall mean the Supplier Proprietary Materials and the
Supplier Third Party Materials, collectively.

 

“Supplier’s Pension Plan” shall have the meaning given in the Statement of Work.

 

“Supplier Proprietary Materials” shall have the meaning given in Section 13.2.a.
of the Terms and Conditions.

 

“Supplier Reimbursement Account Plan” shall have the meaning given in the
Statement of Work.

 

“Supplier Savings Plan” shall have the meaning given in the Statement of Work.

 

“Supplier Sites” shall mean the facilities or sites owned, leased or under the
control of, Supplier or a Supplier Agent.

 

“Supplier Third Party Materials” shall have the meaning given in Section 13.3.a.
of the Terms and Conditions.

 



--------------------------------------------------------------------------------

“Supplier Tools” shall mean Supplier and third party tool kits used by Supplier
to provide the Services and needed by Client for ongoing execution and delivery
thereof.

 

“Taxes” shall mean any value-added, country or local sales, use or similar taxes
imposed by and collected on behalf of any taxing authority and any
telecommunications excise taxes, except taxes on net income of a Party.

 

“Term” shall mean the Initial Term and the Renewal Terms, if any, under a
Service Agreement.

 

“Termination Assistance Period” shall have the meaning given in the Statement of
Work.

 

“Termination Assistance Services” shall have the meaning given in Section 25.1
of the Terms and Conditions.

 

“Terms and Conditions” shall mean the Terms and Conditions attached to the MSA
as Exhibit B.

 

“Third Party Agreements” shall have the meaning given in Section 7.1 of the
Terms and Conditions.

 

“Third Party Approval” shall have the meaning given in Section 4.13.a. of the
Terms and Conditions.

 

“Third Party Services” shall have the meaning given in Section 5.1.a.4. of the
Terms and Conditions.

 

“Transitioned Employees” shall have the meaning given in the Statement of Work.

 

“Transition Plan” shall have the meaning given in Section 8.1 of the Terms and
Conditions.

 

“WARN Act” shall mean the federal Worker Adjustment and Retraining Notification
Act, as amended, together with all implementing regulations.

 

“Welfare Plans” shall have the meaning given in the Statement of Work.

 

“Work Product” shall mean all of the following: (a) patents, patent
applications, inventions, designs, mask works, processes, methodologies,
copyrights and copyrightable works, trade secrets including confidential
information, data, designs, manuals, training materials and documentation,
formulas, knowledge of manufacturing processes, methods, prices, financial and
accounting data, products and product specifications and all other intellectual
property rights, as the foregoing terms are understood under United States law
(collectively “Intellectual Property”), created, developed or prepared,
documented and/or delivered by Supplier, pursuant to the provision of the
Services, including, but not limited to, all modifications or enhancements to
Client Confidential Information and Client Materials and all manuals, training
materials and documentation relating to the Materials; and (b) Developed
Materials (including all Intellectual Property related thereto); but in each
case excluding the skill and knowledge of Supplier’s employees and Supplier
Agents resulting from the provision of the Services.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

TERMS AND CONDITIONS

FOR

INCORPORATION INTO

SERVICE AGREEMENTS



--------------------------------------------------------------------------------

 

Table of Contents

 

Section

--------------------------------------------------------------------------------

  

Headings

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.0

   GENERAL PROVISIONS    6

1.1

  

Incorporation into Service Agreements

   6

1.2

  

Conflicts

   6

2.0

   TERM AND RENEWAL    6

2.1

  

Initial Term

   6

2.2

  

Renewal Term

   6

2.3

  

Expiration of Term of Master Services Agreement

   6

3.0

   STRATEGIC CONTROL    7

3.1

  

Retention of Strategic Control

   7

3.2

  

Implementation of Strategic Control

   7

3.3

  

Supplier’s Obligations

   7

3.4

  

Technology Changes

   7

3.5

  

Architecture, Standards and Information Technology Planning

   7

4.0

   SERVICES    8

4.1

  

Designated Services

   8

4.2

  

Supplemental Services

   8

4.3

  

Provision of Services

   9

4.4

  

Changes to the Services

   9

4.5

  

Hardware

   9

4.6

  

Materials

   9

4.7

  

Communication Services

   10

4.8

  

Use of Client Hardware and Client Materials

   10

4.9

  

Productivity and Management Tools

   10

4.10

  

Policy and Procedures Manual

   10

4.11

  

Regulatory Licenses and Permits

   11

4.12

  

Laws

   11

4.13

  

Conditions Precedent

   12

5.0

   THIRD PARTY SERVICES    13

5.1

  

Third Party Services

   13

5.2

  

Access to Third Party Suppliers

   14

6.0

   MATERIALS DEVELOPMENT AND INTEGRATION SERVICES    14

6.1

  

Services

   14

6.2

  

Third Party Packages

   14

6.3

  

Additional Third Party Materials

   14

6.4

  

Delivery Requirements

   14

6.5

  

Acceptance of Developed Materials

   15

6.6

  

Development Metrics

   15

6.7

  

Reports

   15

7.0

   THIRD PARTY AGREEMENTS    15

7.1

  

Third Party Agreements

   15

7.2

  

Performance under Third Party Agreements

   16

7.3

  

Supplier Administered Agreements

   16

8.0

   TRANSITION    16

8.1

  

Contents of Transition Plan

   16

8.2

  

Reports

   16

8.3

  

Service Levels and Business Continuity

   17

 



--------------------------------------------------------------------------------

9.0

   SERVICE LEVEL AGREEMENT    17

9.1

  

Service Level Agreement

   17

9.2

  

Service Level Credits

   17

9.3

  

Benchmarking

   17

10.0

   CONTRACT MANAGEMENT    17

10.1

  

Change Requests

   17

10.2

  

Change Control Procedures

   18

11.0

   Reserved    18

12.0

   CLIENT RESPONSIBILITIES AND ASSETS    18

12.1

  

Client Contract Manager

   18

12.2

  

Provision of Premises

   18

12.3

  

Client Assets

   18

13.0

   PROPRIETARY RIGHTS    19

13.1

  

Client Materials

   19

13.2

  

Supplier Proprietary Materials

   19

13.3

  

Supplier Third Party Materials

   20

13.4

  

Work Product

   20

13.5

  

Changes and Upgrades to Materials

   21

13.6

  

Supplier Tools

   21

14.0

   CONSENTS    22

14.1

  

Supplier and Client Consents

   22

15.0

   DATA PROTECTION AND SECURITY    22

15.1

  

Client Data

   22

15.2

  

Return or Destruction of Data

   22

15.3

  

Data Security

   23

15.4

  

Sites

   23

15.5

  

Security Procedures

   23

15.6

  

Confidentiality

   23

15.7

  

Legal Professional Privilege

   24

15.8

  

Media Releases/Publicity

   25

15.9

  

Unauthorized Access

   25

15.10

  

Direct Client Competitors

   25

16.0

   CONTINUED PROVISION OF SERVICES    26

16.1

  

Business Continuity

   26

16.2

  

Force Majeure

   27

16.3

  

Allocation of Resources

   27

17.0

   SUPPLIER COMPENSATION    27

17.1

  

Charges

   27

17.2

  

Expenses

   27

17.3

  

Pricing Methodology

   28

17.4

  

Cost of Living Adjustment

   28

17.5

  

Proration

   28

17.6

  

Recurring Costs

   28

17.7

  

Supplier’s Efforts to Minimize Charges

   28

18.0

   PAYMENT PROCEDURES    28

18.1

  

Pricing Detail

   28

18.2

  

Invoicing

   29

 



--------------------------------------------------------------------------------

18.3

  

Supporting Documentation

   29

18.4

  

Payment

   29

18.5

  

Fee Disputes

   29

19.0

   TAXES FOR SERVICES PERFORMED IN THE U.S.    30

19.1

  

Information

   30

19.2

  

Taxes

   30

19.3

  

Structure

   30

19.4

  

Payment

   30

19.5

  

Tax Credit

   30

19.6

  

Cooperation

   31

19.7

  

Segregation of Payment Streams

   31

20.0

   TAXES FOR SERVICES PERFORMED OUTSIDE THE U.S.    31

20.1

  

Taxes

   31

20.2

  

Segregation of Payment Streams

   32

20.3

  

Cooperation

   32

21.0

   CLIENT REVIEW RIGHTS    32

21.1

  

Processing

   32

21.2

  

Supplier Non-compliance

   33

21.3

  

Record Retention

   33

21.4

  

Access and Reports

   34

21.5

  

Audit Software

   34

21.6

  

Facilities

   34

22.0

   VOLUME CHANGES AND ADDITIONAL BUSINESS UNITS    34

22.1

  

Substantial Change in Volume

   34

22.2

  

Additional Business Units

   34

23.0

   DISPUTES    35

23.1

  

Project Managers

   35

23.2

  

Contract Managers

   35

24.0

   TERMINATION    35

25.0

   TERMINATION ASSISTANCE    35

25.1

  

Termination Assistance Services

   35

26.0

   WARRANTIES    36

26.1

  

By Client

   36

26.2

  

By Supplier

   36

26.3

  

Disclaimer

   37

27.0

   INDEMNITIES AND LIABILITY    37

27.1

  

Indemnity by Client

   37

27.2

  

Indemnity by Supplier

   37

27.3

  

Cross-Indemnity

   38

27.4

  

Infringement

   38

27.5

  

Indemnification Procedures

   39

27.6

  

Direct Damages

   39

27.7

  

Consequential Damages

   40

27.8

  

Exclusions

   40

27.9

  

Injunctive Relief

   40

28.0

   INSURANCE    40

28.1

  

Insurance

   40

28.2

  

Insurance Documentation

   40

 



--------------------------------------------------------------------------------

29.0

   MISCELLANEOUS PROVISIONS    41

29.1

  

Assignment

   41

29.2

  

Notices

   41

29.3

  

Counterparts

   41

29.4

  

Relationship

   41

29.5

  

Consents, Approvals, Notices and Requests

   41

29.6

  

Severability

   42

29.7

  

Waiver

   42

29.8

  

Entire Agreement

   42

29.9

  

Amendments

   42

29.10

  

Governing Law

   42

29.11

  

Survival

   42

29.12

  

Third Party Beneficiaries

   42

29.13

  

Covenant of Further Assurances

   42

29.14

  

Cumulative Remedies

   43

 



--------------------------------------------------------------------------------

 

ARTICLE I.

 

1.0 GENERAL PROVISIONS

 

1.1 Incorporation into Service Agreements.

 

These Terms and Conditions are incorporated by reference into all Service
Agreements entered into between the Client Contracting Party and the Supplier
Contracting Party under the MSA. These Terms and Conditions shall apply unless
stated to the contrary in a Service Agreement.

 

1.2 Conflicts.

 

In the event of a conflict between these Terms and Conditions and the terms of a
Service Agreement, the terms of the Service Agreement shall prevail.
Notwithstanding the foregoing, the order of precedence applies only to the
extent a conflict exists (and only for the purpose of resolving such conflict as
it applies to the terms and conditions comprising a particular undertaking as
defined by a Service Agreement). Any conflicting terms shall not be deemed to be
amended, modified, cancelled or waived with respect to any other Service
Agreement or for any other purpose whatsoever.

 

ARTICLE II.

 

2.0 TERM AND RENEWAL

 

2.1 Initial Term.

 

The term of a Service Agreement shall commence on the Effective Date set forth
in the Service Agreement and shall continue until the Expiration Date set forth
in the Service Agreement, unless the Service Agreement is renewed pursuant to
Section 2.2 of these Terms and Conditions, or is terminated earlier pursuant to
the applicable Services Agreement (the “Initial Term”).

 

2.2 Renewal Term.

 

The term of a Service Agreement shall automatically extend for the number of
additional terms as set forth in the Service Agreement (each, a “Renewal Term”)
following the conclusion of the Initial Term and each Renewal Term, if any,
thereafter, unless terminated prior to such extension as provided in this
Section. If Client does not want this Agreement to automatically extend at the
conclusion of the Initial Term (or any Renewal Term, whichever is applicable),
then Client shall give Supplier written notice to that effect not less than six
(6) months before the expiration of the existing term (whether the Initial Term
or a Renewal Term. In the event Client provides Supplier with notice of
non-renewal, Client may, by written notice delivered to Supplier at least ninety
(90) days prior to the expiration of the then-current term, revoke such notice
of non-renewal.

 

2.3 Expiration of Term of Master Services Agreement.

 

Any Service Agreement which provides for a Term which extends beyond the
expiration date of the Master Services Agreement must be approved in advance by
the Corporate Contract Managers of the Parties.

 



--------------------------------------------------------------------------------

ARTICLE III.

 

3.0 STRATEGIC CONTROL

 

3.1 Retention of Strategic Control.

 

Client shall retain strategic control of all aspects of the services, products
and processes used in Client’s business, including decisions concerning the
Services, Hardware and Materials, architecture and technical standards. Changes
to Services, Hardware and Materials not contemplated by a particular Service
Agreement shall be subject to the Change Control Procedures and may result in
additional costs to Client.

 

3.2 Implementation of Strategic Control.

 

In connection with implementing such strategic control, as described in each
Services Agreement, Client shall: (a) establish processes and designate
decision-makers to exercise strategic control over the Services; and (b)
establish procedures to consult with Supplier and other vendors when and to the
extent Client determines it to be appropriate. To the extent required by the
applicable Services Agreement, Supplier shall provide assistance and advice to
Client pursuant to such procedures.

 

3.3 Supplier’s Obligations.

 

Supplier shall: (a) comply with Client’s information management, technical
architecture and product standards as may be in effect during the Term, subject
to the Change Control Procedures; and (b) subject to the requirements of the
applicable Service Agreement and upon Client’s request, provide to Client and
Client Agents, assistance, training and Documentation in connection with the
operation of the Hardware, Materials and processes used to provide the Services.

 

3.4 Technology Changes.

 

Supplier and Client shall cooperate in order to identify the least cost, or
highest benefit, or both methods, to implement technology changes. Any change of
technology in the Hardware or Materials (as it affects Client’s execution
environment or the execution of the Services), other than a change to the
products listed in the Standards Schedule included as part of a Services
Agreement, shall be subject to Client’s written approval prior to it being
implemented or incorporated into the Services.

 

3.5 Architecture, Standards and Information Technology Planning.

 

a. Supplier Assistance. As requested by Client, Supplier shall assist Client in
defining information technology architectures and standards on an ongoing basis
and in preparing long-term strategic information technology plans and short-term
implementation plans on an annual basis. The assistance to be provided by
Supplier shall include (1) active participation with Client representatives on
permanent and ad-hoc committees and working groups addressing such issues; (2)
assessments of the then-current information technology architectures, standards
and systems; (3) analyses of the appropriate direction for such architectures,
standards and systems in light of business priorities, business strategies and
competitive market forces; and (4) recommendations regarding information
technology architectures and platforms, software and hardware products,
information technology strategies and directions, and other enabling
technologies. With respect to each recommendation, Supplier shall provide: (A)
cost projections and cost/benefit analyses; (B) the changes, if any, in the
personnel and other resources required to operate and support the changed
environment; (C) the resulting impact on Client’s information technology costs;
(D) the expected performance, quality, responsiveness, efficiency, reliability
and other service levels; and (E) high level plans and high level projected time
schedules for development and implementation. To the extent the foregoing
Services are not defined as being in- scope under a Service Agreement, such
Services may be subject to the payment of additional Charges by Client.

 



--------------------------------------------------------------------------------

b. Final Authority. Client shall have final authority to promulgate information
technology architectures, standards and plans and to modify or grant waivers
from such architectures, standards or plans. Supplier shall (1) comply with and
enforce the information technology architectures, standards and plans
established by Client, (2) modify the Services as and to the extent necessary to
conform to such architectures, standards and plans, and (3) obtain Client’s
prior approval for any deviations from such architectures, standards or plans.
Modification of the Services and changes to the information technology
architectures, standards and plans not contemplated by a particular Service
Agreement shall be subject to the Change Control Procedures and may result in
additional charges to Client.

 

c. Forecasting and Budgeting. Supplier shall provide the following information
to Client for its forecasting and budgeting processes: (1) base utilization; (2)
changes to the environment impacting known Client costs or resource utilization;
and (3) opportunities to modify or improve the Services to reduce the Charges
(e.g., through reductions in resource utilization, process improvements or
increases in productivity) and pass-through expenses incurred by Client. Such
information shall be provided at Client’s request and in accordance with a
reasonable schedule established under the applicable Service Agreement. To the
extent the foregoing Services are not defined as being in-scope under a Service
Agreement, such Services may be subject to the payment of additional Charges by
Client.

 

ARTICLE IV.

 

4.0 SERVICES

 

4.1 Designated Services.

 

a. Service Agreements. During the Term, Supplier shall provide the services,
functions and responsibilities described in the applicable Service Agreement to
Client (the “Designated Services”).

 

b. Collateral Services. If any collateral services, functions or
responsibilities not specifically described in the applicable Service Agreement
are an inherent and customary part of the Designated Services or are required
for proper performance or provision of the Designated Services in accordance
with the applicable Service Agreement, they shall be deemed to be included
within the scope of the Services to be delivered for the Charges, as if such
services, functions or responsibilities were specifically described in the
applicable Service Agreement.

 

c. Provision of Facilities, Hardware and Software. Except as otherwise expressly
provided in the applicable Service Agreement and subject to Section 12.2,
Supplier shall be responsible for providing the facilities, personnel, Supplier
Hardware, Supplier Software and other resources necessary to provide the
Designated Services. The Designated Services shall be performed at the Client
Sites and the Supplier Sites designated in the applicable Service Agreement.

 

4.2 Supplemental Services.

 

a. Client’s Request and Supplier’s Response. During the Term, Client may wish to
obtain services that are logically related to, or closely integrated with, the
Designated Services (the “Supplemental Services”). Client shall communicate to
Supplier its request for any Supplemental Services, and Supplier shall respond
to such request, pursuant to the Change Control Procedures. As soon as
reasonably practicable after Supplier’s receipt of Client’s request, Supplier
shall inform Client as to whether Supplier desires to perform such Supplemental
Services and shall provide Client, as and when appropriate, with:

 

  1. a written description of the work Supplier anticipates performing in
connection with such Supplemental Services;

 



--------------------------------------------------------------------------------

  2. a schedule for commencing and completing the Supplemental Services;

 

  3. Supplier’s prospective non-recurring Charges for such Supplemental
Services;

 

  4. any increase or decrease in the recurring Charges as a result of the
implementation of the Supplemental Services;

 

  5. a description of any Materials to be developed or modified by Supplier or
Hardware to be provided by Supplier in connection with such Supplemental
Services;

 

  6. the Materials, Hardware, and other resources and run-time requirements
necessary to develop and operate any new applications;

 

  7. the human resources necessary to develop and operate any new applications
or provide the Supplemental Services;

 

  8. a list of any existing Materials, Hardware and other resources included in
or to be used in connection with such Supplemental Services; and

 

  9. assistance in the development of acceptance test criteria and procedures in
respect of any new applications or any products or services.

 

b. Amendments. In the event Client elects to have Supplier perform the
Supplemental Services, Client and Supplier shall amend the applicable Service
Agreement(s) pursuant to Section 29.9 or as otherwise set forth in the Change
Control Procedures. Client shall not be responsible for payment to Supplier and
Supplier shall not be responsible for rendering of the Supplemental Services
until the applicable Service Agreement(s) have been amended to include such
Supplemental Services.

 

4.3 Provision of Services.

 

Subject to the Service Agreement and any agreed notification periods and any
forecasting processes agreed therein, Supplier shall increase or decrease the
amount of the Services according to Client’s demand for the Services. All of
Supplier’s activities in connection with providing the Services shall be
included in the Charges.

 

4.4 Changes to the Services.

 

Subject to the Service Agreement and except as may be necessary on an emergency
basis to maintain the continuity of the Services, Supplier shall not, without
Client’s written consent, modify the Services.

 

4.5 Hardware.

 

a. Use of Hardware. Supplier shall provide the Services using the Client
Hardware and the Supplier Hardware as set forth in the applicable Service
Agreement.

 

b. Inventory. Supplier shall provide to Client in January of each year of the
Term an inventory, effective January 1 in any given year, of all Supplier
Hardware located on the Client Sites and utilized by Supplier in the provision
of the Services. Such inventory shall identify, in respect of each major
Supplier Hardware component, whether the Supplier Hardware is: (1) leased or
owned and, if leased, who the lessor and lessee are; and (2) dedicated to Client
or shared with third parties.

 

4.6 Materials.

 

a. Use of Materials. Supplier shall provide the Services using the Client
Materials and the Supplier Materials as set forth in the applicable Service
Agreement and in accordance with Article XIII.

 

b.

Inventory. Supplier shall provide to Client in January of each year of the term,
an inventory, effective January 1 in any given year, of all Materials located on
the Client Sites and utilized by Supplier in connection with the provision of
the Services. Such inventory shall identify, in respect of each Software

 



--------------------------------------------------------------------------------

 

program, the version or release number and whether the copy of the Software
program is: (1) Client Materials or Supplier Materials; and (2) dedicated to
Client or shared with third parties.

 

c. Materials. The Developed Materials and Supplier Proprietary Materials:

 

  1. shall not contain Illicit Code; and

 

  2. shall not, except as expressly contemplated by the Services Agreement,
alter, damage or erase any data or Materials without control of a person
operating the computing equipment on which it resides.

 

To the extent that Illicit Code is found in the Developed Materials or Supplier
Proprietary Materials, Supplier, at its expense, shall immediately undertake to
remove such Illicit Code, and to correct and repair any damage to Client Data or
Materials caused by such Illicit Code. Supplier’s obligations to restore
damaged, corrupt or erased Client Data or Materials shall be subject to Client
abiding by its published data backup and recovery procedures.

 

Notwithstanding the foregoing, with respect to Supplier Third Party Materials
which may be embedded into Client Materials or Developed Materials, Supplier’s
obligations with respect to any Illicit Code which may be contained in any
Supplier Third Party Materials is limited to (A) at Supplier’s expense,
immediately undertake to remove such Illicit Code, and (B) at Client’s expense,
assist Client in correcting and repairing any damage to Client Data or Materials
caused by such Illicit Code.

 

4.7 Communication Services.

 

Supplier shall provide the Services using the communication lines and associated
services specified in the applicable Service Agreement.

 

4.8 Use of Client Hardware and Client Materials.

 

Supplier shall use any Client Hardware and Client Materials solely for Client’s
use and benefit in the provision of the Services.

 

4.9 Productivity and Management Tools.

 

Supplier shall consult with Client regarding the use of project management
tools, including productivity aids and project management systems. Supplier
shall use mutually acceptable project management tools in all major projects and
employ a regular reporting mechanism to identify project tasks, present current
status reports and identify potential problems.

 

4.10 Policy and Procedures Manual.

 

a. Development of Manual. As part of the Services, and at no additional cost to
Client, Supplier shall deliver to Client within the time periods specified in
the applicable Services Agreement, for its review, comment and approval (1) an
outline of the topics to be addressed in the Policy and Procedures Manual, and
(2) an initial draft of the Policy and Procedures Manual (the “Policy and
Procedures Manual”). Client shall provide reasonable cooperation to Supplier in
connection with Supplier’s preparation of the Policy and Procedures Manual. At a
minimum, the Policy and Procedures Manual shall include the following:

 

  1. a detailed description of the Services and the manner in which each will be
performed by Supplier, including (A) the Hardware, Software, and systems to be
procured, operated, supported or used together with related Documentation; (B)
Documentation providing further details regarding such Services; (C) the
specific activities to be undertaken by Supplier in connection with each
Service, including, where appropriate, the direction, supervision, monitoring,
staffing, reporting, planning and oversight activities to be performed by
Supplier under the applicable Service Agreement; (D) the Change Control
Procedures; and

 



--------------------------------------------------------------------------------

  2. the procedures for Client/Supplier interaction and communication, including
(A) call lists; (B) procedures for and limits on direct communication by
Supplier with Client personnel; (C) problem management and escalation
procedures; (D) priority and project procedures; (E) acceptance testing; (F)
quality assurance procedures and checkpoint reviews; and (G) annual and
quarterly financial objectives, budgets, and performance goals.

 

Supplier shall consider any comments or suggestions of Client for incorporation
into the Policy and Procedures Manual and shall deliver a final version to
Client within fifteen (15) days after its receipt of such comments and
suggestions. The Parties shall agree on the final form of the Policy and
Procedures Manual. The Policy and Procedures Manual will be delivered and
maintained by Supplier in web-enabled format and will be accessible
electronically.

 

b. Compliance. Supplier shall perform the Services in accordance with the Policy
and Procedures Manual. In the event of a conflict between the provisions of the
applicable Service Agreement and the Policy and Procedures Manual, the
provisions of the Service Agreement shall control unless the Parties expressly
agree otherwise and such agreement is set forth in the relevant portion of the
Policy and Procedures Manual approved by Client in writing.

 

c. Current Activities. Supplier shall perform the Services in accordance with
Client’s then current policies and procedures, which shall be presented to
Supplier prior to the Effective Date of the applicable Service Agreement, until
the Policy and Procedures Manual is finalized and agreed upon by the Parties.
Thereafter, Supplier shall perform the Services in accordance with the Policy
and Procedures Manual.

 

d. Updates. Supplier shall promptly modify and update the Policy and Procedures
Manual to reflect changes in the operations or procedures described therein, and
shall provide the proposed changes in the manual to Client for review, comment,
and approval.

 

4.11 Regulatory Licenses and Permits.

 

a. Supplier Responsibility. Supplier shall be responsible for obtaining the
licenses, authorizations and permits that Supplier is required to have in
relation to the Supplier Hardware, Supplier Materials and Supplier’s obligations
pursuant to the applicable Service Agreement in order to perform the Services
(excluding items provided by the Client or the Client Agents). Supplier shall
have financial and administrative responsibility for the charges and Taxes
associated with such licenses, authorizations and permits.

 

b. Client Responsibility. Unless otherwise provided in the applicable Service
Agreement, Client shall be responsible for obtaining the licenses,
authorizations and permits that Client is required to have in relation to the
Client Hardware, Client Materials and Client’s obligations pursuant to the
applicable Service Agreement in order to perform the Services (excluding items
provided by the Supplier or the Supplier Agents). Except to the extent provided
in the applicable Service Agreement, Client shall have financial and
administrative responsibility for the charges and Taxes associated with such
licenses, authorizations and permits.

 

4.12 Laws.

 

a. Compliance. Supplier shall be responsible for complying with Laws applicable
to Supplier or as specified in the applicable Service Agreement relating to the
delivery or receipt of the Services.

 

b. Notification of Changes. Supplier shall use commercially reasonable efforts
to identify and notify Client of any changes in applicable Laws that may relate
to the delivery or receipt of the Services. Supplier shall be responsible for
any fines and penalties arising from any noncompliance by Supplier or Supplier
Agents with Laws applicable to Supplier or the delivery of the Services.

 



--------------------------------------------------------------------------------

c. Continuity. Subject to subsections d. and e. below, in the event changes in
Laws prevent or impair Supplier from delivering the Services under a Service
Agreement, Supplier shall use commercially reasonable efforts to develop and,
upon Client’s approval, implement a suitable work-around until such time as
Supplier can perform the Services under the applicable Service Agreement without
such work-around.

 

d. Changes Applicable to Supplier. If the changes are to Laws primarily
applicable to Supplier and not to Client, then (1) Supplier shall develop and
implement a work-around at its own expense; and (2) pay to Client an amount
equal to Client’s actual and direct costs associated with the work around, if
any.

 

e. Changes Applicable to Client. If the changes are due to Laws primarily
applicable to Client and not to Supplier, then (1) Supplier shall develop and
implement a work-around at Client’s expense; and (2) Client and Supplier shall,
in accordance with the Change Control Procedures, re-negotiate the applicable
terms pursuant to Section 10.2 to account for the increase in the Charges
associated with the work-around, if any.

 

f. Changes Applicable to Both. If the changes are due to Laws applicable to both
Client and Supplier, then: (1) Supplier shall develop and implement a
work-around, the expense of which shall be shared by Client and Supplier as
mutually agreed; and (2) Client and Supplier shall re-negotiate the applicable
terms pursuant to Section 10.2 to account for the increase in Supplier’s costs
associated with the work-around, if any, and Client’s actual and direct costs
associated with the work-around, if any.

 

g. Amendments. Client and Supplier shall amend the applicable Service
Agreement(s) as necessary to comply with local legal and regulatory
requirements.

 

h. Information. Notwithstanding any other provisions herein, Supplier agrees to
provide to Client data and, other information regarding the Services requested
by Client that Client believes is necessary for Client to comply with the
Sarbanes-Oxley Act of 2002 (the “Act”), including but not limited to the
internal control structure and procedures required in Section 404 of the Act.
The parties acknowledge that to the extent the provision of such information or
data is not in the scope of work of an applicable Service Agreement or readily
available to Supplier, additional charges may apply.

 

4.13 Conditions Precedent.

 

a. Official Action and Third-Party Approval. Neither Party shall be obligated to
perform its obligations under any Service Agreement: (1) to the extent that
there is issued and outstanding any official action of a court or tribunal of
competent jurisdiction (each, an “Official Action”) restraining or enforcing the
performance of either Party’s obligations hereunder; or (2) until all licenses,
authorizations or permits of any person or Entity, the granting of which is
required by an Official Action (each, a “Third Party Approval”), and which is
necessary for the performance of such obligations hereunder, have been obtained.

 

b. Continuing Obligations. In the event that any such Official Action is issued
and outstanding or any such Third Party Approval has not been obtained, Client
and Supplier shall: (1) perform that portion of its obligations under the
applicable Service Agreement as to which such Official Action or Third Party
Approval is not applicable; and (2) each continue to use commercially reasonable
efforts to cause to have lifted or stayed such Official Action or to obtain such
Third Party Approval.

 

c. Supplier’s Obligations and Continuity. Subject to subsections d. and e.
below, in the event the performance of obligations is or becomes prohibited or
delayed by an Official Action or lack of a Third Party Approval, Supplier shall
use commercially reasonable efforts to develop and, upon Client’s approval,
implement a suitable work-around until such time as Supplier can perform its
obligations under the applicable Service Agreement without such work-around.
Supplier shall use commercially reasonable efforts to minimize the cost of, and
requirement for, such a work-around. Client shall be responsible for all such
documented, out-of-pocket costs, except to the extent that Supplier has
responsibility for such costs as described in paragraph d. below.

 



--------------------------------------------------------------------------------

d. Official Action Applicable to Supplier. If the Official Action is applicable
to Supplier and not to Client or the Third Party Approval is one which Supplier
is obligated to obtain, then Supplier shall: (1) develop and implement a
work-around at its own expense; and (2) pay to Client an amount equal to
Client’s actual and direct costs associated with the work-around, if any.

 

e. Official Action Applicable to Client. If the Official Action is applicable to
Client and not to Supplier or the Third Party Approval is one which Client is
obligated to obtain, then: (1) Supplier shall develop and implement a
work-around at Client’s expense; and (2) Client and Supplier shall re-negotiate
the applicable terms pursuant to Article X to account for the increase in
Supplier’s costs associated with the work-around, if any, and Client’s actual
and direct costs associated with the work-around, if any.

 

f. Official Action Applicable to Both. If the Official Action is applicable to
both Client and Supplier, then: (1) Supplier shall develop and implement a
work-around, the expense of which shall be shared by Client and Supplier as
mutually agreed; and (2) Client and Supplier shall re-negotiate the applicable
terms pursuant to Article X to account for the increase in Supplier’s costs
associated with the work-around, if any, and Client’s actual and direct costs
associated with the work-around, if any.

 

ARTICLE V.

 

5.0 THIRD PARTY SERVICES

 

5.1 Third Party Services.

 

a. Client’s Rights. Client shall have the right to contract with a third party
to perform:

 

  1. subject to the obligations to pay any minimum charges under the Services
Agreement, any services (Supplier acknowledging and agreeing that services,
including services that may comprise part of the Services may be provided by
multiple vendors);

 

  2. services in respect of business processes related to specific applications
and corporate-wide initiatives;

 

  3. any services to the extent required by applicable Laws; and

 

  4. consulting services relating to general industry information or systems or
benchmarking or auditing services ((1), (2), (3) and (4) collectively, the
“Third Party Services”).

 

b. Supplier’s Cooperation and Obligations. In the event Client contracts with a
third party to perform any Third Party Services, Supplier shall (at Client’s
expense) cooperate with Client and any such third party to the extent reasonably
required by Client, including:

 

  1. providing written requirements, standards and policies for systems
operations so that the developments of such third party may be operated by
Supplier and providing such third party with the written requirements, standards
and procedures applicable to Client’s business environment as requested by
Client;

 

  2. providing assistance, integration and support services to such third party
at the rates set forth in the applicable Service Agreement;

 

  3. to the extent permitted by the applicable third party agreements, providing
third party access to the Hardware and Materials in connection with such Third
Party Services and as may reasonably be required by such third party and
approved by Client; and

 

  4. participating in, and complying with, multiple-vendor problem resolution
and interface procedures established by Client.

 



--------------------------------------------------------------------------------

c. Client’s and Third Party’s Obligations. Client shall require any such third
party to comply with Supplier’s reasonable requirements regarding operations,
confidentiality, licensing and security. Supplier shall not be liable for
Client’s failure to comply with agreements relating to Third Party Services.
Alternatively, upon Client’s request, Client and Supplier may jointly negotiate
with a third party the terms and conditions relating to the Services Supplier
will be providing to Client through such third party.

 

5.2 Access to Third Party Suppliers.

 

Client may contact, and have access to information from, third party suppliers
of services.

 

ARTICLE VI.

 

6.0 MATERIALS DEVELOPMENT AND INTEGRATION SERVICES

 

6.1 Services.

 

Supplier shall provide Services for materials development and integration
described in the applicable Service Agreement in accordance with the applicable
Specifications.

 

6.2 Third Party Packages.

 

Client shall retain the right to substitute a third party package for any
functionality included in the Materials. Such changes shall be subject to the
Change Control Procedures. If Client exercises this right: (a) Supplier shall
provide to Client a proposal describing the financial and operational impacts of
the substitution; (b) Client and Supplier shall negotiate the appropriate
adjustments to each Party’s performance and financial obligations that are
affected by such substitution; and (c) the Parties shall amend the applicable
Service Agreement accordingly.

 

6.3 Additional Third Party Materials.

 

Any additional third party Materials requested by Client pursuant to Section 6.2
shall, at Client’s option and subject to Section 13.3, be: (a) licensed in
Supplier’s name and be transferable to Client or its designee upon expiration or
termination of the Services in connection with which the Materials are being
used; or (b) licensed in Client’s name, with Supplier having the right to have
access to, and use of such Materials solely to the extent contemplated by the
applicable Service Agreement.

 

6.4 Delivery Requirements.

 

a. Development of Criteria. Supplier, together with Client, shall develop a list
of acceptance criteria, Specifications, deliverables, deliverable and payment
criteria to be included in the applicable Service Agreement that Supplier must
meet as part of providing the Services.

 

b. Delivery of New Systems and Releases. Supplier shall deliver new systems and
releases and versions, together with any other deliverables specified in the
applicable Service Agreement, to Client, at the location(s) and in the manner
specified in the applicable Service Agreement or, if not so specified, as agreed
by the Client Contract Manager and the Supplier Contract Manager. Supplier shall
deliver new systems and releases or versions so that they run within the context
of relevant design criteria and the runtime caps, as set forth in the applicable
Service Agreement.

 



--------------------------------------------------------------------------------

c. Plan for Testing. Supplier shall propose for Client’s review and approval a
plan for testing new systems and releases or versions prior to such systems,
releases or versions being placed in production, including the type and
responsibility for providing a testing environment. Subject to Client’s approval
and where testing with data representative of the production environment is
necessary, Supplier may use a copy of Client production data with Client’s prior
written approval; provided, however, that Client shall remove all information
prohibited by statutory or regulatory requirements of the applicable country
from such data or made unrecognizable in accordance with such requirements.

 

6.5 Acceptance of Developed Materials.

 

a. Satisfaction of Acceptance Criteria. Client shall accept the Developed
Materials when such Materials satisfy the criteria for acceptance testing set
forth in the applicable Service Agreement. On or prior to the completion of such
acceptance tests, Client shall provide notice to Supplier of either: (1)
satisfactory performance and Client’s acceptance of the Developed Materials as
delivered under the applicable Service Agreement; or (2) unsatisfactory
performance and Client’s rejection of the Developed Materials together with a
description of how it fails to meet the performance criteria. Additionally,
during the acceptance testing, Client shall give Supplier notice as soon as
practicable of any failure identified. Supplier shall supply the appropriate
personnel to investigate the cause of the failure and make such corrections as
are necessary to fulfill Supplier’s obligations under the applicable Service
Agreement.

 

b. Deemed Acceptance. “Acceptance” of the Developed Materials shall be deemed to
have occurred upon the earliest to occur of the following: (1) passing of
previously agreed written acceptance tests; (2) expiry of the period specified
in the applicable Services Agreement after receipt of notice from Supplier of
successful implementation without notification of failure by Client to Supplier;
(3) use of the Developed Materials for anything except testing; or (4)
modification of the Developed Materials by Client or any third party without
written consent of Supplier.

 

6.6 Development Metrics.

 

The metrics applicable to the materials development and integration services, if
any, to be provided by Supplier under a Services Agreement will be described in
such Services Agreement.

 

6.7 Reports.

 

During the Term, Supplier shall provide to Client a quarterly report (or at such
other interval as agreed in the applicable Service Agreement or by the Client in
writing from time to time) specifying: (a) the amount of work expended to date
by project; and (b) the anticipated expenditure necessary to complete each such
project.

 

ARTICLE VII.

 

7.0 THIRD PARTY AGREEMENTS

 

7.1 Third Party Agreements.

 

Client and Supplier shall agree and shall identify in the applicable Service
Agreement those third party agreements to which Client is a party that will
affect or be affected by the provision of the Services (the “Third Party
Agreements”), and Client shall provide Supplier with copies of the same to the
extent permitted by the terms thereof. Client shall inform Supplier of all
changes/amendments to such Third Party Agreements from time to time. Supplier
shall abide by, and comply with, the terms of the Third Party Agreements and any
changes thereto insofar as Supplier has agreed to, and has been made aware of,
the same. Supplier’s agreement to such changes shall not be unreasonably
withheld. For the avoidance of doubt, Client retains responsibility for acts and
omissions of all Client Agents. Unless otherwise

 



--------------------------------------------------------------------------------

provided in the Services Agreement, Client shall be responsible for and shall
pay any associated costs in obtaining all consents, approvals, authorization
notices, requests and acknowledgments that are necessary to allow Supplier to
use, if required, the Third Party Agreements. Third Party Agreements, if any,
will be set forth in a schedule to the applicable Service Agreement.

 

7.2 Performance under Third Party Agreements.

 

Each Party shall promptly upon discovery inform the other of any breach of, or
misuse or fraud in connection with any Third Party Agreements and shall
cooperate with each other to prevent or stay any such breach, misuse or fraud.

 

7.3 Supplier Administered Agreements.

 

a. Identification of Supplier Administered Agreements. Client and Supplier shall
identify in the applicable Service Agreement those Third Party Agreements for
which Supplier shall be responsible for administering, managing and maintaining
(the “Supplier Administered Agreements”). Supplier Administered Agreements, if
any, will be set forth in a schedule to the applicable Service Agreement.

 

b. Supplier Responsibilities. Subject to Supplier being informed of the terms of
the Supplier Administered Agreements and subject to Client obtaining
authorization for Supplier to do all of the following, Supplier shall be
responsible for: (1) notifying Client of any performance obligations, and
maintaining any warranties, under the Supplier Administered Agreements; (2)
interfacing with the supplier, including problem resolution in respect of the
services provided under the Supplier Administered Agreements; and (3) providing
Client reasonable notice of any renewal, termination or cancellation dates and
charges in respect of the Supplier Administered Agreements. At Supplier’s
request and with Client’s written consent, Supplier shall, to the extent
permitted by the Supplier Administered Agreements, modify, terminate or cancel
any such Supplier Administered Agreements. Any modification, termination or
cancellation charges or charges imposed upon Client in connection with any such
modification, termination or cancellation shall be borne by Client.

 

ARTICLE VIII.

 

8.0 TRANSITION

 

8.1 Contents of Transition Plan.

 

Supplier shall develop and implement a transition plan as may be necessary to
deliver the Services set forth in the Service Agreement that describes how
Supplier shall assume responsibility for all functions and services necessary to
accomplish the transition of the responsibility of the Designated Services to
Supplier (the “Transition Plan”).

 

8.2 Reports.

 

Supplier shall report to Client not less frequently than weekly on its progress
in performing its responsibilities and meeting the transition milestones set
forth in the Transition Plan. Promptly upon receiving any information indicating
that Supplier may not perform its responsibilities or meet the transition
milestones set forth in the Transition Plan, Supplier shall disclose such
information to Client and shall identify for Client consideration and approval
specific measures to address such delay and mitigate the risks associated
therewith.

 



--------------------------------------------------------------------------------

8.3 Service Levels and Business Continuity.

 

During the implementation of the Transition Plan, Supplier shall provide the
Services in accordance with the Service Levels. Supplier shall implement the
Transition Plan without causing a material disruption of the Client’s operations
and capabilities. The Client resources to be devoted to transitional activities
shall be set forth in the applicable Transition Plan. Supplier shall develop and
implement a transition plan similar to the Transition Plan in accordance with
this Article VIII as may be necessary to transition responsibility of any of the
Supplemental Services to Supplier.

 

ARTICLE IX.

 

9.0 SERVICE LEVEL AGREEMENT

 

9.1 Service Level Agreement.

 

Supplier represents and warrants that the Services shall be rendered with
promptness and diligence and shall be executed in a diligent, professional and
workmanlike manner, in accordance with the performance standards and service
levels set forth in the Service Level Agreement included as part of each Service
Agreement.

 

9.2 Service Level Credits.

 

Supplier recognizes that its failure to meet the performance standards and
service levels set forth in a Service Agreement will have a material adverse
impact on the business and operations of Client and that the damages resulting
from Supplier’s failure to meet such performance standards and service levels
are not capable of precise determination. Accordingly, if Supplier fails to meet
the performance standards or service levels set forth in a Service Agreement,
then Supplier shall pay Client the Service Level Credits specified in the
applicable Services Agreement.

 

9.3 Benchmarking.

 

Client’s Benchmarking rights with respect to the Services will be as set forth
in an applicable Service Agreement.

 

ARTICLE X.

 

10.0 CONTRACT MANAGEMENT

 

10.1 Change Requests.

 

a. Supplier Evaluation of Client’s Change Requests. Supplier shall evaluate as
soon as practicable all requests by Client for changes to the scope or
composition of the Services or the manner in which the Services are provided,
delivered or charged. Supplier shall promptly advise Client of the potential
implications of such changes on the Services, Service Levels and Charges. With
the information that Supplier has provided to Client, Client shall make an
initial decision regarding whether to proceed with the changes and their
requirements. Upon Client’s initial decision to proceed with the changes,
Supplier and Client shall proceed in accordance with the Change Control
Procedures.

 



--------------------------------------------------------------------------------

b. Client Evaluation of Supplier’s Change Requests. Supplier may make
suggestions for changes to the scope or composition of the Services or the
manner in which the Services are provided, delivered or charged, together with
potential implications of such changes, on the Services, Service Levels, and
Charges. Client may in its sole discretion choose to proceed or act upon such
proposals. Any refusal to proceed will not affect the Services, Service Levels
or Charges.

 

10.2 Change Control Procedures.

 

The Policy and Procedures Manual prepared in accordance with the applicable
Service Agreement will set forth the change control procedures (“Change Control
Procedures”) that shall be applicable to any change to the Services, Software
and Hardware that would materially alter the Service Levels or the
functionality, performance standards or technical environment of the Software or
the Hardware, or the manner in which the Services are provided or the
composition of the Services (each, a “Change”). Supplier shall, with Client’s
approval, update the Change Control Procedures as and when appropriate and shall
incorporate therein any reasonable comments and suggestions made by Client.

 

ARTICLE XI.

 

11.0 Reserved.

 

ARTICLE XII.

 

12.0 CLIENT RESPONSIBILITIES AND ASSETS

 

12.1 Client Contract Manager.

 

The Client Contracting Party shall be responsible for assigning an individual
who will act as the primary point of contact for Supplier with respect to each
Party’s obligations under a Service Agreement (the “Client Contract Manager”).

 

12.2 Provision of Premises.

 

Client shall be responsible for providing to those members of the Project Staff
to whom Client consents to be located on Client’s premises in connection with
the performance of the Services, office space and office furnishings,
office/janitorial services and utilities in connection with such office space.
All such space, furnishings and utilities shall be consistent with those that
Client provides to its own similarly situated employees. Supplier may not
provide services to other customers from space provided by Client without
Client’s prior written consent which consent may be withheld in Client’s sole
discretion. Client shall have the option during the Term to relocate Project
Staff located on Client’s premises to another comparable location or facility.

 

12.3 Client Assets.

 

All assets owned, leased or otherwise held by Client during the Term and to be
used in connection with the Services as set forth in the applicable Service
Agreement (the “Client Assets”) shall at all times remain the property of
Client. Supplier shall have access to and use of the Client Assets set forth in
the applicable Service Agreement, and such ability to manage the Client Assets
as may be necessary or appropriate to enable Supplier to properly perform its
obligations pursuant to the applicable Service Agreement. As and when any Client
Assets are no longer required for the Services, Supplier shall return such
Client Assets to Client, in good condition and repair, ordinary wear and tear
excepted.

 



--------------------------------------------------------------------------------

ARTICLE XIII.

 

13.0 PROPRIETARY RIGHTS

 

13.1 Client Materials.

 

a. License to Supplier. Client, at no cost to Supplier, hereby grants to
Supplier for the limited purpose of providing the Services in any relevant
jurisdiction, a nonexclusive, nontransferable, royalty-free right to do the
following in respect of any Materials owned by Client (the “Client Proprietary
Materials”) and any Materials licensed or leased by Client from a third party to
the extent permitted by such licenses and leases (the “Client Third Party
Materials”): (1) have access to or use, operate and maintain the Client
Materials where appropriate; (2) copy the Client Materials for archival, backup
and testing purposes or as may otherwise be required by the applicable Service
Agreement; (3) to the extent permitted by the licenses or leases in respect of
the Client Third Party Materials, modify and create derivative works of the
Client Materials, but only for such purposes as may be required by the
applicable Service Agreement; and (4) sublicense Supplier Agents to do any of
the foregoing; provided, however, that Supplier shall not reverse engineer or
decompile the Client Materials except to the extent permitted, by relevant Law.

 

b. Expiration or Termination of Services. Upon expiration or termination of all
or part of the Services, the rights granted to the Supplier in Section 13.1.a.
shall immediately revert to Client in respect of the Client Materials used in
connection with the expired or terminated Services and Supplier shall, at no
cost to Client: (1) deliver to Client: (A) a complete and accurate list of
Client Materials in use as of the date of such expiration or the termination of
the Services, and (B) complete copies of all of the Client Materials (including
any related Source Code in Supplier’s possession) in the form in use as of the
effective date of such expiration or termination; and (2) destroy or erase all
other copies of the Client Materials in its possession or the possession of
Supplier and Supplier Agents, unless otherwise instructed by Client.

 

13.2 Supplier Proprietary Materials.

 

a. Definition. All Materials owned or developed by or on behalf of Supplier that
are not Client Materials (the “Supplier Proprietary Materials”) shall be and
shall remain the property of Supplier, and Client shall have no rights or
interests in the Supplier Proprietary Materials except as described in this
Section 13.2.

 

b. Use of Supplier Proprietary Materials. Subject to Client’s written consent to
the contrary, Supplier shall:

 

  1. use the Supplier Proprietary Materials identified or used by Supplier to
provide the Services pursuant to the applicable Service Agreement;

 

  2. make available to Client the Supplier Proprietary Materials for use by or
on behalf of Client solely in connection with the Services.

 

c. License and Delivery to Client. In relation to the Supplier Proprietary
Materials which may be embedded into any Client Materials or Developed
Materials, unless otherwise agreed in writing by Client prior to any such
utilization, incorporation, embedding or involvement, Supplier shall do the
following:

 

  1.

Grant of License. Supplier shall grant to Client an irrevocable, perpetual,
non-exclusive, non-transferable, world-wide, royalty-free license to do the
following in respect of such Supplier Proprietary Materials : (A) have access to
or use, operate and maintain the Supplier Proprietary Materials; (B) copy the
Supplier Proprietary Materials for archival, backup and testing purposes or as
may otherwise be required by the applicable Service Agreement; (C) modify and
create derivative works of the Supplier Proprietary Materials; and (D) grant the
right to do any of the foregoing to

 



--------------------------------------------------------------------------------

 

third parties engaged by Client solely for Client’s business operations. This
license may incorporate other standard industry terms but none which would in
any way affect the validity or enforceability of the terms outlined above.

 

  2. Delivery of Supplier Proprietary Materials. Supplier shall deliver to
Client complete and correct copies of all such Supplier Proprietary Materials in
the form and the media being used by Supplier in connection with the Services as
of the effective date of such expiration or termination.

 

13.3 Supplier Third Party Materials.

 

a. Definition. All Materials licensed or leased from a third party by Supplier
(the “Supplier Third Party Materials”) shall be and shall remain the exclusive
property of such third party licensors and Client shall have no rights or
interests in the Supplier Third Party Materials except as described in this
Section 13.3.

 

b. Use of Supplier Third Party Materials. Subject to Client’s written consent to
the contrary, Supplier shall:

 

  1. use the Supplier Third Party Materials identified or used by Supplier to
provide the Services pursuant to the applicable Service Agreement;

 

  2. make available to Client such Supplier Third Party Materials for use by
Client solely in connection with the Services; and

 

  3. maintain on Client’s premises, and make available to Client upon Client’s
request to the extent permitted by such third party license agreements, a copy
of the Supplier Third Party Materials for archival purposes only.

 

c. Incorporation and Embedding of Supplier Third Party Materials. Supplier shall
not utilize, incorporate, embed or otherwise involve any Supplier Third Party
Materials in any Client Materials or Developed Materials without Client’s prior
consent in writing.

 

d. License and Delivery to Client. In relation to Supplier Third Party Materials
referred to in subsection b.3. above, unless otherwise agreed in writing by
Client prior to any such utilization, incorporation, embedding or involvement,
Supplier shall do the following:

 

  1. Transfer or License. Supplier shall either:

 

  (a) transfer or assign to Client, effective upon the expiration or termination
of all or part of the Services, the licenses for the Supplier Third Party
Materials being used by Supplier to provide the expired or terminated Services
as of the effective date of such expiration or termination; or

 

  (b) grant Client a non-exclusive, irrevocable, non-transferable, world-wide,
royalty-free sub-license or obtain a non-exclusive, irrevocable,
non-transferable, royalty-free license, to use, operate, maintain, copy, modify
and create derivative works of the Supplier Third Party Materials, to the extent
permitted by such third party license agreements, and to grant the right to do
the foregoing, to the extent granted to Client, to third parties engaged by
Client for Client’s business operations.

 

  2. Delivery. Supplier shall deliver to Client complete and correct copies of
such Supplier Third Party Materials (including any related Source Code unless
agreed otherwise by Client in writing) in the form and media being used by
Supplier in connection with the Services.

 

13.4 Work Product.

 

a. Ownership. With respect to any Work Product developed by Supplier, unless
otherwise expressly provided in the applicable Service Agreement Supplier shall
own such Work Product and all Intellectual Property rights therein.

 



--------------------------------------------------------------------------------

b. Client License to Work Product. Client shall have the following license
rights in and to all Work Product:

 

  1. an irrevocable, nonexclusive, worldwide, paid-up license to use, execute,
reproduce, display, perform, distribute copies of and create Derivative Works of
such Work Product internally within Client;

 

  2. the right to sublicense to successors to Client, affiliates of Client and
acquirers of some or part of Client’s business or operations the right to do any
or all of the foregoing; and

 

  3. grant the right to do any of the foregoing to third parties engaged by
Client solely for Client’s business operations.

 

c. Expiration or Termination of Service Agreement.

 

  1. At the expiration or earlier termination of a Service Agreement, Supplier
will deliver to Client complete and correct copies of all Work Product
(including any related Source Code) utilized in performing the Services under
such Service Agreement, in the form and on the media in use as of such
expiration or termination, as the case may be, and Supplier shall grant to
Client the following license rights in and to such Work Product:

 

  (a) an irrevocable, nonexclusive, non-transferable (except as set forth
below), worldwide, paid-up license to use, execute, reproduce, display, perform
and distribute such Work Product internally within Client and to prepare
Derivative Works from such Work Product;

 

  (b) the right to sublicense to successors to Client, affiliates of Client and
acquirers of some or part of Client’s business or operations the right to do any
or all of the foregoing; and

 

  (c) grant the right to do any of the foregoing to third parties engaged by
Client solely for Client’s business operations.

 

d. Limitation on Supplier’s Use of Work Product for Direct Client Competitors.
For a period of twenty four (24) months following the development and
implementation of Work Product into the Services provided by Supplier under a
Services Agreement, Supplier shall not use, or license the right to use, any
such Work Product on behalf of a Direct Client Competitor.

 

13.5 Changes and Upgrades to Materials.

 

Except as may be approved by Client, Supplier shall not make any changes or
modifications to the Materials that would adversely affect Supplier’s ability to
provide the Services or alter the functionality of the Hardware or Materials or
materially degrade the performance of the Hardware or Materials, except as may
be necessary on a temporary basis to maintain the continuity of the Services.

 

13.6 Supplier Tools.

 

Supplier or its licensor shall own all Supplier Tools. Supplier shall provide
Client, for the limited purpose of providing the Services, with access to and
use of Supplier Tools. Upon expiration or termination of all or part of the
Services, Supplier and Client may enter into a license agreement pursuant to
which Supplier shall deliver to Client at no additional charge to Client other
than that identified (if any) in the applicable Service Agreement the Supplier
Tools, including software if not licensed separately, in the form and on the
media in use as of the date of such expiration or termination, solely for
purposes of maintaining Developed Materials created with the aid of such
Supplier Tools. Materials provided with a Supplier Tool for which a separate
license is necessary shall be treated as Supplier Proprietary Materials or
Supplier Third Party Materials, as appropriate.

 



--------------------------------------------------------------------------------

ARTICLE XIV.

 

14.0 CONSENTS

 

14.1 Supplier and Client Consents.

 

a. Supplier Obligations. Supplier shall be responsible for and shall pay any
associated costs in obtaining all consents, approvals, authorization notices,
requests and acknowledgments that are necessary to allow:

 

  1. Supplier to use Supplier Materials and Supplier Hardware to provide the
Services; and

 

  2. Client to use Work Product, Supplier Materials and Supplier Tools during
the Term and upon expiration or termination of the applicable Service Agreement
pursuant to Article XXIV (the “Supplier Consents”). Client shall cooperate with
Supplier in obtaining the Supplier Consents.

 

b. Client Obligations. Client shall be responsible for and shall pay any
associated costs in obtaining all consents, approvals, authorization notices,
requests and acknowledgments that are necessary to allow:

 

  1. Supplier to use Client Materials and Client Hardware during the Term;

 

  2. Supplier to use the services under Third Party Services and related service
contracts; and

 

  3. Supplier to use Client Materials and Client Hardware during the Term and as
required to perform Termination Assistance Services and perform obligations
under any outstanding warranty agreement pursuant to the applicable Service
Agreement (the “Client Consents”). Supplier shall cooperate with Client in
obtaining the Client Consents.

 

ARTICLE XV.

 

15.0 DATA PROTECTION AND SECURITY

 

15.1 Client Data.

 

All data and information submitted by or on behalf of Client to Supplier or
otherwise in Supplier’s possession or accessible by Supplier pursuant to
provision of the Services, including without limitation all Personal Information
(“Client Data”), are and shall remain the property of Client or applicable third
parties. The Client Data shall not be: (a) used by Supplier or any Supplier
Agent other than in connection with providing the Services; (b) disclosed, sold,
assigned, leased or otherwise provided to third parties or to anyone not having
a specific need to know if the information for providing the Services, by
Supplier or any Supplier Agent; or (c) commercially exploited by or on behalf of
Supplier or any Supplier Agent.

 

15.2 Return or Destruction of Data.

 

Upon Client’s request at any time and upon the cessation of the Services or
Termination Assistance Services, whichever is later, Supplier shall, as directed
by Client: (a) promptly return to Client, in the format and on the media in use
as of the date of the request, all, or the portion requested, of the Client
Data; or (b) erase or destroy all or a portion of the Client Data in Supplier’s
possession prior to the cessation of the Termination Assistance Services and
destroy all media containing Client Data. If Client directs Supplier to erase or
destroy all or a portion of the Client Data, Supplier shall promptly confirm to
Client in writing that such erasure or destruction has occurred. Archival tapes
containing any Client Data shall be used solely for back-up purposes and shall
be returned or destroyed pursuant to this Section 15.2.

 



--------------------------------------------------------------------------------

15.3 Data Security.

 

Supplier shall establish and maintain safeguards against the destruction, loss,
alteration or unauthorized disclosure of the Client Data in the possession of
Supplier or any Supplier Agent in accordance with Client’s security standards
set out in the applicable Service Agreement or as notified by Client to Supplier
from time to time. Client shall be responsible for reasonable costs incurred by
Supplier in the event of changes to such standards after the Effective Date of
the applicable Service Agreement.

 

15.4 Sites.

 

Client or Client Agents shall be permitted access to any Supplier Site, subject
to Supplier’s consent (not to be unreasonably withheld), and subject to any
reasonable security provisions of Supplier in effect at the time of such access,
and subject to the following: (a) upon receipt of Supplier’s consent, access to
Supplier Sites by Client or Client Agents may only be permitted subject to
reasonable prior notice (specifying details of personnel that require access)
during normal business hours of the Supplier Site and only to those Supplier
Sites where Services are being developed or carried out; (b) Supplier shall be
entitled to deny access to Client Agents where in Supplier’s reasonable opinion
such Client Agent is a Direct Supplier Competitor; and (c) access by Client or
Client Agents is to be conducted in such a manner as not to adversely affect
Supplier’s performance of the Services or services to other customers of
Supplier.

 

15.5 Security Procedures.

 

Supplier shall maintain and enforce data and physical security standards and
procedures at each of the Sites in accordance with the applicable Service
Agreement.

 

15.6 Confidentiality.

 

a. Standard of Care. Each Party shall protect all Confidential Information of
the other Party with the same degree of care as it uses to avoid unauthorized
use, disclosure, publication or dissemination of its own confidential
information of a similar nature, but in no event less than a reasonable degree
of care. For purposes of this Agreement, Confidential Information of Client
shall mean Client Confidential Information and Confidential Information of
Supplier shall mean Supplier Confidential Information.

 

b. Restricted Disclosure. Each Party shall not use for its own benefit or the
benefit of any third party, or disclose, publish, release, transfer or otherwise
make available to any third party, any Confidential Information of the other
Party without the other Party’s prior written consent. Each of Client and
Supplier, however, shall be permitted to disclose Confidential Information of
the other to Client Agents and Supplier Agents, respectively, and its
accountants, attorneys and other agents and its affiliates or subsidiaries to
the extent such disclosure is reasonably necessary for the performance of its
duties and obligations hereunder or, with respect to Client, its use and
enjoyment of the Services, Hardware and Materials; provided, however, that each
of Supplier and Client shall be responsible for any violation of the
confidentiality obligations set forth herein by any of the foregoing.

 

c. Exclusions. The obligations in this Section 15.6 shall not restrict any
disclosure of Confidential Information received by one Party (the “Receiving
Party”) from the other Party (the “Disclosing Party”) where the Receiving Party
can demonstrate that:

 

  1. such Confidential Information was independently developed by the Receiving
Party prior to its receipt thereof without violating its obligations hereunder
or any of the Disclosing Party’s proprietary rights;

 

  2. such Confidential Information is or becomes publicly known (other than
through unauthorized disclosure by the Receiving Party);

 

  3. such Confidential Information is disclosed by the Disclosing Party to a
third party without any obligation of confidentiality;

 

  4. such Confidential Information was already known to the Receiving Party
prior to its receipt thereof without any obligation of confidentiality;

 



--------------------------------------------------------------------------------

  5. such Confidential Information is received by the Receiving Party from a
third party without any obligation of confidentiality;

 

  6. the Receiving Party is required to do so pursuant to any applicable Law
(provided that the Receiving Party shall provide reasonable prior written notice
to the Disclosing Party of such disclosure); or

 

  7. if Client is the Receiving Party, such Confidential Information was
developed by Supplier at Client’s expense.

 

d. Supplier Confidential Information.

 

  1. Approval Process. Any information disclosed by Supplier to Client shall not
be deemed or considered Supplier Confidential Information unless: (A) Supplier
believes in good faith that such information is of a confidential or proprietary
nature; and (B) Client Project Manager deems such information to be of a
confidential or proprietary nature and agrees to accept such information on a
confidential basis after receiving a non-confidential written description of
such information from Supplier. All such information accepted by Client Project
Manager pursuant to the foregoing shall be deemed “Supplier Confidential
Information”.

 

  2. Limitation. Any information disclosed to Client by Supplier not accepted by
Client Project Manager pursuant to the process set forth above shall not be
deemed or considered Supplier Confidential Information and Client shall have no
obligation to protect or not to use such information. To the extent a decision
not to accept such information on a confidential basis jeopardizes Supplier’s
ability to perform its obligations under the applicable Service Agreement,
Supplier shall be relieved of adverse consequences, solely and to the extent its
performance is materially and adversely affected thereby; provided, however,
that Supplier shall promptly notify Client of the possibility of such adverse
consequences and both parties shall attempt to reach a mutually satisfactory
solution to alleviate or prevent such adverse consequences.

 

e. Non-Proprietary Know-How. For the avoidance of doubt neither Client nor
Supplier shall be prevented from making use of ideas, concepts know-how and
principles learned or experience gained during the performance of services that
relate to such party’s core business. This does not grant a party any license to
information of the other party that is not generally known to the public,
including, but not limited to, planning information, marketing strategies,
finance, operations, customer relationships, customer profiles, sales estimates,
business plans, and internal performance results relating to the past, present
or future business activities, and their customers, clients, and suppliers, nor
any search algorithms (or combinations). To avoid the potential for dispute,
Client will not make available and Supplier will not accept any information
regarding unannounced or potential products or technologies. Further, this
section does not provide a license to any patients or copyrights to Supplier.

 

15.7 Legal Professional Privilege.

 

Supplier acknowledges that certain documents, data and databases to which
Supplier has access or created by Supplier for Client and all associated
communications thereto may be subject to the legal professional client privilege
(“Privileged Work Product”) and that Supplier is performing the services in
respect of Privileged Work Product as an agent of Client. Client shall notify
Supplier of any Privileged Work Product to which Supplier has or may have
access. After the Supplier Contract Manager is notified or otherwise becomes
aware that such documents, data, database or communications are Privileged Work
Product, only Project Staff for whom such access is necessary for the purpose of
providing Services to Client as provided in the applicable Service Agreement may
have access to Privileged Work Product. Should Supplier ever be notified of any
judicial or other proceeding seeking to obtain access to Privileged Work
Product, Supplier shall: (a) immediately notify Client; and (b) take such
reasonable actions (at Client’s cost) as may be specified by Client to resist
providing such access. Client shall have the right to approve any legal
representation selected by Supplier in such resistance.

 



--------------------------------------------------------------------------------

If Supplier is ultimately required, pursuant to an order of a court of competent
jurisdiction, to produce documents, disclose data or otherwise act in
contravention of the confidentiality obligations imposed in the applicable
Service Agreement or otherwise with respect to maintaining the confidentiality,
proprietary nature and secrecy of Privileged Work Product, Supplier shall not be
liable for breach of such obligation. Client shall indemnify Supplier against
any liability of expenses (including reasonable attorneys’ fees and expenses)
arising out of Supplier’s compliance with obligations pursuant to this Section
15.7).

 

15.8 Media Releases/Publicity.

 

Neither Party shall use the other Party’s name or refer to the other Party
directly or indirectly in any media release, public announcement or public
disclosure relating to the MSA or their subject matter, including in any
promotional or marketing materials, customer lists, referral lists or business
presentations without written consent from the other Party for each such use or
release. Neither Party may use any trademark or service mark of the other Party
without that Party’s written consent, which consent shall be given in that
Party’s sole discretion.

 

15.9 Unauthorized Access.

 

a. Notification of Unauthorized Access. Each Party shall, as soon as reasonably
practicable, notify the other Party of any unauthorized possession, disclosure,
use or knowledge, or attempt thereof, of the other Party’s Confidential
Information of which it is or becomes aware, including any material breach or
potential material breach of security on a system or network which contains,
processes or transmits Confidential Information.

 

b. Furnishing Details of Unauthorized Access. Each Party shall, as soon as
reasonably practicable, furnish to the other full details of the unauthorized
possession, disclosure, use or knowledge, or attempt thereof, and use reasonable
efforts to assist the other in investigating or preventing the recurrence of any
unauthorized possession, use or knowledge, or attempt thereof, of Confidential
Information of the other Party.

 

c. Cooperation. Each Party shall use reasonable efforts to cooperate with the
other Party in any litigation and investigation against third parties deemed
necessary by the other Party to protect its proprietary rights. Each Party shall
have the right to conduct and control any investigation relating to such breach
or potential breach of its Confidential Information that it determines is
appropriate.

 

d. Recurrence. Each Party shall use all reasonable efforts to prevent a
recurrence of any such unauthorized possession, use or knowledge of the other
Party’s Confidential Information.

 

e. Return of Confidential Information. Each Party shall, in the event of the
expiration or termination of the applicable Service Agreement, return to the
other Party all Confidential Information of the other Party disclosed and all
copies thereof, or at the other Party’s option, destroy such Confidential
Information and provide to the other certificates evidencing such return or
destruction.

 

15.10  Direct Client Competitors.

 

Supplier shall not provide any of the Services to Client from within a site or
facility of any person or Entity that is now or in the future a Direct Client
Competitor without Client’s written consent. Subject to Section 4.8, if: (a)
Supplier provides services to Client from a Supplier Site that is shared with a
third party or third parties; and (b) any part of the business of Supplier or
any such third party is now or in the future a Direct Client Competitor, then
Supplier shall develop a process, subject to Client’s approval, to restrict
access in any such shared environment so that Supplier and Supplier Agents
providing services to such Direct Client Competitor shall have no access to
Client Confidential Information. Supplier may not provide or market services to
a third party from a Client Site without Client’s written consent. Direct Client
Competitors will be set forth in a schedule to the applicable Service Agreement.

 



--------------------------------------------------------------------------------

 

ARTICLE XVI.

 

16.0 CONTINUED PROVISION OF SERVICES

 

16.1 Business Continuity.

 

a. Minimum Planning Requirements. In relation to disaster recovery at each
Client Site at which Services are being performed, Supplier shall be responsible
for the following minimum requirements for which Supplier shall not charge
Client any additional usage charges (in addition to any other applicable
requirements pursuant to subsection b. below):

 

  1. participate in an assessment of Client’s disaster recovery requirements and
provide for Client’s approval a reasonable set of alternatives for the
development of an executable Client disaster recovery program and the estimated
Charges associated with each alternative;

 

  2. upon Client’s request, participate in the certification of the disaster
recovery plan then in effect for each Client Site.

 

b. Supplier Performance Responsibilities at Client Sites. Supplier shall perform
the following if the Services include business continuity or disaster recovery
services at a Client Site:

 

  1. within 30 days after the Effective Date submit to Client for Client’s
approval a disaster recovery plan;

 

  2. update the disaster recovery plan (upon Client’s approval) to reflect
changes in technology and industry standards;

 

  3. upon Client’s request but in any event at least once during each twelve
(12) month period of the Term, test and certify the disaster recovery plan then
in effect;

 

  4. upon the occurrence of a disaster at a Client Site, implement Supplier’s
tasks under the disaster recovery plan for such Client Site;

 

  5. use best efforts to reinstate the Critical Systems as soon as practicable
but in any event within any period of time set out in the applicable Service
Agreement; and

 

  6. upon Client’s request, certify the disaster recovery plan then in effect
for each Client Site.

 

c. Supplier Performance Responsibilities at Supplier Sites. Supplier shall
perform the following business continuity or disaster recovery services at each
Supplier Site at which Services are being performed:

 

  1. within 30 days after the Effective Date submit to Client a copy of
Supplier’s disaster recovery plan for such Supplier Site;

 

  2. Regularly update the disaster recovery plan to reflect changes in
technology and industry standards;

 

  3. At least once during each twelve (12) month period of the Term, test and
certify the disaster recovery plan then in effect;

 

  4. upon the occurrence of a disaster at a Supplier Site, implement Supplier’s
disaster recovery plan for such Supplier Site;

 

  5. use best efforts to reinstate the Critical Systems as soon as practicable
but in any event within any period of time set out in the applicable Service
Agreement; and

 

  6. upon Client’s request, certify the disaster recovery plan then in effect
for each Supplier Site.

 

d. Change Control Procedures. All changes pursuant to subsection b. above shall
be subject to the Change Control Procedures where appropriate.

 



--------------------------------------------------------------------------------

16.2 Force Majeure.

 

Any failure or delay by Client or Supplier in the performance of its obligations
pursuant to the applicable Service Agreement shall not be deemed a default under
the applicable Service Agreement or grounds for termination hereunder (except as
provided in this Section 16.2), provided that such failure or delay could not
have been prevented by reasonable precautions and cannot reasonably be
circumvented by the non-performing Party through the use of alternate sources,
work-around plans or other means to the extent such failure or delay is caused
by fire, flood, earthquake, elements of nature or acts of God, public utility
electrical failure, acts of war, terrorism, riots, civil disorders, rebellions
or revolutions, strikes, lockouts, or labor difficulties, court order, third
party nonperformance (except the non-performing Party’s subcontractors,
suppliers or agents) or any other similar cause beyond the reasonable control of
such Party and without the fault or negligence of such Party (each, a “Force
Majeure Event”). The occurrence of a Force Majeure Event does not limit or
otherwise affect Supplier’s obligation to provide either normal recovery
procedures or any disaster recovery services described in Section 16.1 to the
extent practicable in the circumstances. The Party delayed by a Force Majeure
Event shall, as soon as practicable, notify the other Party by telephone (to be
confirmed in a notice within five (5) days of the inception of such delay) of
the occurrence of a Force Majeure Event and describe in reasonable detail the
nature of the Force Majeure Event. If any Force Majeure Event results in a
failure to reinstitute the Critical Systems which lasts for more than the period
of time specified in the applicable Service Agreement, Client may, upon notice
to Supplier:

 

a. cease payment of the Charges applicable to the non-performing Critical
Systems (other than those already accrued and due under the applicable Service
Agreement) until the recovery from such Force Majeure Event has been completed
and procure the Services from an alternate source; or

 

b. terminate the affected portion of the Services as of a date specified by
Client without regard to Section 24.3.

 

16.3 Allocation of Resources.

 

Whenever a Force Majeure Event or a disaster causes Supplier to allocate limited
resources between or among Supplier’s customers and affiliates, Client shall
receive no less priority in respect of such allocation as any of Supplier’s
other customers where taking into account the scope and nature of the Services.

 

ARTICLE XVII.

 

17.0 SUPPLIER COMPENSATION

 

17.1 Charges.

 

In consideration of Supplier providing the Services, Client shall pay to
Supplier the charges (at the rates and on the basis) set forth in the applicable
Service Agreement in the currency specified in the Service Contract (the
“Charges”). All of Supplier’s obligations and services described in a Service
Agreement are included in the Charges and no additional compensation shall be
due to Supplier other than the Charges.

 

17.2 Expenses.

 

a. Non-Travel Expenses. Except for expenses for travel and communication lines
covered by subsection b., all expenses relating to the Services are included in
the Charges and shall not be reimbursed by Client unless otherwise agreed to by
Client in writing.

 

b. Travel and Communication Expenses. Supplier shall itemize expenses for travel
and communication lines. Client shall reimburse Supplier for its out-of-pocket
expenditures for such travel and communication lines pursuant to subsection c.
below.

 



--------------------------------------------------------------------------------

c. Reimbursement Guidelines. To the extent Client agrees to reimburse Supplier
for any out-of-pocket expenditures, such expenditures shall be passed through to
Client at actual cost with no markup. To be eligible for reimbursement, such
expenses must be properly documented and incurred by Supplier in connection with
providing the Services in accordance with Client’s corporate travel policies or
other Client expense guidelines which shall be provided to Supplier prior to the
Effective Date of the applicable Service Agreement; provided, however, that
Supplier shall be responsible for travel expenses relating to Supplier’s
internal operations that are not directly related to performing Services for
Client, including account management, training for Supplier’s staff, meetings
and seminars.

 

17.3 Pricing Methodology.

 

The pricing methodology shall be established in the applicable Service
Agreement. Supplier shall change the pricing methodology applicable to the
Services upon Client’s request. If Client requests a change to the pricing
methodology and such change results in a change to the underlying Services,
Client and Supplier shall negotiate an appropriate adjustment to the Services
and the Charges, and the change to the pricing methodology shall not become
effective until such adjustment is agreed upon between Client and Supplier.

 

17.4 Cost of Living Adjustment.

 

Except as otherwise expressly provided in the applicable Service Agreement,
there shall be no adjustment in the pricing terms to reflect any price
increases, including, without limitation, a cost of living adjustment.

 

17.5 Proration.

 

All Charges are to be computed on a calendar month basis and shall be prorated
on a per diem basis for any partial month.

 

17.6 Recurring Costs.

 

If general conditions or technology changes materially reduce Supplier’s
recurring costs in providing the Services, without prejudice to Service
Agreements executed prior to such general conditions or technology changes,
Supplier shall negotiate with Client with a view to potential sharing of those
reduced costs with Client. This provision is not intended to provide a mechanism
for reducing Charges as the price/performance characteristics of technology
continue to improve over time, but only to the extent that such improvements
could not have been reasonably anticipated as of the Effective Date of an
applicable Service Agreement.

 

17.7 Supplier’s Efforts to Minimize Charges.

 

To the extent any Services are rendered on a time and materials basis or cost
basis under any Service Agreement, Supplier shall use commercially reasonable
efforts to complete each assigned task in as economical a manner as practicable
and to minimize the time and materials charges or costs and other charges or
charges and expenses incurred in connection therewith, to the maximum extent
practicable, consistent with Supplier’s other obligations under the applicable
Service Agreement.

 

ARTICLE XVIII.

 

18.0 PAYMENT PROCEDURES

 

18.1 Pricing Detail.

 

Supplier shall provide Client with detailed price, delivery, cost to Client and
utilization information in the format set forth in the applicable Service
Agreement. Supplier shall use a pricing methodology and

 



--------------------------------------------------------------------------------

provide billing detail that will permit a commercial understanding of the price
of the Services and compliance with the applicable pricing terms and shall
enable Client to assess from such information the reasonableness of the price of
the Services. Pricing detail shall be constructed to reflect the content of
Services (e.g., hardware units, software units, person-hours) and the impact of
performance levels.

 

18.2 Invoicing.

 

As set forth in an applicable Service Agreement, Supplier shall issue invoices
to the Entities and units specified by the Client Contract Manager with the
pricing detail and in a format and on the media agreed upon by Client and
Supplier.

 

18.3 Supporting Documentation.

 

Supplier shall provide Client with such supporting documentation and other
information as reasonably requested by Client to verify the accuracy of any
invoice.

 

18.4 Payment.

 

a. Client will pay Supplier’s invoices as set forth in the applicable Services
Agreement. Client will pay Supplier’s invoices on or before thirty (30) days
after Client’s receipt of such invoice.

 

b. Client will pay each invoice by wire funds transfer or other electronic means
acceptable to both Parties to an account specified by Supplier.

 

c. Payment will be made in US dollars.

 

d. If any payments or portions thereof are not received by Supplier within five
days after the due date, Client will also pay Supplier a late fee for each day
between and including the sixth day after the due date and the date Supplier
receives such late payment in full. The amount of the late fee will be invoiced
to Client and payable in accordance with Section 18.4.a. above. The late fee
will be based on a rate equal to the lesser of:

 

  1. one percent of such payments per every thirty days or portion thereof; or

 

  2. the maximum amount permissible by the applicable law.

 

18.5 Fee Disputes.

 

a. Continuing Obligation of Parties. Each of Client and Supplier acknowledges
that the performance of each Service Agreement is critical to the business and
operations of Client and Supplier. Therefore, in the event Client disputes all
or any portion of an invoice submitted by Supplier, Client may withhold payment
of the amount subject to the dispute; provided, however, that: (1) Client shall
continue to pay any undisputed amount when it becomes due and payable in
accordance with the applicable Service Agreement; and (2) Supplier shall
continue to provide the Services or otherwise perform its obligations under the
applicable Service Agreement. However, in no event may Client withhold more than
one (1) months fee.

 

b. Resolution of Disputes. The Parties shall resolve the dispute in accordance
with the audit or dispute resolution procedures set forth in the applicable
Service Agreement. No failure by Client to identify a contested Charge or
charges prior to payment of the invoiced amount shall limit or waive any of
Client’s rights or remedies with respect to such Charges, including Client’s
right to withhold such disputed amounts from subsequent Charges or charges due
to Supplier. Unpaid Charges or charges that are in dispute shall not be
considered a basis for default under the applicable Service Agreement.

 

c. Payment of Disputed Amount. In the event that it is determined that one Party
should pay all or part of a disputed amount to the other, such Party shall pay
such amount plus interest at a rate per annum equal to the base rate established
by LIBOR as of the date the disputed amount would otherwise have been due or a
comparable financial institution mutually agreed to by Client and Supplier.
Unpaid Charges or charges that are in dispute shall not be considered a basis
for termination under the applicable Service Agreement.

 



--------------------------------------------------------------------------------

ARTICLE XIX.

 

19.0 TAXES FOR SERVICES PERFORMED IN THE U.S.

 

19.1 Information.

 

Each Party shall provide and make available to the other Party any applicable
resale certificates, information regarding out-of-jurisdiction sales or use of
products or services, and other exemption certificates or information reasonably
requested by the other Party. The Parties will work together to pay the correct
amount of tax.

 

19.2 Taxes.

 

Each Party shall be responsible for any real or personal property Taxes,
assessments or levies on property it owns or leases, for any franchise, business
and occupation and privilege Taxes on its business and for any Taxes based on
its net income or gross receipts. Supplier shall be responsible for any sales,
use, excise, value-added, services, consumption and other Taxes and duties
payable by Supplier on any goods or services used or consumed by Supplier in
providing the Services where the tax is imposed on Supplier’s acquisition or use
of such goods or services and the amount of tax is measured by Supplier’s costs
in acquiring such goods or services. Client shall be financially responsible and
liable to Supplier for the amount of any sales, use, excise, value-added,
services, consumption or other tax during the Term that is imposed on the
provision of the Services as a whole, on any particular Service provided by
Supplier, or on Supplier’s charges for some or all of the Services.

 

19.3 Structure.

 

The Parties agree to utilize reasonable efforts to structure the provision and
receipt of Services, as the case may be, in such a fashion as to minimize, to
the extent legally permissible, any sales, use, value-added, withholding, and
similar Taxes payable by the Client.

 

19.4 Payment.

 

The applicable Service Agreement shall specify whether the Charges include all
Taxes and, if not, allocate responsibility for payment of Taxes between Client
and Supplier.

 

19.5 Tax Credit.

 

In the event that the Supplier has incurred a creditable foreign tax with regard
to withholding Taxes associated with cross border payments under any Service
Agreement, the Parties agree that the Client shall not be charged or otherwise
billed for such Taxes, provided Client furnishes Supplier with a valid receipt
for such Taxes.

 



--------------------------------------------------------------------------------

19.6 Cooperation.

 

Client and Supplier shall work together to pay the correct amount of tax and
reasonably cooperate with each other in connection with the other Party’s
efforts to minimize its liability for Taxes, to the extent legally permissible,
and to support the other Party upon audit by applicable taxing authorities in
the following manner:

 

a. Audit. In the event that a taxing authority does not agree to audit the
charges payable in connection with the applicable Service Agreement for sales
and use tax purposes, as part of Supplier’s sales and use tax audits, and
proposes to assess sales and use Taxes directly against Client on the aggregate
charges for Services provided to Client for which Taxes are not collected,
Supplier shall work directly with the taxing authority to address audit concerns
as they pertain to the charges or sales and use Taxes payable in connection with
the applicable Service Agreement. In the event that the taxing authority
requires any documentation to be submitted directly by Client, Supplier agrees
to cooperate with Client in providing the necessary documentation.

 

b. Payment of Penalties. Supplier agrees to pay and to hold Client harmless
against any penalty, interest, or additional tax that may be assessed or levied
as a result of the failure or delay of Supplier or its agents to file any return
or information required by law, rule or regulation. Supplier agrees to provide
reasonable assistance to Client should Client contest any Taxes imposed on it
that results from the Service Agreement.

 

19.7 Segregation of Payment Streams.

 

Client and Supplier shall cooperate to segregate the Charges into the following
separate payment streams: (a) those for taxable Services; (b) those for
nontaxable Services; (c) those for which a sales, use or other similar Taxes
have already been paid by the Supplier; and (d) those for which Supplier
functions merely as a paying agent for Client in receiving goods, supplies or
services (including leasing and licensing arrangements) that otherwise are
nontaxable or have previously been subject to tax.

 

ARTICLE XX.

 

20.0 TAXES FOR SERVICES PERFORMED OUTSIDE THE U.S.

 

20.1 Taxes.

 

a. Supplier shall be responsible for any sales, use, excise, value-added,
services, consumption and other Taxes and duties payable by Supplier on any
goods or services used or consumed by Supplier in providing the Services where
the tax is imposed on Supplier’s acquisition or use of such goods or services
and the amount of tax is measured by Supplier’s costs in acquiring such goods or
services.

 

b. Sales, Use or Excise Taxes. In the event that a sales, use, excise, VAT,
consumption or services tax is assessed on the provision of the Services by
Supplier to Client or on Supplier’s charges to Client under any Service
Agreement, however levied or assessed, Client shall be responsible for and pay
the amount of any such tax.

 

c. Taxes on Relocation/Rerouting of Delivery of Services. Any increase in Taxes
assessed as determined by Client, including a gross-up thereon, on the provision
of the Services resulting from Supplier relocating or rerouting the delivery of
Services for Supplier’s convenience to, from or through a location other than
the Site used to provide the Services as of the Effective Date, shall be paid by
Client and Client shall receive a credit with respect to the Charges invoiced
under the applicable Service Agreement equal to such payments made pursuant to
this Article XX.

 

d. Personal Property or Use Taxes. Client will also be responsible for paying
all personal property or use Taxes due on or with respect to Client Hardware and
Client Materials.

 

e. Real Property Taxes. Client and Supplier each shall bear sole responsibility
for all Taxes, assessments and other real property-related levies on its owned
or leased real property.

 



--------------------------------------------------------------------------------

20.2 Segregation of Payment Streams.

 

Client and Supplier shall cooperate to segregate the Charges into the following
separate payment streams: (a) those for taxable Services; (b) those for
nontaxable Services; (c) those for which a sales, use or other similar Taxes
have already been paid by the Supplier; and (d) those for which Supplier
functions merely as a paying agent for Client in receiving goods, supplies or
services (including leasing and licensing arrangements) that otherwise are
nontaxable or have previously been subject to tax.

 

20.3 Cooperation.

 

Client and Supplier shall work together to pay the correct amount of tax and
reasonably cooperate with each other to minimize such liability to the extent
legally permissible. Client and Supplier shall provide and make available to the
other any resale certificates, information regarding out-of-jurisdiction sales
or use of equipment, materials or services, and other exemption certificates or
information reasonably requested by either party.

 

ARTICLE XXI.

 

21.0 CLIENT REVIEW RIGHTS

 

21.1 Processing.

 

a. Access and Audit Procedure. Supplier will provide Client with commercially
reasonable assistance in meeting its audit requirements as set forth in this
Section.

 

  1. Supplier will provide access to routinely prepared records and reports to
enable Client to conduct appropriate audits (“Audits”) of Supplier’s operations
relating to the performance of Services. The Audits will be limited to verifying
that:

 

  (a) the Charges are accurate;

 

  (b) Supplier is exercising reasonable care to control the resources provided
by Client such as heat, light, and utilities used in providing the Services;

 

  (c) the Services are being provided in accordance with the Service Level
Agreement;

 

  (d) Supplier is complying with the security requirements set forth in the
applicable Service Agreement; and

 

  (e) Client is in compliance with Client regulatory requirements.

 

b. Audits will:

 

  1. occur no more than once each calendar year, unless required to meet Client
Regulatory Requirements;

 

  2. not be permitted if it unreasonably interferes with Supplier’s ability to
perform the Services in accordance with the Service Levels, unless Client
relieves Supplier from meeting the applicable Service Levels;

 

  3. be conducted expeditiously, efficiently, and at reasonable business hours;
and

 



--------------------------------------------------------------------------------

  4. be conducted upon reasonable prior written notice, which normally will be
at least 30 days, but may be less if Supplier and Client agree in the Policy and
Procedures Manual that certain Audits, such as physical security Audits, may be
conducted upon shorter notice.

 

c. Client may request that a mutually agreeable Third Party auditor perform the
Audit, at Client’s expense on a non-contingent basis, provided such Third Party
auditor executes a confidentiality agreement reasonably acceptable to Supplier.

 

d. If an Audit demonstrates that Supplier’s invoices for the Services for the
audited period were not correct, Supplier will promptly credit Client for the
amount of any paid overcharges, or Client will promptly pay Supplier for the
amount of any undercharges. If Supplier disagrees with the findings of an Audit,
such disagreement will be addressed by the dispute resolution process set forth
in Article XXIII.

 

21.2 Supplier Non-compliance.

 

If any audit by an auditor designated by Client or a regulatory authority
results in Supplier being notified that it is not in compliance with any Law or
related audit requirement or accounting principle relating to the Services,
Supplier shall take actions to comply with such audit:

 

a. Client Expense. Client shall bear the expense of any such compliance that is:

 

  1. required by a Law or other audit requirement relating to provision of the
Services that relates to Client’s business irrespective of Supplier’s
obligations hereunder; or

 

  2. necessary due to Client’s noncompliance with any Law or audit requirement
imposed on Client.

 

b. Supplier Expense. Supplier shall bear the expense of any such response that
is:

 

  1. required by a Law or other audit requirement relating to Supplier’s
business;

 

  2. performed by Supplier as part of the Services; or

 

  3. necessary due to Supplier’s noncompliance with any Law or audit requirement
imposed on Supplier. Supplier shall provide to Client a copy or extracts of
those portions of Supplier’s internal audit reports relating to the deficiencies
in Services provided to Client under any Service Agreement, and where issues
exist, Supplier’s proposals to rectify the same.

 

21.3 Record Retention.

 

a. Retention Periods. Supplier shall retain the relevant records (to include all
media types) for the following periods:

 

  1. retain operational and design records and supporting documentation relating
to the Services for at least a period of six (6) years from the date of
termination of the applicable Service Agreement; and

 

  2. retain financial records and supporting documentation relating to the
Charges paid or payable by Client for at least a period of six (6) years from
the date of relevant invoice.

 

b. Storage and Return of Records. Supplier shall provide the storage space and
media required for proper storage of the records and documentation described in
this Section 21.3. At the expiry or termination of the applicable Service
Agreement at the Client’s discretion, Client may request that the Supplier hand
over to Client the records and supporting documentation referred to in
subsection a.1. above.

 



--------------------------------------------------------------------------------

21.4 Access and Reports.

 

a. Access. Upon reasonable prior notice, Supplier shall provide to Client access
to: (1) records and supporting documentation (including Source Code to the
extent permitted by Law or under the applicable third party agreements) relating
to the Services and the Charges as may be necessary for Client to perform the
audits described in and subject to Section 21.1.

 

b. Status Reports. Supplier shall provide to Client periodic status reports in
accordance with the Client’s audit procedures of which Supplier has been
notified in advance regarding Supplier’s resolution of any audit-related
compliance activity for which Supplier is responsible.

 

21.5 Audit Software.

 

Supplier shall, as specified in the applicable Service Agreement to the extent
permitted under the applicable third party agreements and to the extent such
audit software will not materially degrade Supplier’s performance under any of
the Service Agreements or for any of its other customers, operate and maintain
such audit software as Client may provide to Supplier during the Term.

 

21.6 Facilities.

 

Upon reasonable prior notice, Supplier shall provide to Client and such
independent auditors and inspectors as Client may designate in writing and which
Supplier agrees, on Supplier’s premises (or if the audit is being performed of a
Supplier Agent, the Supplier Agent’s premises if necessary) space, office
furnishings (including lockable cabinets), telephone and facsimile services,
utilities and office-related equipment and duplicating services as Client or
such auditors and inspectors may reasonably require to perform the audits
described in this Article XXI.

 

ARTICLE XXII.

 

22.0 VOLUME CHANGES AND ADDITIONAL BUSINESS UNITS

 

22.1 Substantial Change in Volume.

 

In the event that Client’s use of the Services decreases or increases by more
than the volume percentage set forth in the applicable Service Agreement, Client
and Supplier shall negotiate and implement an appropriate reduction or increase
to the Charges.

 

22.2 Additional Business Units.

 

The Client Contract Manager, in consultation with the Supplier Contract Manager,
shall have the right to add additional sites, Entities or units under a Service
Agreement and shall amend the appropriate Service Agreement accordingly. Client
shall share information with Supplier to allow Supplier to determine which
resources will be required to meet Client’s needs. Supplier shall: (a) formulate
a plan to accommodate Client’s needs, without a disruption in service to Client,
in a cost-effective manner; and (b) submit such plan, including any adjustments
to the Charges, for Client to review. Upon Client’s acceptance of the plan,
Supplier may adjust the Charges. Client shall not be obligated to obtain the
Services from Supplier with respect to any additional site, Entity or unit
(whether acquired or formed by Client).

 



--------------------------------------------------------------------------------

ARTICLE XXIII.

 

23.0 DISPUTES

 

23.1 Project Managers.

 

All disputes relating to the applicable Service Agreement shall initially be
referred by either Party to the Client and Supplier Project Managers. If the
Project Managers are unable to resolve the dispute within five (5) business
day(s) (or such other date agreed upon by the Project Managers) after referral
of the matter to them, notice shall be given to the Client Contract Manager and
the Supplier Contract Manager.

 

23.2 Contract Managers.

 

If the Client Contract Manager and the Supplier Contract Manager are unable to
resolve the dispute within ten (10) business days (or such other date agreed
upon by the Contract Managers) after referral of the matter to them, the Parties
shall notify their respective senior management of the dispute. Upon
notification to senior management, senior management may, if both Parties agree,
meet to resolve the dispute, but if senior management is unable to resolve the
dispute then (whether or not such a meeting takes place) within ten (10)
business days of referral (or such other period as the Parties may agree), the
Parties may pursue available legal and equitable remedies or if mutually
agreeable an independent dispute resolution mediator.

 

ARTICLE XXIV.

 

24.0 TERMINATION

 

Client’s Termination rights with respect to the Services will be as set forth in
an applicable Service Agreement.

 

ARTICLE XXV.

 

25.0 TERMINATION ASSISTANCE

 

25.1 Termination Assistance Services.

 

In the event of the expiration or termination of all or of part of the Services
being provided under any Service Agreement, Supplier shall, upon Client’s
request, continue to provide the Services which were provided by Supplier prior
thereto and any new services requested by Client that may be required to
facilitate the transfer of the affected Services to Client or a third party
service provider, as applicable, or Client’s designee, including, providing to
Client or third party personnel training in the performance of the affected
Services, as set forth in the applicable Service Agreement.

 



--------------------------------------------------------------------------------

ARTICLE XXVI.

 

26.0 WARRANTIES

 

26.1 By Client.

 

The Client Contracting Party represents and warrants as follows:

 

a. Authority. Client Contracting Party is as an organization duly organized,
validly existing and in good standing, and has all requisite power and authority
to execute, deliver and perform its obligations under the Service Agreement.
Client is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Client’s ability to fulfill its obligations under the Service
Agreement. The execution, delivery and performance of the Service Agreement have
been duly authorized by Client Contracting Party.

 

b. Compliance with Laws. Client shall comply with all applicable Laws applicable
to Client and shall obtain all applicable permits and licenses required of
Client in connection with its obligations under the Service Agreement.

 

c. Right to Grant Licenses. Client has the right to grant to Supplier any
license to use the Client Materials and Client Data utilized by Supplier
pursuant to the Service Agreement.

 

26.2 By Supplier.

 

The Supplier Contracting Party represents and warrants as follows:

 

a. Authority. Supplier Contracting Party is an organization duly organized,
validly existing and in good standing, and has all requisite power and authority
to execute, deliver and perform its obligations under the Service Agreement.
Supplier is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Supplier’s ability to fulfill its obligations under the
Service Agreement. The execution, delivery and performance of the Service
Agreement have been duly authorized by Supplier Contracting Party.

 

b. Compliance with Laws. Supplier shall comply with all Laws applicable to
Supplier where failure to do so would have a material adverse effect on Client’s
business or on the Services.

 

c. Right to Grant Licenses. Subject to Client’s compliance with the licenses
granted in Section 12.3 with respect to Supplier Third Party Materials, Supplier
has the right to grant to Client any license to use the Supplier Materials and
the Supplier Tools provided under the Service Agreement.

 

d. Ownership of Hardware. With respect to all Hardware sold to Client pursuant
to a Service Agreement, Supplier can and shall deliver good and marketable title
free from any claim or encumbrance, except as otherwise agreed.

 

e. Open Source. Except as expressly approved in writing by the Client Project
Manager, any Work Product or Developed Materials do not contain, and shall not
have been developed or modified through the use of, any open source or public
library software licensed pursuant to any GNU public license. Supplier and
Client agree that activities performed by Supplier and Client under the MSA and
attendant documents does not constitute a transfer or distribution of any
software from Client to Supplier. In consideration of the mutual promises set
forth in the MSA and elsewhere, the Parties agree that neither will take a
position contrary to the previous sentence in any forum in the future. The terms
of the Agreement supercede all other agreements between the Parties, whether
written or oral.

 



--------------------------------------------------------------------------------

26.3 Disclaimer.

 

EXCEPT AS SET FORTH IN SECTION 26.1 AND SECTION 26.2, NEITHER THE CLIENT
CONTRACTING PARTY NOR THE SUPPLIER CONTRACTING PARTY MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES IN RESPECT OF THE SERVICES, THE SOFTWARE OR THE
HARDWARE AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, SATISFACTORY QUALITY AND
FITNESS FOR A PARTICULAR PURPOSE IN RESPECT OF THE SERVICES, THE MATERIALS OR
THE HARDWARE.

 

ARTICLE XXVII.

 

27.0 INDEMNITIES AND LIABILITY

 

27.1 Indemnity by Client.

 

Subject to the exclusions set forth in Section 27.8 herein, Client shall
indemnify Supplier, and its successors and assigns and its officers, directors,
employees, subcontractors, consultants, representatives and agents, from and
against any and all losses, damages, injuries (including death), causes of
action, claims, penalties, interest, additional Taxes, demands and expenses,
including reasonable legal fees and expenses, of any kind or nature arising out
or on account of, or resulting from, any claim or allegation of a third party:

 

a. that the Client Materials, the Client Hardware and the Client Data or any
other resources or items provided to Supplier by Client under the Service
Agreement infringe upon or misappropriate the proprietary rights of any third
party (except as may have been caused by a modification by Supplier or Supplier
Agents or Supplier’s or Supplier Agents’ combination, operation or use with
devices, data or programs furnished by Supplier or any other modification made
by Supplier or Supplier Agents);

 

b. relating to the inaccuracy or untruthfulness of any representation or
warranty made by the Client Contracting Party under the Service Agreement;

 

c. relating to the Client’s non-compliance with contracts relating to the
provision of Third Party Services;

 

d. relating to Client’s failure to obtain Client Consents; or

 

e. relating to any duties or obligations to Client Agents under the Service
Agreement.

 

Client shall indemnify Supplier from any costs and expenses incurred in
connection with the enforcement of this Section 27.1.

 

27.2 Indemnity by Supplier.

 

Subject to the exclusions set forth in Section 27.8 herein, Supplier shall
indemnify Client, its successors and assigns and its officers, directors,
employees, subcontractors, representatives and agents, from and against any and
all losses, damages, injuries (including death), causes of action, claims,
penalties, interest, including reasonable legal fees and expenses, of any kind
or nature arising out or on account of, or resulting from, any claim or
allegation of a third party:

 

a. that the Supplier Materials, the Developed Materials, the Supplier Tools,
Work Product, the Supplier Hardware, (collectively “Product”), any modifications
to Client Materials performed by Supplier or any other resources or items
provided to Client by Supplier pursuant to the Service Agreement infringe upon
or misappropriate the proprietary rights of any third party except to the extent
that Supplier has no responsibility for:

 

  1. anything Client supplies that is incorporated into the Product;

 



--------------------------------------------------------------------------------

  2. modification of Product by Client;

 

  3. the combination operation or use of Product with other materials, hardware
or software not provided by Supplier and the claim relates to such combination
use; and

 

  4. Infringement of Client Materials alone, as opposed to its combination with
Product provided by Supplier;

 

b. relating to any duties or obligations of the Supplier to Supplier Agents
arising under the Service Agreement;

 

c. relating to Supplier’s failure to obtain the Supplier Consents;

 

d. relating to non-compliance by Supplier with the Third Party Agreements;

 

e. relating to Supplier’s breach of the warranties contained in Sections 26.2.
a., b., c., d., and e.;

 

f. relating to any liability of Client arising out of Supplier’s failure to
comply with any relevant data protection or similar legislation in any
jurisdiction where Services are being provided or which data is being
transported or transmitted or Client’s failure so to comply to the extent that
such failure was caused by Supplier’s negligent acts or omissions; or

 

g. relating to Supplier’s failure to implement physical or data security
controls imposed by the Service Agreement.

 

Supplier shall indemnify Client from any costs and expenses incurred in
connection with the enforcement of this Section 27.2.

 

27.3 Cross-Indemnity.

 

Each of Client and Supplier shall indemnify, defend and hold harmless the other
Party, its directors, officers and employees, from any and all claims, actions,
damages, liabilities, costs and expenses, including reasonable attorneys’ fees
and expenses, for:

 

a. the death or personal injury of third parties, including invitees or
employees of the indemnitor, arising out of, or in any way resulting from, the
negligent or willful acts or omissions of the indemnitor or any of its agents,
employees or representatives; or

 

b. the damage, loss or destruction of real or tangible personal property of the
other Party or third parties, including invitees or employees of the indemnitor,
arising out of, or in any way resulting from, the negligent or willful acts or
omissions of the indemnitor or its agents, employees or representatives.

 

The Indemnifying Party shall indemnify the Indemnified Party from any costs and
expenses incurred in connection with the enforcement of this Section 27.3.

 

27.4 Infringement.

 

In the event of any claim pursuant to Section 26.2.c or Section 27.2.a, or if in
Client’s and Supplier’s jointly agreed opinion, any portion of the Materials
(other than Client Materials) is likely to become the subject of any such claim,
then Client shall do one of the following:

 

a. Right to Continue Use. Client shall, at Supplier’s request, attempt to obtain
the right to continue to use the Materials in question on reasonable commercial
terms, such terms to be agreed by Supplier. If so obtained, then Supplier shall
reimburse Client the costs of obtaining or securing the continued right to use
such Materials.

 

b. Right to Continue Use, Modification or Substitution. If subsection a. above
does not apply either due to Client’s failure to obtain the right to continue to
use the Materials in question after reasonably diligent effort or Supplier’s
reasonable failure to agree to such terms, then Supplier shall (in its
discretion):

 

  1. obtain the right to continue the use of the Materials in question;

 



--------------------------------------------------------------------------------

  2. modify the Materials in question so that it does not infringe but remains
equivalent; or

 

  3. substitute equivalent, non-infringing items for the Materials in question,
or substitute non-infringing items for the Materials without material loss of
functionality.

 

The costs relating to Supplier providing any of 1., 2. and 3. above shall be
borne by Client unless Supplier is proven to be in breach of warranty pursuant
to Section 26.2.c or a claim is made by Client pursuant to Section 27.2.a. This
provision is without prejudice to Client’s or Supplier’s rights to any claim for
any amounts due relating to any breach of warranty pursuant to this Article
XXVII.

 

27.5 Indemnification Procedures.

 

If any civil, criminal, administrative or investigative action or proceeding
(each, a “Claim”) is commenced against a Party entitled to indemnification under
Section 27.1, Section 27.2 or Section 27.3 (an “Indemnified Party”), notice
thereof shall be given to the Party that is obligated to provide indemnification
(the “Indemnifying Party”) as promptly as practicable. After such notice, if the
Indemnifying Party shall acknowledge in writing to such Indemnified Party that
the Service Agreement applies with respect to such Claim, then the Indemnifying
Party shall be entitled, if it so elects, in a notice delivered to the
Indemnified Party not less than ten (10) days prior to the date on which a
response to such Claim is due, to immediately take control of the defense and
investigation of such Claim and to employ and engage attorneys of its sole
choice to handle and defend the same, at the Indemnifying Party’s sole cost and
expense. The Indemnified Party shall cooperate in all reasonable respects with
the Indemnifying Party and its attorneys in the investigation, trial and defense
of such Claim and any appeal arising therefrom; provided, however, that the
Indemnified Party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such Claim
and any appeal arising therefrom. No settlement of a Claim that involves a
remedy other than the payment of money by the Indemnifying Party shall be
entered into without the written consent of the Indemnified Party. After notice
by the Indemnifying Party to the Indemnified Party of its election to assume
full control of the defense of any such Claim, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal expenses incurred thereafter by
such Indemnified Party in connection with the defense of that Claim.

 

If the Indemnifying Party does not assume full control over the defense of a
Claim subject to such defense as provided in this Section 27.5, the Indemnifying
Party may participate in such defense, at its sole cost and expense, and the
Indemnified Party shall have the right to defend the Claim in such manner as it
may deem appropriate, at the cost and expense of the Indemnifying Party.

 

27.6 Direct Damages.

 

Neither Client nor Supplier shall be liable to the other Party for any direct
damages arising out of or relating to its performance under any Service
Agreement, whether based on an action or claim in contract, equity, negligence,
tort or otherwise, for all events, acts or omissions, in an amount to exceed in
the aggregate for all claims and causes of action under a Services Agreement an
amount equal to the Charges payable to Supplier pursuant to the affected Service
Agreement during the nine (9) month period immediately preceding the occurrence
of the event, act or omission in question (the “Direct Damages Cap”). In the
event a Party is liable under the Service Agreement for damages in excess of the
Direct Damages Cap, the other Party reserves the right to demand the higher
amount or may terminate the MSA and all Service Agreements upon immediate notice
to the liable Party notwithstanding the cure period set forth in a Service
Agreement. The following (without limitation) shall be considered direct damages
and Supplier shall not assert that they are consequential damages pursuant to
Section 27.7 to the extent they result from Supplier’s failure to provide the
Services in accordance with the Service Agreement:

 

a. costs and expenses of recreating or reloading any of Client’s lost, stolen or
damaged information;

 

b. costs and expenses of implementing a work-around in respect of Supplier’s or
Supplier Agents’ failure to provide all or a portion of the Services or any part
thereof;

 

c. costs and expenses of replacing lost, stolen or damaged Hardware and
Materials;

 



--------------------------------------------------------------------------------

d. costs and expenses incurred by Client to correct errors in software
maintenance and enhancements provided as part of the Services or any part
thereof;

 

e. regulatory fines imposed against Client directly attributed to Supplier’s
failure to perform its duties under the Agreement;

 

f. costs and expenses incurred by Client to procure from an alternate vendor, or
to perform itself, all or any part of Services the performance of which is the
obligation of Supplier hereunder, to the extent in excess of Supplier’s charges
under the Service Agreement; and

 

g. straight time, overtime or related expenses incurred by Client, travel
expenses, overtime expenses, telecommunications charges and similar charges, due
to failure of Supplier to provide all or a portion of the Services incurred in
connection with a. through e. above and all of the foregoing subject to Client’s
duty to mitigate damages.

 

To the extent any amount is paid to Client pursuant to this Section 27.6, the
payment shall be in the currency specified in the Service Agreement, utilizing a
rate of exchange equal to the closing mid point spot rate published in the
“Financial Times” for the first Monday of the month in which the event occurred.

 

27.7 Consequential Damages.

 

Neither Client nor Supplier shall be liable for, nor will the measure of damages
include, any indirect, special or consequential damages or amounts for loss of
income, profits or savings arising out of or relating to Client’s or Supplier’s
performance under any Service Agreement.

 

27.8 Exclusions.

 

The exclusions of liability set forth in Section 27.6 and Section 27.7 are not
applicable to: (a) indemnification claims as set forth in Sections 28.1, 28.2,
28.3; (b) Supplier’s liability under Article XIII and Sections 15.1, 15.3, 15.6;
and (d) Client’s liability under Article XIII and Sections 15.6 and 15.2.

 

27.9 Injunctive Relief.

 

Both parties acknowledge and agree that a breach of Article XIII and Article XV
may give rise to irreparable injury that may not adequately compensable in
monetary damages. Accordingly, either Party may seek injunctive relief against
the breach or threatened breach of Article XIII and Article XV in addition to
any such legal and equitable remedies available.

 

ARTICLE XXVIII.

 

28.0 INSURANCE

 

28.1 Insurance.

 

During the Term, Supplier shall maintain insurance coverage with carriers
acceptable to Client and in the amounts set forth in the Service Agreement as
would be required to cover Supplier’s obligations and liabilities pursuant to
the applicable Service Agreement.

 

28.2 Insurance Documentation.

 

The Supplier Contracting Party shall furnish to Client either a certificate
showing compliance with the insurance requirements set forth in the applicable
Service Agreement, or certified copies of all insurance policies within ten (10)
days of Client’s written request. The certificate will provide that Client will
receive thirty (30) days prior written notice from the insurer of any
termination or reduction in the amount or scope of coverage. Supplier’s
furnishing of certificates of insurance or purchase of insurance shall not
release Supplier of its obligations or liabilities under this contract.

 



--------------------------------------------------------------------------------

ARTICLE XXIX.

 

29.0 MISCELLANEOUS PROVISIONS

 

29.1 Assignment.

 

The Supplier Contracting Party shall not assign the MSA or any Service Agreement
(or any portion thereof) without Client’s written consent. Upon notice to
Supplier, the Client Contracting Party may assign the MSA and any Service
Agreement (or any portion thereof) without Supplier’s consent to any affiliate
or subsidiary of the Client Contracting Party or pursuant to a merger,
reorganization, sale of all or substantially all of the assets of the Client
Contracting Party or sale of sufficient stock to constitute a change of control.
The Service Agreement shall be binding on the parties and their respective
successors and permitted assigns. Any assignment in violation of this Section
29.1 shall be void.

 

29.2 Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted under any Service Agreement shall be in writing and shall be deemed
given when delivered in hand or when mailed by a reliable national mail service,
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the address stated in the applicable Service Agreement. Either
Party may change its address for notification purposes by giving the other Party
notice of the new address and the date upon which it will become effective.

 

29.3 Counterparts.

 

The Service Agreement may be executed in any number of counterparts, all of
which taken together shall constitute the agreement between the parties for the
purpose of the MSA.

 

29.4 Relationship.

 

The parties intend to create an independent contractor relationship and nothing
contained in the MSA shall be construed to make either Supplier or Client
partners, joint venturers, principals, agents or employees of the other. No
officer, director, employee, agent, affiliate or contractor retained by Supplier
to perform work on Client’s behalf hereunder shall be deemed to be an employee,
agent or contractor of Client. Neither Party shall have any right, power or
authority, express or implied, to bind the other. Supplier shall be responsible
for compliance with all Laws involving, but not limited to, employment of labor,
hours of labor, working conditions, payment of wages, and payment of Taxes, and
Client shall have no responsibility in relation thereto. Supplier is solely
responsible for payment of:

 

a. all income, disability, withholding, and other employment Taxes relating to
Supplier’s officers, directors, employees, agents, affiliates or contractors
where applicable; and

 

b. all medical benefit premiums, vacation pay, sick pay or other fringe benefits
resulting from Supplier’s retention of any such officers, directors, employees,
agents, affiliates or contractors.

 

29.5 Consents, Approvals, Notices and Requests.

 

Unless otherwise specified in the Service Agreement, all consents, approvals,
notices, and requests, acceptances or similar actions to be given by either
Party under the Service Agreement shall not be unreasonably withheld or delayed
and each Party shall make only reasonable requests under the Service Agreement.

 



--------------------------------------------------------------------------------

29.6 Severability.

 

If any term or provision of the Service Agreement, or of any document
incorporated therein by reference is held by a court of competent jurisdiction
to be contrary to law, then the remaining provisions of the Service Agreement or
the application of such provision to persons or circumstances other than those
as to which it is invalid or unenforceable shall not be affected thereby, and
each such provision of the Service Agreement shall be valid and enforceable to
the extent granted by law and such term or provision shall be deemed to be
deleted.

 

29.7 Waiver.

 

No term or condition of the Service Agreement or of any document incorporated
therein by reference shall be deemed waived and no breach shall be deemed
excused unless such waiver or consent shall be in writing and signed by the
Party claimed to have waived or consented. No consent by any Party to, or waiver
of, a breach by the other, whether express or implied, shall constitute a
consent to, waiver of, or excuse for any different or subsequent breach.

 

29.8 Entire Agreement.

 

The MSA and the Service Agreements entered into pursuant thereto are the entire
agreement between the parties with respect to its subject matter, and there are
no other representations, understandings or agreements between the parties
relative to such subject matter.

 

29.9 Amendments.

 

No amendment to, or change, waiver or discharge of any provision of the Service
Agreement shall be valid unless in writing and signed by an authorized
representative of Client Contracting Party and Supplier Contracting Party
against which such amendment, change, waiver or discharge is sought to be
enforced.

 

29.10  Governing Law.

 

The Service Agreement shall be interpreted in accordance with and governed by
the laws specified in the Service Agreement, except in relation to the
interpretation of definition of Work Product, and excluding the provisions of
the United Nations Convention on Contracts for the International Sale of Goods
and any conflict of law provisions which would require application of another
choice of law.

 

29.11  Survival.

 

The terms of the Service Agreement that by their sense and context are intended
to survive shall survive termination or expiration of the Service Agreement, in
whole or in part, for any reason whatsoever, including, without limitation, the
terms of Article XIII, Article XIV, Article XXI, Article XXV, Article XXVI,
Article XXVII, Section 11.1, Section 11.2, Section 11.3, Section 11.5.f.,
Section 11.12, Section 15.1, Section 15.2, Section 15.6, Section 15.7, Section
15.8, this Section 29.11 and Section 29.13 of these Terms and Conditions.

 

29.12  Third Party Beneficiaries.

 

Each of the Client Contracting Party and the Supplier Contracting Party intends
that the Service Agreement shall not benefit any person or Entity other than
Client Contracting Party and the Supplier Contracting Party, or create any right
or cause of action in or on behalf of, any person or Entity other than the
Client Contracting Party or the Supplier Contracting Party.

 

29.13  Covenant of Further Assurances.

 

The Client Contracting Party and the Supplier Contracting Party covenant and
agree that, subsequent to the Effective Date and without any additional
consideration, each of Client and Supplier shall execute and deliver any further
legal instruments and perform any acts which are or may become necessary to
effectuate the purposes of the Service Agreement.

 



--------------------------------------------------------------------------------

29.14  Cumulative Remedies.

 

Except as specifically provided herein, including but not limited to the
effectiveness any limitation of liability set forth herein, no remedy made
available to Client or Supplier hereunder is intended to be exclusive of any
other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy provided hereunder or available at law or in
equity.

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

to the

 

MASTER SERVICES AGREEMENT

 

[FORM OF]

SERVICE AGREEMENT

Number             

 

THIS SERVICE AGREEMENT (“Service Agreement”) is effective as of             
        ,              (the “Effective Date”) by and between
                    , a              corporation, (“Client Contracting Party”),
with offices at                         , and                         , a
             corporation, (“Supplier Contracting Party”), with offices at
                        .

 

RECITALS

 

WHEREAS, Client Contracting Party and Supplier Contracting Party have entered
into a Master Services Agreement dated as of                      ,             
(the “MSA”);

 

WHEREAS, in accordance with the MSA, Client Contracting Party wishes to obtain
from Supplier Contracting Party, and Supplier Contracting Party wishes to
provide to Client Contracting Party, certain information technology and related
services as described in this Service Agreement; and

 

WHEREAS, each of Client Contracting Party and Supplier Contracting Party desires
that the Terms and Conditions, attached as Exhibit B to the MSA, as modified by
this Service Agreement (collectively, the “Terms and Conditions”) be
incorporated by reference into this Service Agreement;

 

NOW, THEREFORE, for and in consideration of the covenants and agreements set
forth below and in the MSA, Client Contracting Party and Supplier Contracting
Party hereby agree as follows.

 

ARTICLE I.

 

INTRODUCTORY PROVISIONS

 

1.1 Definitions. Terms used in this Service Agreement with initial capital
letters shall have the respective meanings set forth herein or, if not set forth
herein, in Exhibit A to the MSA, or, if not set forth in either of the
foregoing, in the Statement of Work attached hereto.

 

1.2 Exhibits. This Service Agreement hereby incorporates by reference the
following exhibits:

 

Exhibit 1    Statement of Work Exhibit 2    Notices

 

1.3 Terms and Conditions. All references in the Service Agreement to the Terms
and Conditions shall refer to the Terms and Conditions as modified by the
Statement of Work.

 



--------------------------------------------------------------------------------

1.4 Hierarchy of Terms.

 

(a) Terms and Conditions and Service Agreement. Section 1.2 of the Terms and
Conditions sets forth the hierarchy among the Terms and Conditions and the
Service Agreement.

 

(b) Body of Service Agreement and Exhibits. In the event of any conflict between
the terms of the body of this Service Agreement and the Terms and Conditions, on
the one hand, and the terms in any of the exhibits attached hereto, on the other
hand, the terms in the body of this Service Agreement or the Terms and
Conditions shall prevail.

 

1.5 Cross-References. This Service Agreement may provide parenthetical
cross-references to one or more provisions in the Terms and Conditions. These
cross-references are provided for convenience of reference only.

 

1.6 Client and Supplier. For purposes of this Service Agreement, unless
otherwise expressly set forth in this Agreement, the term “Supplier” shall mean
only Supplier Contracting Party and the term “Client” shall mean only Client
Contracting Party.

 

ARTICLE II.

 

TERM

 

2.1 Initial Term. The Initial Term of this Service Agreement shall commence on
the Effective Date and shall continue until the later of: (a) the Expiration
Date, and (b) the last date during which Supplier is obligated to provide any
Termination Assistance Services. The Expiration Date of this Service Agreement
is                              ,             .

 

2.2 Renewal. This Service Agreement shall automatically be renewed for a least
one (1) successive Renewal Terms, each having a duration of twelve (12) months,
unless Client gives written notice to the contrary at least six (6) months
before the expiration of the Initial Term or any Renewal Term, however, this
provision shall not apply after the expiration of the last Renewal Term. (See
Terms and Conditions, Section 2.2)

 

ARTICLE III.

 

SERVICES

 

3.1 Designated Services. The Statement of Work describes the Services which
Supplier shall provide to Client under this Service Agreement. The following
Schedules are incorporated in and made part of the Statement of Work:

 

Schedule A - Client Software

Schedule B - Service Levels

Schedule C - Charges

Schedule D - Transition

Schedule E - Employees and Human Resources

Schedule F - Benchmarking

Schedule G - Standards

Schedule H - Governance

Schedule I - Client Direct Competitors

Schedule J - Customer Satisfaction

Schedule K - In-Flight Projects

Schedule L - Termination and Termination Assistance

 

3.2 Third Party Service Providers. Subject to Section 5.1.a. of the Terms and
Conditions, Client may, now or in the future, use one or more third-party
service providers to provide information technology and related services that
relate to, interact with, or depend upon the Services. Supplier shall

 



--------------------------------------------------------------------------------

provide all reasonable cooperation to Client and such third-party service
providers in connection with the provision of such Third Party Services.

 

ARTICLE IV.

 

MISCELLANEOUS

 

4.1 Notices. All notices, requests, consents and other communications required
or permitted under this Service Agreement shall be addressed as set forth in
Exhibit 2.

 

4.2 Governing Law. This Service Agreement shall be interpreted in accordance
with, and governed by, the laws of the United States of America and the State of
                    . Each Party hereby consents to the exclusive jurisdiction
of the state and federal courts located in the State of Michigan.

 

IN WITNESS WHEREOF, this Service Agreement has been executed by the Parties as
of the Effective Date.

 

Supplier Contracting Party       Client Contracting Party By:           By:    
(Print):           (Print):     Title:           Title:    

 



--------------------------------------------------------------------------------

 

EXHIBIT 1

 

to the

 

SERVICE AGREEMENT

 

Statement of Work

 



--------------------------------------------------------------------------------

 

Table of Contents

 

1.0

  

Executive Summary

   3

2.0

  

List of Schedules

   3

3.0

  

Scope

   3

3.1

  

Policy and Procedures Manual

   3

3.2

  

Supplier will perform

   4

3.3

  

Production Support

   4

3.4

  

Development and QA

   5

4.0

  

General Assumptions

   5

5.0

  

Development Responsibilities

   6

5.1

  

Activities and Procedures

   6

5.2

  

Supplier Application Development Responsibilities

   8

5.3

  

Client Application Development Responsibilities

   9

5.4

  

In-Flight Projects

   10

6.0

  

Organizational Roles and Responsibilities

   10

6.1

  

Supplier Roles and Responsibilities

   10

6.2

  

Client Roles and Responsibilities

   11

7.0

  

Supplier Tasks, Deliverables and Completion Criteria

   12

7.1

  

Assessment and Planning

   12

7.2

  

Application Support Migration

   12

7.3

  

Development Migration

   13

7.4

  

Steady State

   14

7.5

  

Transformation

   15

7.6

  

Stakeholder Change Management

   16

8.0

  

Additional Client Responsibilities

   17

8.1

  

Change Management

   17

8.2

  

Office Space and Other Facilities

   17

9.0

  

Deliverable Materials Review and Acceptance Procedure

   18

10.0

  

Deliverable Materials

   18

11.0

  

Roles and Responsibilities Matrix

   21

 



--------------------------------------------------------------------------------

1.0 Executive Summary

 

This Statement of Work describes the Application Development and Application
Maintenance/Enhancement Services Supplier is providing to Client under the MSA.

 

The Services provided under this Statement of Work include application support,
programming and technical development services for the Client Information and
Learning environment.

 

Supplier will:

 

a. Assume responsibility for production support, enhancement, and development of
the Client Software set forth in Schedule A to this Statement of Work;

 

b. Implement (for 1 & 2, Supplier is the installer, trainer of Client
applications management staff and Agents for tools, processes and methodology):

 

  1. A governance model with applicable supporting tools;

 

  2. Support processes with applicable supporting tools; and

 

  3. Development methods and tools.

 

c. Deliver year-over-year performance enhancements and productivity
improvements;

 

d. For the transitioned areas and the Client Business Area Analysts interfacing
with the transitioned areas, achieve CMMI SEI Level 3 proficiency within twelve
(12) months following the completion of Transition;

 

e. Drive down the cost of maintaining existing applications to allow increased
investment on strategic product and development initiatives; and

 

f. Improve development cycle times and time to market for new products.

 

2.0 List of Schedules

 

The following Schedules are incorporated in and made part of this Statement of
Work:

 

Schedule A - Client Software

Schedule B - Service Levels

Schedule C - Charges

Schedule D - Transition

Schedule E - Employees and Human Resources

Schedule F - Benchmarking

Schedule G - Standards

Schedule H - Governance

Schedule I - Client Direct Competitors

Schedule J - Customer Satisfaction

Schedule K - In-Flight Projects

Schedule L - Termination and Termination Assistance

 

3.0 Scope

 

In accordance with the provisions included in the final version of the Policy
and Procedures Manual to be developed and delivered by Supplier as part of
Transition, Supplier will perform the development, testing, and support
activities, as well as the maintenance of supporting documentation, for the
Client Software set forth in Schedule A, as amended from time to time in
accordance with the Change Control Procedures.

 

3.1 Policy and Procedures Manual

 

a.

Client and Supplier agree that the Policy and Procedures Manual will incorporate
appropriate implementation details, including a roles and responsibilities
matrix, and detailed procedures for the Services. An outline of the Policy and
Procedures Manual is included in Schedule H (Governance). The Policy and
Procedures Manual will be developed as part of the Transition Plan, and the
first draft will be delivered to Client for review and comment no later than
ninety (90) days after the Effective Date.

 



--------------------------------------------------------------------------------

 

Following delivery of comments by Client to Supplier, Supplier shall undertake
to revise the Policy and Procedures Manual to address Client’s comments. The
final version of the Policy and Procedures Manual shall be delivered by Supplier
to Client for review and approval sixty (60) days prior to the completion of
Transition.

 

b. Once the final Policy and Procedures Manual has been approved by Client, the
approved Policy and Procedures Manual shall govern Supplier’s performance of the
Services under this Statement of Work.

 

3.2 Supplier will perform

 

a. 2nd Level support functions;

 

b. Incident problem management;

 

c. Break/fix;

 

d. Minor enhancements;

 

e. Project – estimate/design/management;

 

f. Test – design/management;

 

g. Test – execution;

 

h. Work requests – log, prioritize, track;

 

i. Interface – design, build, run;

 

j. Define/establish ADM policies and processes;

 

k. Metrics and reporting; and

 

l. Content platform advisory services.

 

3.3 Production Support

 

“Production Support” consists of Level 2 support Services (queries,
non-programming fixes and workarounds) and Level 3 support Services involving
defect fixes and sustaining tasks for break/fix. The Client Level 1 support help
desk will generally log the problem in the Service Request Management Software
with relevant details. For problems received directly into Level 2, the Client
support personnel will log the problem into Service Request Management Software.

 

a. Level 2 non-programming Services will include:

 

  1. Fixes to problems and requests for services raised in the Service Request
Management software;

 

  2. Answers to queries received through email;

 

  3. Responses to phone inquiries and voice messages; and

 

  4. Detailed problem analysis.

 

b. Level 3 code fix Services will be invoked by the Level 2 team, as required,
applying fixes required for resolution of production defects.

 

c. The Services related to Production Support are as follows, and shall be
provided in accordance with the processes and procedures set forth in the Policy
and Procedures Manual:

 

  1. Severity 1 Defects

 

Severity 1 defects are categorized as a problem resulting in the failure of the
complete Software system, of a subsystem, or of a Software unit within the
system which causes a critical business impact, and for which there is no
workaround available. Production cannot proceed or is adversely impacted and an
immediate solution will be required. The following requirements apply to
Severity 1 defect fix activity:

 

(a) 24x7 on-call support for Client Software;

 



--------------------------------------------------------------------------------

(b) Business Day telephone support for Client Software;

 

(c) Fifteen (15) minute response time to the Level 1 team;

 

(d) Response team to work around the clock until a satisfactory workaround or
fix is supplied, with such workaround and fix to be supplied by Supplier in
accordance with the processes and within the time frames specified in the Policy
and Procedures Manual;

 

(e) Response team to provide a fully integrated and tested patch to the Client
Software in accordance with the processes and within the time frames specified
in the Policy and Procedures Manual; and

 

(f) Hourly status updates to Service Request Management Software.

 

  2. Severity 2 Defects

 

Severity 2 defects represent non-conformance to existing requirements however
there are satisfactory workaround alternative(s) available to continue
processing transactions. The following are the requirements related to Severity
2 defects:

 

(a) Next Business Day response to the Level 1 team;

 

(b) Response team to provide a fix in accordance with the processes and within
the time frames specified in the Policy and Procedures Manual;

 

(c) Response team to provide a fully integrated and tested patch to the Client
Software in accordance with the processes and within the time frames specified
in the Policy and Procedures Manual; and

 

(d) Daily status updates to Service Request Management Software.

 

  3. Severity 3 Defects

 

Severity 3 defects represent nice to have requirements that have no impact on
usage of the system in production. The following are the requirements related to
Severity 3 defects:

 

(a) Second Business Day response to the Level 1 team;

 

(b) Response team to provide a solution in accordance with the processes and
within the time frames specified in the Policy and Procedures Manual; and

 

(c) Weekly status updates to Service Request Management Software.

 

3.4 Development and QA

 

“Development and QA” includes maintenance, enhancements and development
projects. A pool of hours will be allocated to development and enhancement
activities that will be monitored and adjusted monthly.

 

4.0 General Assumptions

 

a. Services (on or off Client premises) under this Statement of Work will be
generally performed during normal business hours in the country in which they
are performed, 8:00 a.m. to 5:00 p.m. (the “Business Hours”) Monday through
Friday, except Client holidays (the “Business Days”). It is anticipated,
however, that work will also be performed outside of normal Business Hours and
Business Days.

 

b. Client business, application and technical subject matter experts will be
available as identified by the Project Plan and informally on an as needed
basis. In the event such Client personnel are not available to Supplier as
required, Supplier shall promptly notify the Client and advise the Client of the
potential impact that such failure will have on Supplier’s performance of
Services and the ability of Supplier to meet the Service Levels.

 



--------------------------------------------------------------------------------

c. Following completion of scheduled activities, Client personnel will be
available as required for follow up questions. Client personnel will be able to
provide the required information within three (3) Business Days unless the
Project Plan or Policy and Procedures Manual states otherwise. Client personnel
will also be available to review intermediate work products. In the event such
Client personnel are not available to Supplier as required, Supplier shall
promptly notify the Client and advise Client of the potential impact that such
failure will have on Supplier’s performance of Services and the ability of
Supplier to meet the Service Levels.

 

d. Approval of all deliverables will be provided per the approval process
described in Section 9.0 below.

 

e. Client will be responsible for setting priorities for work execution.

 

f. Client will be responsible for the cost of the setup and ongoing cost of the
communications line(s) required to connect the Client facilities to the Supplier
US-based onshore network node. Supplier will carry traffic to their offshore
delivery center on the Supplier network.

 

g. Client will be responsible for the cost of the setup and any ongoing cost for
equipment, software, facilities or operation required to conform to Client’s
security requirements, which exceed Supplier Corporate Standards.

 

h. Supplier will provide Supplier personnel with licenses for the Rational
Integrated Global Development Environment and 5 years of maintenance on
Rational. Supplier will also provide and support the Supplier Tools (PMOffice
and AMS Management System). Supplier will not be responsible for the ownership
or management of any Client Software licenses and Client Rational licenses,
including licenses for the Supplier staff to perform their responsibilities
under this Statement of Work. Client will maintain currency on all software
licenses for the Client Software and Client Rational licenses necessary to
execute this Statement of Work.

 

i. Supplier is providing a level of staffing resources based on its completed
assessment of the scope of work and expertise in sizing outsourcing activities.
The initial staffing level is based on Supplier’s due diligence of Client’s
operations and workload to be assumed by Supplier, which due diligence has been
completed by Supplier. The required staffing level may change over time and will
be managed through the Change Control Procedures.

 

j. Supplier will utilize resources in a Supplier offshore delivery center to
perform a portion of the Services. The initial offshore delivery center will be
a Supplier delivery center in India. Supplier shall be responsible for any
adverse impact(s) in the event Supplier is unable to perform the Services at the
Supplier delivery center in India.

 

k. For planning purposes, Supplier estimates that this Statement of Work start
date will be ten (10) Business Days after the Effective Date, with members of
Supplier Transition Team beginning at various stages during Transition.

 

Supplier may use proprietary Supplier Tools approved by Client, to perform
Supplier responsibilities in this Statement of Work. These Supplier Tools remain
the property of Supplier, subject to the right of Client to license the use of
such Supplier Tools upon expiration or termination of this Statement of Work, as
provided in the Terms and Conditions.

 

5.0 Development Responsibilities

 

5.1 Activities and Procedures

 

The Policy and Procedures Manual will describe these procedures in detail, which
will include:

 

a. Work management activities

 

Supplier will organize, plan, track, and report tasks associated with
Application Development projects and maintenance and with releases of installed
applications including the following:

 

  1. Project management activities

 

(a) Supplier will select standard project management methodology, which shall be
integrated with Client’s methodology and approved by Client, to assist in the
planning, tracking, and reporting of

 



--------------------------------------------------------------------------------

activities required for the successful completion of development project tasks
which members of the development team and application owners, users, and members
of support staffs will perform;

 

(b) Supplier will develop a project plan (as more fully described herein and in
the Policy and Procedures Manual, (the “Project Plan”) for, and estimate the
cost of, Application Development projects to be performed for Client. Supplier
will present such Project Plans and estimates to Client for comment and
approval, and Supplier will commence work on such Application Development
projects only after receiving notice of Client’s approval. At the request of
Client, Supplier shall provide Client with fixed prices for Application
Development projects;

 

(c) Project Plans will describe the process to be undertaken, the deliverables
to be produced, the specifications for the deliverables, acceptance testing to
be performed, the applicable costs and charges, the estimated schedule for
completion, and the effect, if any, of the project on other ongoing or projected
work; and

 

(d) Supplier will monitor Supplier Application Development projects to determine
whether each project is being performed in accordance with the schedules and
estimates in the applicable Project Plan and will promptly notify Client in the
event any information comes to Supplier’s attention that a Supplier Application
Development project may not be completed within the time frames or cost
estimates previously approved by Client. Any work to be performed in excess of
the approved estimates must be approved in advance by Client in accordance with
the Change Control Procedures.

 

  2. Release management activities

 

Client will establish and approve the frequency with which Supplier implements
new releases of the Client Software. Supplier will organize such work requests
into logical units and control the planning, tracking, and reporting of the
work.

 

  3. Estimating, planning, and scheduling activities

 

Supplier will establish procedures and supporting tools that will assist members
of project and release teams and owners, users, and members of support staffs in
improving the accuracy and consistency of their estimates, plans, and schedules
and comparing the same with actual results so that Supplier can improve plan
accuracy over time.

 

  4. Risk management activities

 

Supplier will work with Client to identify the risks associated with projects
and releases and develop detailed plans to manage and contain those risks.

 

  5. Dependency management activities

 

Supplier will work with Client to identify other projects and releases that may
impact on the current project or release and will develop detailed plans to
manage those dependencies.

 

b. Capabilities management

 

  1. Skills planning and skills balancing activities

 

Supplier will plan education and training of Supplier employees for current and
anticipated projects and releases and balance the required skills across
projects.

 

  2. Technical vitality activities

 

Supplier will cross-train Supplier’s employees and Supplier subcontractors
working on the Client account, assuring that such training does not interfere
with Supplier’s performance of the Services.

 

  3.

Upon completion of Transition, Supplier will perform a GAP analysis of the
then-existing delivery processes and standards to CMMI SEI Level 3 processes and
standards. Supplier will, within

 



--------------------------------------------------------------------------------

 

twelve (12) months following Transition, improve such processes and standards to
achieve CMMI SEI Level 3 proficiency and shall maintain a minimum of Level 3 for
the duration of the Term.

 

  4. Supplier shall, as necessary, provide accent training to Project Staff to
assure that all Project Staff are proficient in English. Supplier shall, at the
request of Client, replace Project Staff which, in Client’s discretion, do not
demonstrate adequate proficiency in English.

 

c. Tools, techniques, and methods activities

 

Supplier will evaluate, select, and acquire tools, techniques, and methods for
Supplier’s employees and subcontractors, consistent with the Policy and
Procedures Manual and Client standards, and maintain an inventory of such tools
for use by all Supplier’s employees and subcontractors as specified in the
Policy and Procedures Manual.

 

d. Assurance activities

 

Consistent with the requirements set forth in the Policy and Procedures Manual,
each Project Plan will set forth procedures and standards to be followed by
Supplier for project and release deliverables. Supplier will conduct technical
reviews, project reviews, inspections, walkthroughs, and JAR and JAD sessions as
necessary (which will all be specified in the Project Plan) as follows:

 

  1. Members of the project or release team, with the assistance of experts when
appropriate, will perform formal or informal technical reviews;

 

  2. Project reviews will be performed by Client and Supplier on a schedule that
is appropriate for the project’s scope, complexity, cost, and risk;

 

  3. Inspections and walkthroughs will be performed for project or release
deliverables such as requirements and design documents, code, test plans, and
test results as well as project and release plans;

 

  4. Early in the project or release cycle, members of the development team and
representative users that Client selects will jointly conduct JAR and JAD
sessions to verify the completeness, accuracy, and appropriateness of
application requirements and design; and

 

  5. Process assurance activities will include periodic assessments of standards
and project and release methodologies in terms of currency and appropriateness
in light of what was learned from completed projects and releases.

 

e. Documentation and training

 

Supplier will provide Client with the training, subject matter expertise and
documentation defined in the Project Plan to make use of the Client application
systems including the following when applicable:

 

  1. Supplier will provide training for selected Client employees and its
subcontractors in the use of the Client system, so that such Client employees
and its subcontractors can in turn train end users in the appropriate use of the
Services. Supplier will conduct training at times and locations Client
reasonably requests; and

 

  2. Supplier will provide complete applications documentation (in both hard
copy and soft copy), in English, explaining the use of the Client system.
Supplier will assist Client in preparing user documentation for Client trainers
to use in training end users.

 

5.2 Supplier Application Development Responsibilities

 

Supplier will perform the following Application Development responsibilities for
the Client Software set forth in Schedule A and as otherwise specified in an
agreed to Project Plan (if any):

 

a. As requested by Client, support opportunity identification and assist with
initial business proposals and service requests;

 

b. As requested by Client, assist Client in assessing fit of service requests
with IT strategy;

 



--------------------------------------------------------------------------------

c. As requested by Client, assist Client in the definition, evaluation and
prioritization of business requirements and service requests;

 

d. Develop a high-level overview of the solution and, if requested by Client,
conduct a feasibility study;

 

e. Perform project management;

 

f. Perform data modeling;

 

g. Prepare technical and migration designs;

 

h. Develop and change configuration where applicable for packaged applications;

 

i. Develop program code;

 

j. Develop conduct unit, system and stress test cases and any required
retesting;

 

k. Assist with and facilitate user acceptance tests;

 

l. Prepare system documentation;

 

m. Prepare user documentation for Supplier created, enhanced or changed
software;

 

n. Provide and support user training in the English language;

 

o. Assist with post implementation reviews;

 

p. Perform the principle technical functions associated with the retirement of
Client Software that has been replaced or superseded by newly developed Client
Software or Client Software package; and

 

q. As requested by Client, prepare newly developed Client Software or packaged
Client Software versions and upgrades for production.

 

5.3 Client Application Development Responsibilities

 

Client will develop plans to perform the activities described in this Section
and will maintain appropriate levels of skilled employees and subcontractors to
perform these activities.

 

Client will perform the following responsibilities:

 

a. Monitor trends within Client’s industry and related industries and work with
Supplier in developing strategic plans for IT;

 

b. Define business requirements. Supplier maintains responsibility for
confirming business requirements with business analysts and then transferring
requirements into design specifications;

 

c. Prioritize and approve activities including those recommended by Supplier
which may result in increased or decreased levels of service and/or efficiency
with respect to the current application set;

 

d. Prepare and prioritize work requests, manage the Client employees or Client
subcontractors associated with the project (e.g. business groups, requester
groups, end users), and work with Supplier to align the work requests with the
tactical and strategic goals of Client;

 

e. Periodically participate in working sessions with Supplier to establish task
plans for work items that Client will perform, include those tasks in a master
plan for the project or release, and report progress against the plan in a
timely and accurate manner;

 

f. Participate in the development of detailed requirements and design for
applications during JAR and JAD sessions for all Projects or Enhancements;

 

g. Provide timely notification of all governmental and regulatory changes to
Supplier in the form of work requests and include Supplier in planning
activities;

 

h. Assist Supplier with the preparation of technical and migration design;

 



--------------------------------------------------------------------------------

i. In conjunction with Supplier, develop test criteria for all projects and
changes (described in business terms) before the project is undertaken so that
user acceptance tests can be conducted to verify the completeness and
correctness of the business function provided by the new or changed application;

 

j. Jointly prepare all necessary end user or business operations documentation,
with Client having ultimate responsibility for the final product;

 

k. Plan for the education and training of Client employees and its
subcontractors for current and anticipated projects and releases;

 

l. Provide end user training for all new or changed application functions and
include the training plans for those activities in the master plan for the
project or release (Supplier will train Client’s trainers who will in turn
implement end user training);

 

m. Assist Supplier in the creation of the test cases and planning user
acceptance tests;

 

n. Conduct user acceptance tests for all application changes before the change
is introduced into the production environment;

 

o. Perform necessary end user or business functions associated with the
retirement of applications;

 

p. Ensure Client employees participate with Supplier in reviews of completed
projects and releases and in periodic reviews of installed applications and
assess the completeness and accuracy of the business function provided, the
adherence to established business controls and the audit ability of the
application (i.e., so that applications are written in a manner that is not
overly difficult to audit, understand, and maintain); and

 

q. Assign Severity Levels and escalate or decrease Severity Levels, as
appropriate.

 

5.4 In-Flight Projects

 

Supplier will assess project schedules and budgets of In-Flight Projects in
progress for completeness and viability within forty-five (45) days of the
Migration start date and will adjust these accordingly, as agreed with Client.

 

a. Supplier will continue to perform In-Flight Projects based upon the existing
prioritization until Client reassesses and/or reprioritizes such projects; and

 

b. Supplier will provide the original deliverables specified in the technical
design in accordance with the revised schedules and budgets.

 

c. Supplier will complete In-Flight Projects on time and on budget.

 

6.0 Organizational Roles and Responsibilities

 

6.1 Supplier Roles and Responsibilities

 

This section describes Supplier’s responsibilities for the Services as
identified in this Statement of Work. Supplier personnel or Supplier
subcontractor personnel will perform these tasks.

 

a. Supplier Contract Manager

 

The Supplier Contract Manager is Supplier’s primary contact to the Client, and
has ultimate responsibility for the delivery of the Services. The
responsibilities of the Contract Manager are set forth in Section 11.0 below.

 

b. Project Manager

 

The Supplier Project Manager is responsible for the day to day operational
aspects of service delivery and has responsibility for the planning and
execution of all approved work requests. The responsibilities of the Project
Manager are set forth in Section 11.0 below.

 



--------------------------------------------------------------------------------

c. Development Leads

 

The “Supplier Development Leads” are primarily responsible for resolving
Development service incidents and/or service requests. The responsibilities of
the Development Leads are set forth in Section 11.0 below.

 

d. Quality Leads

 

The “Supplier Quality Leads” are primarily responsible for defining quality
processes and testing. The responsibilities of the Quality Leads are set forth
in Section 11.0 below.

 

e. Support Leads

 

The “Supplier Support Leads” are primarily responsible for resolving support
service incidents and/or service requests. The responsibilities of the Support
Leads are set forth in Section 11.0 below.

 

f. Transition Manager

 

The Supplier Transition Manager will work with Client during the Transition
Period to facilitate the contract initiation, knowledge transfer, definition of
procedures, and the transfer of maintenance to Supplier.

 

g. Displaced Employees.

 

Supplier shall perform Application Management Services related services,
functions and responsibilities performed by Client personnel who were displaced
or whose functions were displaced as a result of this Statement of Work, even if
the service, function, or responsibility is not specifically described in this
Statement of Work.

 

6.2 Client Roles and Responsibilities

 

This section describes Client responsibilities related to Client support. The
successful completion of the proposed effort depends on the full commitment and
participation of Client management and personnel.

 

The responsibilities listed in this section are in addition to those
responsibilities specified in the MSA and are to be provided at no charge to
Supplier. Supplier’s performance is predicated upon the following
responsibilities being fulfilled by Client. In the event Supplier believes such
responsibilities are not being fulfilled by Client, Supplier shall promptly
notify the Client Contract Manager and advise the Client Contract Manager of the
potential impact that such failure will have on Supplier’s performance of
Services and the ability of Supplier to meet the Service Levels.

 

a. Client Support During Transition

 

Initially, Client’s current support structure will remain in place. The
composition of the Client support team during the Transition Period will vary
and is based on the Services provided under this Service Agreement and their
responsibilities will be further defined in the Transition Plan. Throughout the
Transition Period, the time required for each resource will diminish.

 

b. Client Contract Manager

 

Prior to the Effective Date, Client will designate a person, called Client
Contract Manager, to whom all Supplier communications will be addressed and who
has the authority to act for Client in all aspects of the project. The
responsibilities of the Client Contract Manager are set forth in Section 11.0
below.

 

c. Client Support Team

 

The composition of the Client support team will vary during the Transition
Period and their responsibilities will be further defined in the Transition
Plan. In addition to their responsibilities described in the Transition Plan,
the responsibilities of the client support team are set forth in Section 11.0
below.

 



--------------------------------------------------------------------------------

d. Program Steering Committee

 

The program steering committee will prioritize the work efforts in conjunction
with the Client Contract Manager and the Supplier Contract Manager.

 

e. Business Area Analysts

 

Client will provide business area analysts with appropriate authority, business
unit knowledge and process knowledge of the existing and required Client
business environment (the “Business Area Analysts”). The responsibilities of the
Business Area Analysts are set forth in Section 11.0 below.

 

f. Client User Acceptance Test (UAT) Coordinators

 

Client will provide UAT coordinators with appropriate experience, business unit
knowledge and process knowledge of the existing and required Client business
environment (the “User Acceptance Test Coordinators”). The responsibilities of
the Client User Acceptance Test Coordinators are set forth in Section 11.0
below.

 

g. Client Help Desk

 

Client will provide Level 1 help desk support to answer help calls and route
them to the appropriate resources. The responsibilities of the Client help desk
are set forth in Section 11.0 below.

 

7.0 Supplier Tasks, Deliverables and Completion Criteria

 

7.1 Assessment and Planning

 

a. Task Objective:

 

The objective of this task is to review the proposal assumptions and establish a
baseline and plan for further project execution. The following tasks would be
performed during this phase. Supplier will:

 

  1. Conduct a portfolio assessment on the suite of applications within scope to
get an assessment of the size of the applications and all the interfaces from
the applications;

 

  2. Document the service requirements based upon the reviewing of information
available on past service performance and any statutory and security related
procedures to be fulfilled; and

 

  3. Supplier will provide a detailed Migration Plan approved by Client defining
roles and responsibilities of Client and Supplier based on the portfolio
assessment.

 

b. Supplier Deliverables:

 

  1. Portfolio Assessment Report;

 

  2. Service Requirements Document; and

 

  3. Migration Plan.

 

c. Completion Criteria:

 

This task is considered complete when the Migration Plan has been delivered to
and accepted by the Client Contract Manager.

 

7.2 Application Support Migration

 

a. Task Objective:

 

The purpose of this activity is to gain knowledge of the application and the
environment, assume the maintenance responsibilities in a phased manner and
establish service levels for ongoing support. Supplier will designate an
application support migration manager. Supplier will periodically review
progress of migration activities related to the applications being assumed
Supplier and for implementing corrective actions.

 



--------------------------------------------------------------------------------

The Supplier “Application Support Migration Manager” will be responsible for
migration of applications that were identified during migration planning. This
migration process would apply for applications, or part thereof, that are
migrated after the Effective Date. The tasks involved are:

 

  1. Knowledge transfer;

 

  2. Guided perform;

 

  3. Assisted perform;

 

  4. Independent support perform; and

 

  5. Cut over assessment.

 

b. Supplier Deliverables:

 

  1. Application Support Control Plan;

 

  2. Training for new project members based on existing documentation from
Client; and

 

  3. Cut over readiness report.

 

c. Completion Criteria:

 

This activity will be complete when the migration activities have been accepted
by the Client Contract Manager and formal application take over is complete.

 

d. Task Outcome:

 

Reliable application availability. As set forth in Schedule B (Service Levels),
Supplier will:

 

  1. maintain, and improve, existing Application Availability particularly for
Critical Applications; and

 

  2. provide Application Availability by executing a high quality Application
Support Migration, responding to all Severity 1 and Severity 2 errors, and
performing root-cause analysis on all Critical Service Levels.

 

7.3 Development Migration

 

a. Task Objective:

 

The purpose of this activity is to gain knowledge of the application and the
environment, assume development and design responsibilities in a phased manner
and to establish service levels for ongoing enhancements and projects. Supplier
will designate a Development Migration Manager. Supplier will also periodically
review progress of migration activities related to the applications being
assumed by Supplier and to implement corrective actions.

 

The Supplier “Development Migration Manager” will be responsible for In-Flight
Projects as identified and set forth in Schedule K (In-Flight Projects).
Supplier will continue to perform In-Flight Projects based upon the existing
prioritization until Client reassesses and/or reprioritizes such projects. The
tasks involved are:

 

  1. Knowledge transfer;

 

  2. Coding and unit testing tasks;

 

  3. Analysis and design tasks;

 

  4. Independent development; and

 

  5. Cut over assessment.

 



--------------------------------------------------------------------------------

b. Task Outcome

 

Client is migrating Application Development to Supplier in order to achieve the
following outcomes:

 

  1. Improved development productivity. Client and Supplier agree that use of a
CMM Level 5 software factory coupled with onshore CMM SEI Level 3 processes
should lead to ongoing productivity improvements; and

 

  2. On-schedule project delivery. A key improvement for Client will be
increased on-schedule delivery of Application Development projects.

 

c. Supplier Deliverables:

 

  1. Estimation template;

 

  2. Quality plan;

 

  3. Training for new project members based on existing documentation with
Client; and

 

  4. Cut over readiness report.

 

d. Completion Criteria:

 

This activity will be complete when the migration activities have been accepted
by the Client Contract Manager and formal application take over is complete.

 

7.4 Steady State

 

a. Task Outcomes:

 

The outcome of this activity is to provide Application Support/Maintenance
services and Application Development services in accordance with the Service
Levels on an ongoing basis. The service delivery process will be documented in
detail in the Application Support Control Plan. The Application Support Control
Plan will be developed during Transition. In brief, it has the following
processes, which will be approved and adapted to the Client processes:

 

  1. 2nd level support functions;

 

  2. Incident problem management;

 

  3. Break/fix;

 

  4. Minor enhancements;

 

  5. Project estimation, design and management;

 

  6. Test design and management;

 

  7. Test execution;

 

  8. Work request logging, prioritization, and tracking; and

 

  9. Defining and reviewing Service Levels - this includes service level
definitions, collection and collation of metrics, review of service levels,
causal analysis and corrective actions,

 

b. Supplier Deliverables:

 

Application Support Control Plan

 

c. Completion Criteria:

 

This is an on-going activity throughout the Term of the Service Agreement.

 



--------------------------------------------------------------------------------

7.5 Transformation

 

a. Task Outcomes:

 

The outcome of this activity is to drive continuous process improvement through
the attainment of CMMI SEI Level 3 readiness within twelve (12) months after the
completion of Transition. In brief, it has the following processes:

 

  1. Prepare and train;

 

  2. Kickoff CMMI transformation project at Client facility;

 

  3. Implement organizational process definition;

 

  4. Identify and deploy support tools for the CMMI transformation project;

 

  5. Disclose service request management for CMMI transformation;

 

  6. Implement requirements development and management;

 

  7. Establish process and product quality assurance;

 

  8. Implement organizational training;

 

  9. Conduct CMMI method enablement;

 

  10. Implement metrics management framework;

 

  11. Implement configuration management;

 

  12. Implement Supplier contract management;

 

  13. Implement defect management;

 

  14. Define the process take-up plan for the CMMI transformation;

 

  15. Conduct the CMMI transformation orientation and training;

 

  16. Implement and institutionalize;

 

  17. Initiate, track, and report progress on the CMMI take-up plan;

 

  18. Implement CMMI process assurance;

 

  19. Perform objective evaluation of PPQA process;

 

  20. Prepare for CMMI compliance;

 

  21. Conduct CMMI readiness review;

 

  22. Develop and execute CMMI Action Plan; and

 

  23. Conduct formal SCAMPI appraisal.

 

b. Supplier Deliverables:

 

  1. Process Take-up Plan;

 

  2. CMMI transformation orientation materials; and

 

  3. CMMI action plan.

 

c. Completion Criteria:

 

This is an on-going activity throughout the Term of the Service Agreement.

 



--------------------------------------------------------------------------------

7.6 Stakeholder Change Management

 

a. Task Outcomes:

 

The outcomes of this activity are to assist the Client in managing change in the
retained organization. Change management refers to the management of
organizational change across all stakeholder groups impacted by the outsourcing
initiative. In brief, it has the following processes:

 

  1. Change strategy and vision;

 

  2. Development of change vision;

 

  3. Development of change program strategy;

 

  4. Linkage to value realization;

 

  5. Stakeholder management;

 

  6. Identification and analysis of stakeholders;

 

  7. Assessment of change impacts;

 

  8. Development of Stakeholder Management Plans;

 

  9. Communication;

 

  10. Development of communication strategy and plans;

 

  11. Execution of communication plans;

 

  12. Organization and job design;

 

  13. Competency / capability assessments;

 

  14. Organization redesign in retained organization;

 

  15. Job requirements definition / job description development;

 

  16. New ways of working (policies, practices, processes, systems data);

 

  17. Policies and practices assessment;

 

  18. Alignment of policies / practices in retained organization;

 

  19. Business processes, systems and data architectures;

 

  20. Training / competency development;

 

  21. Training audience analysis;

 

  22. Training Strategy; and

 

  23. Training course development and delivery;

 

b. Supplier Deliverables:

 

  1. Change Program Strategy;

 

  2. Stakeholder Management Plan;

 

  3. Communications Plan;

 

  4. Training Strategy; and

 

  5. Perform training.

 



--------------------------------------------------------------------------------

c. Client Responsibilities

 

None

d. Completion Criteria:

 

This activity will be complete when the Change Management activities have been
completed the deliverables are accepted by the Client Contract Manager.

 

8.0 Additional Client Responsibilities

 

8.1 Change Management

 

Client agrees to provide the following services and deliverables at no cost to
the Supplier. Client will retain responsibility for:

 

a. Technology strategy;

 

b. Contract management;

 

c. Relationship and contract management with internal and external Client
customers;

 

d. New product development direction;

 

e. Business analysis and relationship with the business units;

 

f. Test acceptance and approval;

 

g. Client content expertise;

 

h. Key publishing technology SMEs;

 

i. Identifying a single point contact during the application migration to get
the required time commitment from Client employees;

 

j. Ensuring Client’s employees and subcontractors will fully participate in the
knowledge transfer project as defined in the detailed Migration Plan;

 

k. Organize required additional training on third-party packages, frameworks and
tools;

 

l. Providing the development workstations with applicable software required to
interface with Client’s systems and other tools during Transition for Supplier
on-site personnel;

 

m. Based on Client’s requirements and approval, provide the required software,
hardware and support to access Client’s test environment;

 

n. Procuring the required connectivity to the Boulder or Southbury Global
Resource Network access points and providing required accesses to the Client
network through these access points;

 

o. Providing access to their systems to perform the project tasks;

 

p. Stating Client’s security requirements in advance to enable Supplier to
determine/establish compliance;

 

q. Carrying out the required communication to the Level 1 help desk, regional
centers and key personnel regarding the revised support arrangement; and

 

r. During Steady State operations, Client will identify a single point of
contact for prioritizing the service requests across all geographies and to
review projection of staffing requirements.

 

8.2 Office Space and Other Facilities

 

Client will:

 

a. Provide suitable office space, office supplies, furniture, telephone, and
other facilities for the Supplier project team while working on Client premises;

 



--------------------------------------------------------------------------------

b. Provide reasonable clerical and reproduction services to support Supplier
personnel (in a manner consistent with business practices at Client) while
working on Client premises;

 

c. Provide related services, and supplies for project planning, tracking,
documentation, and reporting activities;

 

d. Provide all necessary Client computer resources to support the Services
including, but not limited to, mainframe logons and LAN (Local Area Network)
ID’s (Identification);

 

e. Provide the proper security access for use by Supplier, along with LAN
access, printers, and one analog telephone line for each Supplier resource; and

 

f. Provide all necessary security badges and security clearance for access to
Client facilities to Supplier personnel subject to Client’s standard security
processes and requirements.

 

9.0 Deliverable Materials Review and Acceptance Procedure

 

Except for Monthly Status Reports, each deliverable document will be approved in
accordance with the following procedures:

 

a. One (1) printed draft and (1) electronic copy of the deliverable document
will be submitted to the Client Contract Manager. It is the Client Contract
Manager’s responsibility to make and distribute additional copies to any other
reviewers.

 

b. Within ten (10) business days the Client Contract Manager will either approve
the deliverable or provide the Supplier Contract Manager a written list of
requested changes. If no response is received from the Client Contract Manager
within ten (10) business days the deliverable review process will be escalated
to the Client Executive Sponsor and Supplier’s Executive Sponsor.

 

c. Once a written list of requested changes is received within ten (10) business
days, the Supplier Contract Manager will make the appropriate revisions and
will, within ten (10) business days, re-submit the updated final version to the
Client Contract Manager. The Client will either approve the updated deliverable
or provide the Supplier Contract Manager a written list of requested changes
within ten (10) business days. The Client will review the updated deliverable
and either approve it or submit a written list of changes per this procedure.

 

d. If agreement cannot be reached within two iterations of the review process,
the issue will be escalated to Client Executive Sponsor and Supplier’s Executive
Sponsor.

 

10.0 Deliverable Materials

 

The following Materials will be delivered to Client under this Statement of
Work.

 

a. Monthly Status Reports

 

A “Monthly Status Report” describing the activities which took place during the
previous month. Such report will include significant accomplishments,
milestones, and problems.

 

b. Portfolio Assessment Report

 

The “Portfolio Assessment Report” will document the applications and support
processes that are included in the scope of the Client development and support
activities. It will also document the interfaces that are incorporated into
Client application suite.

 

c. Service Requirements Document

 

The “Service Requirements Document” will describe the existing services being
performed by the current Client staff supporting the Client applications. It
will also document any statutory and/or security related procedures to be
incorporated into the Client support services.

 



--------------------------------------------------------------------------------

d. Migration Plan

 

The “Migration Plan” will consist of the planned migration activities for the
Client suite of applications. It will detail the activities of Supplier and
Client during the migration process and any associated dependencies. It will
also identify the development lab and/or communications requirements to support
the on-going Client related activities.

 

e. Application Control Support Plan

 

The “Application Control Support Plan” document will include the following
items:

 

  1. Desired service levels;

 

  2. Support hours;

 

  3. Escalation procedures;

 

  4. Off-hours coverage model;

 

  5. Required metrics;

 

  6. Logging and control process;

 

  7. Development standards;

 

  8. Review and approval guidelines for development activities;

 

  9. Testing standards; and

 

  10. Development promotion process.

 

f. Estimation Template

 

The “Estimation Template” will be a standardized spreadsheet used to document
the effort required for development activities.

 

g. Quality Plan

 

The “Quality Plan” will document the testing and review process and establish
the quality metrics for the development process.

 

h. Cut Over Readiness Report

 

The “Cut Over Readiness Report” will document the state of readiness for cutover
of the Applications. It will identify any issues remaining to be addressed prior
to cut over.

 

i. Process Take-up Plan

 

The “Process Take-up Plan” will include the details of how the Standard Delivery
Framework (SDF) processes will be implemented at the Client. It will document
the tasks and milestones for implementing the process improvements necessary to
achieve CMMI Level 3 and will track the progress against the tasks and
milestones and manage the process improvement.

 

j. CMMI Transformation Orientation Materials

 

The “CMMI Transformation Orientation Materials” will inform interested parties
and train participants in the CMMI Transformation project.

 

k. CMMI Action Plan

 

The “CMMI Action Plan” will document the actions identified in the CMMI
readiness review. These actions will be implemented and tracked to manage the
process of final preparation for the SCAMPI appraisal.

 



--------------------------------------------------------------------------------

l. Cultural Action Plan

 

The “Cultural Action Plan” will identify cultural change and integration
activities as identified in the cultural analysis and planning task.

 

m. Communications Plan

 

The “Communications Plan” will identify the audiences, messages, and
communication modes that will be employed to communicate the human resource
transition actions that will affect the current staff. It will be updated to
include the Change Management messaging that will be created in the Change
Management activity.

 

n. Change Program Strategy

 

The “Change Program Strategy” will document the results of the Change Strategy
and Vision subtask. This will include a description of the change vision and
strategy. It will also include a description of Value Realization and the
linkage to change strategy.

 

o. Stakeholder Management Plan

 

The “Stakeholder Management Plan” will include a description and analysis of the
stakeholders. It will show the assessment of change impacts and action plans by
stakeholder group.

 

p. Training Strategy

 

The “Training Strategy” will be based on an audience analysis. Each audience
group will be identified with their needs. The courses will be identified,
developed and delivered.

 



--------------------------------------------------------------------------------

11.0 Roles and Responsibilities Matrix

 

Legend:     

CM = Contract Manager

   CST = Client Support Team

PM = Project Manager

   BAA = Business Area Analyst

DL = Development Lead

   UATC = User Acceptance Test Coordinator

QL = Quality Lead

   CHD = Client Level 1 Help Desk SL = Support Lead     

 

Responsibility

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Supplier
Role


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

   Client
Role


--------------------------------------------------------------------------------

Be responsible for the execution of the project    Perform    CM          
Customer Relationship Management    Perform    CM           Participate in
Steering Committee meetings and all management review meetings    Perform    CM
          Conduct regular monthly status meetings with the Client Contract
Manager    Perform    CM           Create and deliver Monthly Status Reports
electronically    Perform    CM           Resolve deviations in the Statement of
Work in conjunction with the Client Contract Manager    Perform    CM          
Interface with Client’s PMO    Perform    CM           Serve as the single point
of contact during the execution of this Statement of Work    Perform    CM     
     Monitor assignment of resources for delivery of the Services within this
Statement of Work and provide the first level of quality assurance    Perform   
PM           In conjunction with the Client Contract Manager, administer the
Change Control Procedure    Perform    PE           Monitor resolution of
service incidents and close service incidents when resolved    Perform    PM   
       Perform problem management, and maintain and communicate escalation
procedures with Client Level 1 help desk    Perform    PM           Track
service incidents and service requests for analysis and reporting    Perform   
PM           Collect, track, report, and age service requests, respond to those
requests with priorities consistent with the tactical and strategic goals of
Client (i.e., Client prioritizes the backlog), and within the available
resources, schedule and budget constraints.    Perform    PM / DL          

 



--------------------------------------------------------------------------------

Responsibility

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Supplier
Role


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

   Client
Role


--------------------------------------------------------------------------------

Execute the development, implementation, and integration of Client’s business
application software, including design, specification development, prototype,
develop, test, and implement    Perform    DL           Create quality processes
based on CMMI best practices for User Acceptance Test, System Testing, and
Stress Testing using Rational    Perform    QL           Execute tests as
scheduled documenting results per established procedures    Perform    QL     
     Communicate appropriately with Client to determine the nature and severity
level of service incidents and/or service requests    Perform    SL          
Appropriately analyze Client service incidents to obtain resolution or work
around    Perform    SL           Effectively communicate service incident
resolutions to Client    Perform    SL           Resolve and/or complete the
service incident and/or service request    Perform    SL           Document the
service incident work-around and/or resolution    Perform    SL          
Identify a Client support team whose responsibilities are noted below          
   Perform    CM Ensure the availability of subject matter experts on a timely
ad-hoc basis, to resolve or answer questions relevant to Client business
processes, open service incidents and service requests              Perform   
CM Maintain overall program schedules to comply with the Statement of Work
and/or Project Plan              Perform    PE Provide sign-off on program
deliverables              Perform    CM Along with the Contract Managers,
administer the Project Change Request              Perform    CM Participate in
program status meetings              Perform    CM Resolve deviations from the
Statement of Work in conjunction with the Contract Managers              Perform
   CM Assist with the resolution of program issues and escalate issues within
the Client organization, as necessary              Perform    CM Verify that all
tasks assigned to Client are performed according to the agreed upon Statement of
Work and/or Project Plan              Perform    CM Resolve program management
and program coordination issues as required              Perform    CM
Facilitate access to the existing applications and technical infrastructure     
        Perform    CM

 



--------------------------------------------------------------------------------

Responsibility

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Supplier
Role


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

   Client
Role


--------------------------------------------------------------------------------

Authorize tasks that impact target availability in a timely manner             
Perform    CM Authorize test of vendor supplied software patches             
Perform    CM Submit written approval for work to commence              Perform
   CM Empower Client staff to make necessary decisions on behalf of Client     
        Perform    CM Ensure that workstations meet requirements             
Perform    CST Manage changes to the Client Software environment             
Perform    CST Provide production testing documentation and results to Supplier
             Perform    CST Assist with the analysis of business process related
issues              Perform    CST Participate in the deliverables reviews as
needed              Perform    BAA Provide Client business area knowledge to
support testing activity              Perform    BAA Validate data integrity   
          Perform    BAA Participate in application design through requirements
development sessions              Perform    BAA Assist in problem resolution   
          Perform    BAA Participate in status meetings              Perform   
BAA Provide training              Perform    BAA Define user acceptance test
(UAT) requirements per the established project schedules              Perform   
UATC Execute UAT scripts to verify conformance to requirements             
Perform    UATC Report testing incidents per the established procedures and
timeframes              Perform    UATC Take initial and follow-up calls for
application support issues              Perform    CHD Log problems in the
change management system              Perform    CHD Answer questions based on
help scripts developed by Supplier and approved by Client and other resources   
          Perform    CHD

 



--------------------------------------------------------------------------------

 

EXHIBIT 2

 

to the

 

SERVICE AGREEMENT

 

Notices

 



--------------------------------------------------------------------------------

1.0 Notifications and Approvals

 

a. Supplier and Client may communicate with each other by electronic means. Such
communication is acceptable as a signed writing to the extent permissible under
applicable law. An identification code (called a user ID) contained in an
electronic document will be deemed sufficient to verify the sender’s identity
and the document’s authenticity.

 

b. Unless specified otherwise in this Service Agreement, when Supplier or Client
is required to provide notice to the other, such notice will be in writing, or
electronically given, delivered by one of the following methods and deemed given
upon the earlier of:

 

  1. the day of receipt, if delivered in person or electronically;

 

  2. the day on which signature of acceptance is obtained;

 

  3. the date delivered as evidenced by return receipt or certified mail; or

 

  4. one business day after being given to an express next day courier with a
reliable system for tracking delivery.

 

c. Supplier and Client will provide notifications under this Service Agreement
to the following:

 

  1. For termination, breach or default:

 

If to Supplier:          

Vice President Global Midmarket Business for IBM Global Services

Route 100

Somers, NY 10589

    

 

With a copy to:

IBM Contract Manager

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: TBD

Facsimile: TBD

 

and

General Counsel, IBM Global Services

Route 100

Somers, New York 10589

Telephone: 914-766-4165

Facsimile: 914-766-8444

 

and

One IBM Plaza

Chicago, Illinois 60611

Attn: Regional Counsel

Facsimile: 312-245-2070

 



--------------------------------------------------------------------------------

If to Client:          

ProQuest Company President and CEO

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: 734-761-4700

Facsimile: 734-997-4943

 

With a copy to:

ProQuest Information and Learning President and CEO

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: 734-761-4700

Facsimile: 734-975-6450

and

ProQuest Contract Manager

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: 734-761-4700

Facsimile: 734-997-4220

and

ProQuest Company General Counsel

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: 734-761-4700

Facsimile: 734-997-4040

and

ProQuest Information and Learning General Counsel

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: 734-761-4700

Facsimile: 734-975-6420

2.      For all other notices:

If to Supplier:

         

IBM Contract Manager

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: TBD

Facsimile: TBD

 



--------------------------------------------------------------------------------

If to Client:          

ProQuest Contract Manager

300 North Zeeb Road

Ann Arbor, MI 48106

Telephone: 734-761-4700

Facsimile: 734-997-4220

 

d. Supplier or Client may change its address, phone and facsimile numbers for
notification purposes by giving the other prior written notice of the new
information and its effective date.

 



--------------------------------------------------------------------------------

 

Schedule A

 

Client Software

 

1.0 Introduction

 

This Schedule lists the Client Software that the Supplier has the
responsibilities for maintaining as set forth in the Service Agreement.

 

2.0 Applications Software

 

Item Number


--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

  

Business Unit

--------------------------------------------------------------------------------

  

Vendor

--------------------------------------------------------------------------------

  

Application Name

--------------------------------------------------------------------------------

1001    Ann Arbor    MSD         eFeeds Pipeline 1002    Ann Arbor    MSD     
   HQO Pipeline 1003    Ann Arbor    MSD         BBOS/BigChalk 1004    Ann Arbor
   MSD         AAIM 1005    Ann Arbor    MSD         STS 1006    Ann Arbor   
MSD         AVE 1007    Ann Arbor    MSD         FDM 1008    Ann Arbor    MSD   
     VBOS Tools 1009    Ann Arbor    MSD         CIS 1010    Ann Arbor    MSD   
     Print Indexes 1011    Ann Arbor    MSD         ODS 1012    Ann Arbor    MSD
        EIR (Electronic Image Repository) 1013    Ann Arbor    MSD         ICS
(Image Converting System) 1014    Ann Arbor    MSD         eFeeds Tools 1015   
Ann Arbor    MSD         Content Editor 1016    Ann Arbor    MSD         PDF
Tool 1017    Ann Arbor    MSD         HNP/APS Pipeline 1018    Ann Arbor    MSD
        HNP/APS Tools 1019    Ann Arbor    MSD         EDM 1020    Ann Arbor   
MSD         ADM 1021    Ann Arbor    MSD         Homework Central 1030    Ann
Arbor    S&PD - QA         CCSI Apps 1041    Ann Arbor    S&PD - QA         QA
Run and QA Load 1042    Ann Arbor    S&PD - QA         Trackrecord 1043    Ann
Arbor    S&PD - K12/Gen.         eLibrary (K12, K6, CA, AU, CE, etc) 1044    Ann
Arbor    S&PD - K12/Gen.         HQO (Census, Books, PERSI, etc) 1045    Ann
Arbor    S&PD - K12/Gen.         HNP-K12 1046    Ann Arbor    S&PD - K12/Gen.   
     BIC 1047    Ann Arbor    S&PD - K12/Gen.         Pike Admin 1048    Ann
Arbor    S&PD - Common Srvcs.         TPD 1049    Ann Arbor    S&PD - Common
Srvcs.         NVI

 



--------------------------------------------------------------------------------

Item Number


--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

  

Business Unit

--------------------------------------------------------------------------------

  

Vendor

--------------------------------------------------------------------------------

  

Application Name

--------------------------------------------------------------------------------

1050    Ann Arbor    S&PD - Common Srvcs.         Smart Search 1051    Ann Arbor
   S&PD - Common Srvcs.         DELI 1052    Ann Arbor    S&PD - Common Srvcs.
        LAD 1053    Ann Arbor    S&PD - Common Srvcs.         LAD2 1054    Ann
Arbor    S&PD - Common Srvcs.         New DELI 1055    Ann Arbor    S&PD -
Common Srvcs.         LUR 1056    Ann Arbor    S&PD - Common Srvcs.        
Athens 1057    Ann Arbor    S&PD - Common Srvcs.         Shibboleth 1058    Ann
Arbor    S&PD - Common Srvcs.         Auto-categoriazation 1059    Ann Arbor   
S&PD - Common Srvcs.         Auto-A&I 1060    Ann Arbor    S&PD - Dig. Vault   
     PQArchiver 1061    Ann Arbor    S&PD - Dig. Vault         DNSA 1062    Ann
Arbor    S&PD - Dig. Vault         Gerritsen 1063    Ann Arbor    S&PD - Dig.
Vault         DNSA 1064    Ann Arbor    S&PD - Dig. Vault         SIM and NIM
1065    Ann Arbor    S&PD - Dig. Vault         INSPEC 1066    Ann Arbor    S&PD
- Dig. Vault         PQDD 1067    Ann Arbor    S&PD - Dig. Vault        
Dissertation Back-end Systems: POD, LCCORDS, Inhouse Print, External Print 1068
   Ann Arbor    S&PD - Dig. Vault         DV Usage: OLD (Urchin) 1069    Ann
Arbor    S&PD - Dig. Vault         DV Usage: New (AWSTATS) 1070    Ann Arbor   
S&PD - Dig. Vault         Books On Demand 1071    Ann Arbor    S&PD - Dig. Vault
        Sanborn Maps 1072    Ann Arbor    S&PD - Vault Tech.         PQ-FEP 1073
   Ann Arbor    S&PD - Vault Tech.         PQ-FEI 1074    Ann Arbor    S&PD -
Vault Tech.         PQ-Vault Framework (DSM) 1075    Ann Arbor    S&PD - Vault
Tech.         PQ-ASCII Retrieval (DRS) 1076    Ann Arbor    S&PD - Vault Tech.
        PQ-Image Retrieval (IRS) 1077    Ann Arbor    S&PD - Vault Tech.        
PQ-ASCII Search (SSS) 1078    Ann Arbor    S&PD - Vault Tech.         PQ-ASCII
Import (AIS) 1079    Ann Arbor    S&PD - Vault Tech.         PQ-SGML Import
(SIS) 1080    Ann Arbor    S&PD - Vault Tech.         PQ-Image Import (IIS) 1081
   Ann Arbor    S&PD - Vault Tech.         PQ-ASCII Doc Arch 1082    Ann Arbor
   S&PD - Vault Tech.         PQ-Z39 Client 1083    Ann Arbor    S&PD - Vault
Tech.         PQ-IDL (Intellidoc Linking)

 



--------------------------------------------------------------------------------

Item Number


--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

  

Business Unit

--------------------------------------------------------------------------------

  

Vendor

--------------------------------------------------------------------------------

  

Application Name

--------------------------------------------------------------------------------

1084    Ann Arbor    S&PD - Vault Tech.         PQ-APS Pub Search 1085    Ann
Arbor    S&PD - Vault Tech.         PQ-Online Stats 1086    Ann Arbor    S&PD -
Vault Tech.         PQ-awstats 1087    Ann Arbor    S&PD - Vault Tech.        
PQ-Archive Stats 1088    Ann Arbor    S&PD - Vault Tech.         PQ-Capacity
Tools (drones, launcher, cap testing framework) 1089    Ann Arbor    S&PD -
Vault Tech.         PQ-Best Of Web 1090    Ann Arbor    S&PD - Vault Tech.     
   PQ-Vault Capacity Plan 1093    Ann Arbor    S&PD - Vault Tech.         Op
Tools - PAT 1094    Ann Arbor    S&PD - Vault Tech.         Op Tools - RIT 1095
   Ann Arbor    S&PD - Vault Tech.         Op Tools - Config Ed 1096    Ann
Arbor    S&PD - Vault Tech.         PQ-Vault Framework (rac/ras) 1103    Ann
Arbor    S&PD - DTG         TLS 1104    Ann Arbor    S&PD - DTG         MARC
1106    Ann Arbor    S&PD - DTG         PQD ADMIN application 1107    Ann Arbor
   S&PD - DTG         CDS Portal 1108    Ann Arbor    S&PD - DTG         LAD
XML-RPC gateway 1110    Ann Arbor    S&PD - DTG         Alerting 1111    Ann
Arbor    S&PD - Linking         LINKRESOLVER 1112    Ann Arbor    S&PD - Linking
        PQD LINKING SERVICE 1113    Ann Arbor    S&PD - Linking         PQIL UK
LINKING SERVICE 1114    Ann Arbor    S&PD - Linking         Dissertation linking
service 1115    Ann Arbor    S&PD - Linking         Reference Linking 1116   
Ann Arbor    S&PD - Linking         CrossReff linking service 1117    Ann Arbor
   S&PD - Linking         Jstor linking service 1122    Ann Arbor    S&PD - DTG
        SYNAPTICA 1123    Ann Arbor    S&PD - DTG         Applix support 1136   
Ann Arbor    S&PD - Client         PPC (Portal Platform Client) 1137    Ann
Arbor    S&PD - Client         MW (Middleware) 1139    Ann Arbor    S&PD -
Client         Usage Statistics Collection 1140    Ann Arbor    IS        
Business Objects 1141    Ann Arbor    IS         Callback 1142    Ann Arbor   
IS         Comshare 1143    Ann Arbor    IS         Cybersource 1144    Ann
Arbor    IS         Data Warehouse 1145    Ann Arbor    IS         Exodus -
Books on Demand 1146    Ann Arbor    IS         Exodus - Collections 1147    Ann
Arbor    IS         Exodus - Disserations 1148    Ann Arbor    IS         First
Logic 1149    Ann Arbor    IS         Info Reports 1150    Ann Arbor    IS     
   Informatica 1151    Ann Arbor    IS         J.D. Edwards One World and Portal
1152    Ann Arbor    IS         Internal Web Sites 1153    Ann Arbor    IS     
   Interwoven TeamSite

 



--------------------------------------------------------------------------------

Item Number


--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

  

Business Unit

--------------------------------------------------------------------------------

  

Vendor

--------------------------------------------------------------------------------

  

Application Name

--------------------------------------------------------------------------------

1154    Ann Arbor    IS         Invoice Reprints 1155    Ann Arbor    IS        
LC Cords 1156    Ann Arbor    IS         Lock Box Feeds 1157    Ann Arbor    IS
        Open Deploy 1158    Ann Arbor    IS         Optio 1159    Ann Arbor   
IS         Oracle Financials 1160    Ann Arbor    IS         Peoplesoft 1161   
Ann Arbor    IS         PQIL Web Sites 1162    Ann Arbor    IS         Royalty
Accounting System 1163    Ann Arbor    IS         SPOC 1164    Ann Arbor    IS
        Siebel - Call Center Base with Order, Quote, Contracts, Pricer &
Opportunities modules for traditional microform products 1165    Ann Arbor    IS
        Usage Reporting 1166    Ann Arbor    IS         Vertex 1167    Ann Arbor
   IS         Web Methods 1168    Ann Arbor    IS         Arbortext 1183    Boca
Raton    SIRS         SNAP Application 1184    Boca Raton    SIRS         SNAP
Web (Daily, Monthly) Builds 1185    Boca Raton    SIRS         SNAP CD Build
1186    Boca Raton    SIRS         SNAP Print Build 1187    Boca Raton    SIRS
        SNAP Imports 1188    Boca Raton    SIRS         SNAP OCLC Export 1189   
Boca Raton    SIRS         CD Products 1190    Boca Raton    SIRS         ROCS
Website 1191    Boca Raton    SIRS         ROCS Web Build 1192    Boca Raton   
SIRS         ROCS CD Build 1193    Boca Raton    SIRS         ROCS Print Build
1194    Boca Raton    SIRS         ROCS Imports 1195    Boca Raton    SIRS     
   ROCS OCLC Export 1196    Boca Raton    SIRS         Linksadmin Website 1197
   Boca Raton    SIRS         Linksadmin Link Checker 1198    Boca Raton    SIRS
        Linksadmin Web Build 1199    Boca Raton    SIRS         SKS Website 1200
   Boca Raton    SIRS         Interactive Citizenship Text Cache 1201    Boca
Raton    SIRS         Reuters News Feed 1202    Boca Raton    SIRS         SIRS
Discoverer Website 1203    Boca Raton    SIRS         Full Data Build 1204   
Boca Raton    SIRS         Daily Data Build 1205    Boca Raton    SIRS        
Spotlight Data Build 1206    Boca Raton    SIRS         Search Indexing Code
1207    Boca Raton    SIRS         Search Retrieval Code 1208    Boca Raton   
SIRS         Authentication Code 1209    Boca Raton    SIRS         ARS Website

 



--------------------------------------------------------------------------------

Item Number


--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

  

Business Unit

--------------------------------------------------------------------------------

  

Vendor

--------------------------------------------------------------------------------

  

Application Name

--------------------------------------------------------------------------------

1210    Boca Raton    SIRS         Internal Usage Reports 1211    Boca Raton   
SIRS         External Usage Reports 1212    Boca Raton    SIRS         Web
Monitor Code 1213    Boca Raton    SIRS         Ticketmaster Website 1214   
Boca Raton    SIRS         QA Website 1215    Boca Raton    SIRS         Atlas
Client 1216    Boca Raton    SIRS         Atlas Application Aerver 1217    Boca
Raton    SIRS         Timekeeper Website 1218    Boca Raton    SIRS         HNP
SE

 



--------------------------------------------------------------------------------

 

Schedule B

 

Service Levels

 

1.0

  

General Provisions.

   2

1.1

  

General

   2

1.2

  

Definitions:

   2

1.3

  

Reporting

   3

2.0

  

Measurement and Validation of Service Levels

   4

2.1

  

Measurement Period

   4

2.2

  

Service Level Failures

   4

2.3

  

Critical Deliverables

   4

2.4

  

Key Measurement Failures

   4

3.0

  

Establishing Minimum Service Levels and Increased Impact Service Levels for
Critical Service Levels and

Expected Service Levels for Key Measurements

   5

3.1

  

Critical Service Levels

   5

3.2

  

Key Measurement

   5

4.0

  

Service Level Credits

   5

5.0

  

Additions and Deletions of Key Measurements

   7

6.0

  

Additions and Deletions of Critical Service Levels

   7

7.0

  

Monthly Reports

   8

7.1

  

Monthly Report

   8

8.0

  

Continuous Improvement

   9

9.0

  

Service Level Review

   9

10.0

  

Exceptions and Waivers

   9

11.0

  

Customer Satisfaction Measurement

   10 Attachment SLA-1    11 Attachment SLA-2    14 Attachment SLA-3    15

 



--------------------------------------------------------------------------------

1.0 General Provisions.

 

1.1 General.

 

This Schedule sets forth certain quantitative Critical Service Levels and Key
Measurements against which Supplier’s performance shall be measured against the
Services provided under the Service Agreement.

 

1.2 Definitions:

 

“Applications Area” - means MSD, IS, S&PD and Boca Raton SIRS, each an
Applications Area.

 

“At Risk Amount” – means ten percent (10%) of the Monthly Charges for such
month.

 

“Critical Applications” shall mean those applications that are deemed critical
to its business by the Client. Critical Applications will be identified by
Client during the Transition Period and documented in the Procedures and
Policies Manual. There will be a limit of ten (10) Critical Applications.

 

“Critical Batch Runs” - shall mean those batch runs that are deemed critical to
its business by the Client. Critical Batch Runs will be identified by Client and
Supplier during the Transition Period and documented in the Procedures and
Policies Manual.

 

“Critical Deliverables” - shall mean those deliverables performed on a one-time
basis for which a Deliverable Credit may be payable in accordance with this
Schedule. Critical Deliverables are identified in Attachment SLA-1.

 

“Critical Service Level” - means a measurable aspect of performance specified in
Attachment SLA-1 with respect to certain Services. Unless otherwise specified in
this Schedule, each Critical Service Level consists of a Minimum Service Level
and an Increased Impact Service Level.

 

“Deliverable Credits” - shall have the meaning set forth in Section 2.3 of this
Schedule.

 

“Expected Service Level” or “ESL”– means a measurable aspect of performance
specified in Attachment SLA-2 for each Key Measurement Service Level.

 

“Increased Impact Service Level” or “ISL” – means the increased impact level of
performance specified in Attachment SLA-1 for each Critical Service Level.

 

“Key Measurement Service Level” - means a measurable aspect of performance
specified in Attachment SLA-2 with respect to certain Services that are
meaningful to Client’s business. Each Key Measurement consists of an Expected
Service Level. Supplier’s failure to achieve the Expected Service Level in a Key
Measurement shall not give rise to Service Level Failures.

 

“Measurement Period” - means the period of time following the completion of the
Migration Period during which Supplier will measure a Service Level in order to
establish its MSL and ISL (for a Critical Service Level), or its ESL for a Key
Measurement Service Level as set forth in Attachment SLA-1 and Attachment SLA-2
and applies wherever stated throughout this document.

 

“Migration” - means the process of transferring the Applications contained
within each Application Area from Client to Supplier.

 

“Migration Date” - means the date that an Application Area has completed
Migration.

 

“Migration Period” – means the period of time for each application beginning
with the Effective Date and ending with cutover to full Supplier support of that
application.

 

“Minimum Service Level” or “MSL” – means the minimum level of performance
specified in Attachment SLA-1 for each Critical Service Level.

 

“Monthly Charges” – means the total of all Supplier charges in connection with
its performance of the Services for a single calendar month.

 

“Service Level Credit” or “SLC” - is defined in Section 3.1.a. of this Schedule
B.

 

“Service Level Credit Allocation Percentage” - means, for a particular Critical
Service Level, the portion of the At Risk Amount represented as a percentage
used to calculate the Service Level Credit payable to Client in the event of a
Critical Service Level Failure. Service Level Credit Allocation Percentages are
set forth in Attachment SLA-1.

 



--------------------------------------------------------------------------------

“Service Level Metric” – means an MSL, ISL or ESL, as appropriate.

 

“Service Levels” – means the Critical Service Levels and Key Measurements.

 

“Steady State”- means the period immediately following the completion of
Migration.

 

1.3 Reporting

 

As of the Effective Date, the measuring tools and/or methodologies that will be
set forth in Attachment SLA-3 to this Schedule represent acceptable measuring
tools and/or methodologies for the Critical Service Levels and Key Measurements.
If there are any Service Levels for which the measuring tools and/or
methodologies have not been agreed upon by Client and Supplier and included in
Attachment SLA-3, and Supplier fails to propose a measuring tool for such
Service Level that is acceptable to Client prior to the date upon which Supplier
shall be responsible for Service Level performance and Service Level Credits,
such failure shall be deemed a Minimum Service Level default for the Critical
Service Level until Supplier proposes and implements such acceptable measuring
tool.

 

Tools for new Service Levels will be implemented according to the Change Control
Procedures. If, after the Effective Date or the implementation of tools for new
Service Levels, Supplier desires to use a different measuring tool for a Service
Level, Supplier shall provide written notice to Client, in which event the
Parties will reasonably adjust the measurements as necessary to account for any
increased or decreased sensitivity in the new measuring tools; provided that, if
the Parties cannot agree on the required adjustment, Supplier will continue to
use the measuring tool that had been initially agreed to by the Parties. It is
not anticipated that changes in the monitoring tools will drive changes in
Service Levels; rather, the need to collect and accurately reflect the
performance data should drive the development or change in performance
monitoring tools.

 

Unless otherwise specified in this Schedule, each Critical Service Level and Key
Measurement shall be measured on a monthly basis beginning on the first day of
the month following the completion of Transition or, if later, the date
specified in Attachments SLA-1 or SLA-2, and reported on the 15th day of each
calendar month for the previous month. Supplier shall provide, commencing the
end of the first calendar month following the establishment of each Service
Level, and monthly thereafter, as part of Supplier’s monthly performance
reports, a set of hard and soft copy reports to measure Supplier’s performance
against and compliance with the Critical Service Levels and Key Measurements.
Supplier will report on actual performance of all Service Levels even during
their respective Measurement Periods. Supplier will also be responsible for
promptly investigating failures to meet the Service Levels by:

 

a. promptly initiating problem investigations, including without limitation,
root cause analyses, where applicable;

 

b. promptly reporting Critical or Key Measurement Service Level Failures to
Client in accordance with the escalation process set forth in the Policy and
Procedures Manual;

 

c. promptly reporting potential and actual problems interfering with Supplier’s
ability to meet Service Levels;

 

d. advising Client within thirty (30) Business Days after a Critical Service
Level Failure occurred of the root cause of the Critical Service Level Failure
and promptly advising Client, on an ongoing basis of, the status of remedial
efforts being undertaken with respect to such Critical Service Level Failures;

 

e. initiating remedial action to correct the problem and to begin meeting the
Service Levels as soon as practicable;

 

f. providing Client with reasonable evidence that the causes of such problem
have been or will be corrected on a long-term basis barring unforeseen future
circumstances; and

 

g. making written recommendations to Client for improvement in procedures that
are negatively affecting Service Level achievement.

 

Supplier shall promptly notify the Client Contract Manager in writing of any
Client actions which prevent Supplier from meeting the Service Levels.

 



--------------------------------------------------------------------------------

2.0 Measurement and Validation of Service Levels

 

2.1 Measurement Period

 

a. During the Measurement Period, Supplier shall meet all Service Levels at a
level which is at least equivalent to that of the current level such services
are performed by Client to the extent that such a history is available.

 

b. During the Measurement Period, Supplier will submit to Client a standard
report or set of standard reports assessing Supplier’s performance during the
previous calendar month.

 

c. Service Level Credits will not apply during the Measurement Period. However,
Supplier will use its best efforts to meet all Service Levels for which there is
prior history (per (a) above).

 

d. During the Measurement Period, Supplier will use identified measurement tools
and/or methodologies to monitor the performance levels for the Services to serve
as input for establishing Service Levels and Key Measurements, provided that
should it be determined that the Measurement Period is not indicative of
Client’s normal operating environment, Client and Supplier will mutually define
another period which is representative of Client’s normal operating environment
as the Measurement Period.

 

e. Upon completion of each Measurement Period:

 

  1. Supplier will update the tables set forth in Attachments SLA-1 for the
Critical Service Levels or SLA-2 to this Schedule for the Key Measurements to
reflect the mutually agreed Service Levels and Service Level measurement
criteria and will provide an amended copy of this Schedule to Client; and

 

  2. Supplier will meet or exceed the related ISLs and MSLs or ESLs, as set
forth in this Schedule.

 

2.2 Service Level Failures

 

a. A “Critical Service Level Failure” will be deemed to occur whenever
Supplier’s level of performance for a particular Critical Service Level fails to
meet the Minimum Service Level standard or the Increased Impact Service Level
standard specified in Attachment SLA-1 at completion of the Measurement Period
for the applicable Critical Service Level. A “Preliminary Critical Service Level
Failure” will be deemed to occur during the Measurement Period whenever
Supplier’s level of performance for a particular Critical Service Level fails to
meet the Minimum Service Level standard or the Increased Impact Service Level
standard specified at completion of Transition in Attachment SLA-1 for the
applicable Critical Service Level.

 

b. A “Key Measurement Service Level Failure” will be deemed to occur whenever
Supplier’s level of performance for a particular Key Measurement fails to meet
the Expected Service Level standard specified in Attachment SLA-2 for the
applicable Key Measurement.

 

2.3 Critical Deliverables

 

Certain of Supplier’s obligations under the Statement of Work are one-time
obligations to deliver Critical Deliverables. Attachment SLA-1 sets forth the
credits that shall be payable by Supplier to Client in the event Supplier fails
to deliver any of the Critical Deliverable (“Deliverable Credits”), within the
time period relative to the Effective Date, specified in Attachment SLA-1.
Imposition of Deliverable Credits for failure to meet the Critical Deliverables
obligations shall not be included in the calculation related to the At Risk
Amount. The total amount of Deliverable Credits that Supplier will be obligated
to pay to Customer shall be reflected on the invoice that contains charges for
each month during which the Deliverable Credits occurred.

 

2.4 Key Measurement Failures

 

If Supplier fails to satisfy any Key Measurement, Supplier shall provide Client
with a written plan for improving Supplier’s performance to satisfy the Key
Measurement within thirty (30) days of the failure to meet the Expected Service
Level for the Key Measurement, which plan shall be subject to Client’s approval,
not to be unreasonably withheld. Supplier shall promptly implement such plan
once it has been approved by Client.

 



--------------------------------------------------------------------------------

3.0 Establishing Minimum Service Levels and Increased Impact Service Levels for
Critical Service Levels and Expected Service Levels for Key Measurements

 

3.1 Critical Service Levels

 

a. Should Supplier fail to achieve the Minimum Service Level or an Increased
Impact Service Level for a particular Critical Service Level, Supplier
acknowledges that Client may be damaged by such failure. Because the precise
amount of such damages, if any, would be difficult, in most cases, to ascertain,
Supplier agrees that in the event of such failure Client will, in addition to
other remedies available to Client, receive a credit “Service Level Credit” or
“SLC”, as set forth in Section 4.0 below, against the charges owing to Supplier
under this Service Agreement. Supplier acknowledges and agrees that the Service
Level Credits shall not be deemed or construed to be liquidated damages or a
sole and exclusive remedy or in derogation of any other rights and remedies
Client has hereunder or under the MSA.

 

Following the Measurement Period, Minimum Service Levels and Increased Impact
Service Levels for the Critical Service Levels will be established as set forth
in Section 3.1.b and 3.1.c below. If Supplier’s performance does not meet the
MSL or ISL for a specific Service Level, Client will be entitled to a Service
Level Credit for such Service.

 

b. Establishing the Minimum Service Level for Critical Service Levels:

 

The MSL will be established according to one of the following:

 

  1. If there is a Preliminary Critical Service Level Failure recorded during
the Measurement Period, the MSL will be calculated at the median of the actual
performance attained by Supplier for such Critical Service Level during the
Measurement Period; or

 

  2. In the case where no Preliminary Critical Service Level Failure occurred
during the Measurement Period, the MSL will be set at the level agreed at the
conclusion of the Migration Period.

 

c. Establishing the Increased Impact Service Level for Critical Service Levels:

 

The ISL will be set at the level agreed at the completion of the Measurement
Period.

 

3.2 Key Measurement

 

The Expected Service Level for each Key Measurement will be equal to the median
of documented monthly data obtained during the Measurement Period, unless no
deviation occurred during the Measurement Period, in which case the ESL will be
set at the level agreed at the conclusion of the Migration Period.

 

4.0 Service Level Credits.

 

In the event of a Critical Service Level Failure, Supplier shall provide Client
financial credits as defined below:

 

a. Attachment SLA-1 sets forth the information required to calculate the credits
that Supplier shall credit to Client in the event of a Critical Service Level
Failure. For each Critical Service Level Failure, Supplier shall pay to Client,
a Service Level Credit that will be computed in accordance with the following
formula:

 

Service Level Credit = A x B

Where:

A

   =    The Service Level Credit Allocation Percentage.

B

   =    The dollar amount of the At Risk Amount for the month in question.     
     For example, assume that Supplier fails to meet the Critical Service Level
with respect to a number of projects completed within estimated timeframes (as
set forth in Attachment SLA-1). Also, assume that (i) Supplier’s Monthly
Services

 



--------------------------------------------------------------------------------

          Charges for the month in which the Critical Service Level Failure
occurred were $100,000, (ii) the At Risk Amount is 10% of the aggregate Monthly
Services Charges, and (iii) the Service Level Credit Allocation Percentage for
such Critical Service Level Failure (as would also be set forth on Attachment
SLA-1) is 25%. The Service Level Credit due to Client for such Critical Service
Level Failure would be computed as follows:           A = 25% (the assumed
Service Level Credit Allocation Percentage),           multiplied by           B
= $10,000 (the At-Risk Amount).           = $2,500 (the amount of the Service
Level Credit)

 

b. If Supplier fails to achieve the Increased Impact Service Level, the Service
Level Credit calculated above shall be increased by 100% percent.

 

c. If Supplier fails to achieve a Minimum Service Level three consecutive
months, or four months in any six months, the Service Level Credit calculated
above shall be increased by 100% for that month and for any following months
that re-trigger the condition. Such increase in the Service Level Credit will be
in addition to any increase due to an Increased Impact Service Level (e.g., if
Supplier misses a Minimum Service Level three months in a row, and in that third
month the Supplier fails to achieve the Increased Impact Service Level, then the
Service Level Credit will be quadrupled), Such increase will still be subject to
the At Risk Amount.

 

d. If more than one Critical Service Level Failure has occurred in a single
month, the sum of the corresponding Service Level Credits shall be credited to
Client.

 

e. In no event shall the aggregate amount of Service Level Credits credited to
Client with respect to all Critical Service Level Failures occurring in a single
month exceed, in total, the At Risk Amount for such month.

 

f. Client may make changes to the Service Level Credit Allocation Percentages
for any Critical Service Level via the Change Control Process; provided that the
total number of such changes (each of which may contain multiple changes)
requested by Client pursuant to this provision shall not exceed four (4) in any
calendar year. Such change will include changes necessary to accommodate the
addition of new Critical Service Levels or Key Measurements made pursuant to
Sections 5.0 and 6.0 of this Schedule B. In no event may the Service Level
Credit Allocation Percentage for any Critical Service Level exceed fifty percent
(50%). The sum of all Service Level Credit Allocation Percentages shall not
exceed one hundred fifty percent (150%).

 

g. Supplier shall report to the Client in writing if Client becomes entitled to
a Service Level Credit, which report shall be provided monthly and shall
describe the Critical Service Level Failures for the month that is the subject
of the monthly Critical Service Level report. The monthly reports shall also
describe any failure to meet Key Measurements for the month being reported on.

 

The total amount of Service Level Credits that Supplier is obligated to credit
to Client with respect to Critical Service Level Failures occurring each month,
shall be reflected on the next monthly invoice in the regular billing cycle for
Monthly Services Charges, after the Critical Service Level Failure has been
reported. Service Level Credits will be payable with the credit applied to
Monthly Services Charges, or, upon expiration or termination of the Statement of
Work, shall be paid by Supplier to Client within thirty (30) days following such
expiration or termination.

 



--------------------------------------------------------------------------------

h. Client will have the right to terminate this Service Agreement if any of the
following occurs.

 

Number of Failure Events for Service Level’s to constitute a Service Level
Termination Event 1. Missing the same Critical Service Level four (4)
consecutive months 2. Missing the same Critical Service Level six (6) times
within a rolling twelve (12) month period 3. Missing twenty-four (24) Critical
Service Levels in the aggregate within a rolling twelve (12) month period.

 

Number of Failure Events for Increased Impact Service Levels to constitute a
Service Level Termination Event 1. Missing the same Increased Impact Service
Level two (2) consecutive months 2. Miss twelve (12) Increased Impact Service
Levels in the aggregate within a rolling twelve (12) month period.

 

5.0 Additions and Deletions of Key Measurements.

 

a. Additions. At any time following the initial establishment of the Key
Measurements, Client may add Key Measurement Service Levels by written notice to
Supplier which notice shall be delivered to Supplier at least thirty (30) days
prior to the date on which such additions to the Key Measurement Service Levels
are to be effective or established (as applicable) subject to any additional
time necessary to successfully install any additional tool(s) which are
necessary to adequately measure such Key Measurement. Client may not make such a
request (which request may contain multiple additions) more than once each
calendar quarter. Client will be responsible for the incremental cost (if any)
incurred by Supplier to measure such new Key Measurements. New Key Measurement
Service Levels will be established in one of the following ways:

 

  1. Where at least six (6) months of verifiable performance measurements exist
for a particular Service, the Expected Service Level for such Key Measurement
shall be equal to the average performance achieved during the previous six (6)
months; or

 

  2. Where there are not at least six (6) months of verifiable service
measurements for a particular Service, Supplier will measure and, on a monthly
basis, document its actual performance of such Service for six (6) consecutive
months. The Expected Service Level will be equal to the average of the
documented monthly performance achieved during the six (6) month period.

 

b. Deletions. Client may delete Key Measurement Service Levels upon written
notice to Supplier which notice shall be delivered to Supplier at least thirty
(30) days prior to the date on which such deletions are to be effective.

 

6.0 Additions and Deletions of Critical Service Levels.

 

a.

Additions. At any time following the initial establishment of the Critical
Service Levels, Client may add Critical Service Levels by written notice to
Supplier which notice shall be delivered to Supplier at least thirty (30) days
prior to the date on which such added Critical Service Levels are to be
effective (subject to any additional time necessary to complete the measurements
described in Section 6.0.a.2 below and successfully install any additional
tool(s) which are necessary to adequately measure such Critical Service Level).
Client may not make such a request (which request may contain multiple
additions) more than once each calendar quarter. Client will be responsible for
the incremental cost (if

 



--------------------------------------------------------------------------------

 

any) incurred by Supplier to measure such new Critical Service Levels. Client
will, in the case of added Critical Service Levels, modify the Service Level
Credit Allocation Percentages for one or more Critical Service Levels in
accordance with Section 4.0.f. (i.e., to maintain the total Service Level Credit
Allocation Percentages at one hundred fifty percent (150%)). The Minimum Service
Levels for new Critical Service Levels will be established in one of the
following ways:

 

  1. Where at least six (6) months of verifiable performance measurements exist
for a particular Service (e.g., the element was previously measured as a Key
Measurement), the Minimum Service Level for such Critical Service Level shall be
set according to Section 6.0.b. below; or

 

  2. Where there are not at least six (6) months of verifiable service
measurements for a particular Service, Supplier will measure and, on a monthly
basis, document its actual performance of such Services for six (6) consecutive
months. The Minimum Service Level and Increased Impact Service Level will be set
according to Section 6.0.b. below.

 

  3. Client may add Critical Applications and Critical Batch Runs with thirty
(30) days notice to Supplier. If there exists six (6) months worth of existing
data for the added Critical Application or Critical Batch Run, then the MSL is
established per Section 6.0.a.1. above. If not, then the MSL is established per
Section 6.0.a.2. above. Addition of an application to the list of Critical
Applications or a batch run to the list of Critical Batch Runs does not absolve
Supplier of the need to continue to meet Service Level Metrics for those
previously on the respective lists to the extent that those Critical
Applications or Critical Batch runs had already completed their own Measurement
Periods.

 

b. Establishing the Minimum Service Level and the Increased Impact Service Level

 

The MSL and ISL values will be determined using the same methodology as
described in Section 3.1. above.

 

c. Deletions. Client may delete Critical Service Levels upon written notice to
Supplier which notice shall be delivered to Supplier at least thirty (30) days
prior to the date on which such deletions to the Critical Service Levels are to
be effective. In the event Client elects to delete a Critical Service Level(s),
Client will modify the Service Level Credit Allocation Percentages for one or
more Critical Service Levels in accordance with Section 4.0.f. (i.e., to
maintain the total Service Level Credit Allocation Percentages at one hundred
fifty percent (150%)).

 

7.0 Monthly Reports.

 

7.1 Monthly Report.

 

In addition to the standard monthly Service Level reports provided by Supplier
to Client hereunder, Supplier will provide to Client, within ten (10) days after
the end of each month, a report that sets forth, at a minimum, the following:

 

a. statistics detailing Supplier’s monthly performance with respect to each
Critical Service Level for each month during the last twelve (12) months; and

 

b. the total dollar amount of all Service Level Credits earned by Client during
the month and Contract Year.

 

Some Supplier reporting requirements will rely on Client Software. To the extent
that the system is not available or does not capture the required data, Client
recognizes that Supplier may not be able to meet reporting and/or measurement
requirements.

 



--------------------------------------------------------------------------------

8.0 Continuous Improvement

 

The Parties agree to the concept of continuous improvement and that the Critical
Service Levels and Key Measurement Service Levels should be modified during this
Service Agreement to reflect this concept. To accomplish this, Critical Service
Levels and Key Measurement Service Levels will be modified each year upon the
anniversary of the date each Service Level was established as described below:

 

a. The MSL for a Critical Service Level or the ESL for a Key Measurement (the
“Service Level Metric”) will be reset to the average of the four highest monthly
actual results (e.g., 99.6% is higher than 99.4%) at or above the Service Levels
achieved during the previous year; provided that, if fewer than four monthly
actual results exceeded the Service Level Metric, the Service Level Metric will
be reset by taking the four highest monthly actual results, replacing each such
actual result that is below the Service Level Metric with the Service Level
Metric, and dividing the sum of the resulting four numbers by four (4). (For
example, if the Service Level Metric being adjusted were 99.6%, and there were
three actual results that were higher and none equal (e.g. 99.9%, 99.8%, and
99.7%), the calculation would be ((99.9% + 99.8% + 99.7% + 99.6%) / 4) = 99.75%.

 

b. Notwithstanding Section 8.0.a. above, in no event shall any single increase
in a Service Level Metric pursuant to Section 8.0.a. exceed ten percent (10%) of
the difference between one-hundred percent (100%) and the then-current Service
Level Metric for Critical Service Levels and Key Measurement Service Levels that
have an Service Level Metric equal to or greater than ninety-five percent (95%).
(For example, if the Service Level Metric being adjusted were 99.6%, the maximum
increase for that reset would be 0.04% (i.e. from 99.6% to 99.64%)).

 

c. Notwithstanding Section 8.0.a. above, in no event shall any single increase
in a Service Level Metric pursuant to Section 8.0.a. exceed twenty five percent
(25%) of the difference between one-hundred percent (100%) and the then-current
Service Level Metric for Critical Service Levels and Key Measurement Service
Levels that have a Service Level Metric less than ninety-five percent (95%).
(For example, if the Service Level Metric being adjusted were 74.0%, the maximum
increase for that reset would be 6.5% (i.e. from 74.0% to 80.5%)).

 

9.0 Service Level Review

 

At least quarterly, and as otherwise requested by Client, Client and Supplier
will review the Service Levels and mutually agree whether to:

 

a. add to, delete or change the Services to be measured and the corresponding
Service Levels to reflect changes in Client’s business operations; and

 

b. improve the existing Service Levels, where warranted, to reflect operational
or technical improvements.

 

10.0 Exceptions and Waivers.

 

Supplier will be relieved of responsibility for Service Level(s) and associated
Service Level Credits only to the extent Supplier’s failure to meet the Service
Level(s) is due to:

 

a. Problems resulting from hardware, system software, network, maintenance and
Client maintained applications software for which Client is responsible, but
only if (i) Supplier promptly, upon becoming aware of them, notifies Client of
such problems and its inability to perform under such circumstances, (ii)
Supplier provides Client with every reasonable opportunity to correct such
problem and thereby avoid such Supplier non-performance, (iii) Supplier pursues
reasonable means to mitigate the impact of such problem, and (iv) Supplier uses
reasonable efforts to perform notwithstanding such problem; or

 



--------------------------------------------------------------------------------

b. problems caused by the actions or inaction of Client or its affiliates,
third-party vendors and suppliers but only if (i) Supplier promptly notifies
Client of such problems and its inability to perform under such circumstances,
(ii) Supplier provides Client with every reasonable opportunity to correct such
problem and thereby avoid such Supplier non-performance, (iii) Supplier pursues
reasonable means to mitigate the impact of such problem, and (iv) Supplier uses
reasonable efforts to perform notwithstanding such problem; or

 

c. Client’s reprioritization of tasks to be performed by Supplier where Supplier
has notified Client in advance that such reprioritization may cause Supplier to
miss such Service Level; or

 

d. circumstances that excuse performance in connection with a Force Majeure
Event;

 

e. a reduction in performance directly related to a Major Change on a Service
Level that Supplier warned Client, prior to the implementation of the Major
Change, might be adversely affected; or

 

f. any other circumstances that Client agrees constitute an excused performance

 

11.0 Customer Satisfaction Measurement.

 

As part of the Services, Supplier shall conduct customer satisfaction surveys in
accordance with Schedule J (Customer Satisfaction) and the results of such
customer satisfaction surveys may be used to measure Supplier’s performance
against applicable Service Levels.

 



--------------------------------------------------------------------------------

 

Attachment SLA-1

 

Critical Service Levels and Service Level Credit Allocation Percentage

(ISLs, MSLs, and ESLs are for discussion)

 

Service

Attribute

--------------------------------------------------------------------------------

  

Description of
Critical Service
Level Metric

--------------------------------------------------------------------------------

  

Minimum Service
Level

--------------------------------------------------------------------------------

   Increased
Impact Service
Level


--------------------------------------------------------------------------------

 

Effective Date

--------------------------------------------------------------------------------

  

Measurement
Period

--------------------------------------------------------------------------------

   Service
Level Credit
Allocation
Percentage


--------------------------------------------------------------------------------

Project schedule estimation accuracy    Performance on planned projects against
the agreed upon project plan    95% of projects completed over a 4 month rolling
window for which Supplier is responsible under this Service Agreement are
completed, in accordance with the agreed project plan, by the agreed upon
duration, +/- 10%, including approved changes to estimates.    85%  

Effective Date for new projects.

 

For the purposes of budget and timeline revision, 45 days from Migration start
date for each Application Area affected for In-Flight Projects that have
detailed and committed project and resource plans.

   None    25%

Project

resource estimation accuracy

   Performance on planned projects against estimated resource budget    95% of
non-fixed price projects completed over a 4 month rolling window for which
Supplier is responsible under this Service Agreement, are completed, in
accordance with the project plan, within the estimated usage level of
Development resources, +/- 10%, including approved changes.    85%  

Effective Date for new projects.

 

For the purposes of budget and timeline revision, 45 days from Migration start
date for each Application Area affected for In-Flight Projects that have
detailed and committed project and resource plans.

   None    10%

 



--------------------------------------------------------------------------------

Service

Attribute

--------------------------------------------------------------------------------

  

Description of Critical
Service Level Metric

--------------------------------------------------------------------------------

  

Minimum Service
Level

--------------------------------------------------------------------------------

   Increased
Impact Service
Level


--------------------------------------------------------------------------------

 

Effective Date

--------------------------------------------------------------------------------

  

Measurement
Period

--------------------------------------------------------------------------------

   Service
Level Credit
Allocation
Percentage


--------------------------------------------------------------------------------

Problem response timeliness    Timeliness of Severity Level 1 problem report
acknowledgement    95% of problem reports are acknowledged via phone call within
10 minutes of Supplier receipt    85%   Migration Date (date when responsibility
for an application transfers to Supplier)    None    15% Problem resolution
timeliness    Time to resolve Severity Level 1 problem reports    TBD % of
Severity Level 1 problems resolved for Client Software, or a temporary fix
provided, in TBD hours or less, from the time the problem is reported to
Supplier    TBD   Completion of Transition Period plus Measurement Period    3
months    10% Critical Application availability    Application availability
(excludes Client responsibilities such as HW downtime)    All Critical
Applications are available TBD% (to be set for each application separately)   
All Critical
Applications
are available
TBD%   Migration Date plus Measurement Period    5 months    30% Non-critical
Application availability    Application availability (excludes Client
responsibilities such as HW downtime)    Non-critical Applications are available
on average 99%    98.5%   Migration Date plus Measurement Period    5 months   
15% Critical Batch Run Completion   

% of Batch Runs Completed within specified Batch

Cycle (excludes Client responsibilities such as HW downtime)

   Critical Batch Runs complete within specified Batch Cycle 99.5% of attempts
   99%   Migration Date plus Measurement Period    5 months    10%

Density of bugs in code

releases

   # of Severity 1 within six months of code release    New code releases
contain less than TBD Severity 1 bugs per hundred programmer development hours
reported within 6 months of release date    TBD bugs
per hundred
programmer
development
hours   Migration Date plus Measurement Period    6 months    20%

Density of bugs in code

releases

   # of Severity 2 within six months of code release    New code releases
contain less than TBD Severity 2 bugs per hundred programmer development hours
reported within 6 months of release date    TBD bugs
per hundred
programmer
development
hours   Migration Date plus Measurement Period    6 months    15%

 



--------------------------------------------------------------------------------

Critical Deliverables and Deliverable Credits

 

Critical Deliverable

--------------------------------------------------------------------------------

 

Measurement

--------------------------------------------------------------------------------

 

Service Credit

--------------------------------------------------------------------------------

Attainment of CMMI SEI Level 3 within 12 months after completion of Transition  
IBM SCAMPI process for evaluation and measurement.   $50,000 per month for every
month after 12 months after completion of Transition without reaching CMMI SEI
Level 3 Successful knowledge transfers   For each Application Area, there will
be a planned Migration Date. To the extent that a Migration Date, subject to
approved changes, is not met, Supplier will pay a monthly service credit for
every month that said Migration is delayed beyond the planned Migration Date.  
$50,000 per month per Application Area.

 



--------------------------------------------------------------------------------

 

Attachment SLA-2

 

Key Measurements

 

Service Attribute

--------------------------------------------------------------------------------

  

Description of Key
Measurement

--------------------------------------------------------------------------------

  

Expected Service Level

--------------------------------------------------------------------------------

  

Effective Date

--------------------------------------------------------------------------------

  

Measurement
Period

--------------------------------------------------------------------------------

Problem resolution timeliness    Time to resolve Severity Level 2 problem
reports    TBD% of Severity Level 2 problems resolved for Client Software, or a
Temporary Fix provided in TBD hours or less, from the time the problem is
reported to Supplier    Migration Date plus Measurement Period    4 months
Problem resolution timeliness    Time to resolve Severity Level 3 problem
reports    TBD% of Severity Level 3 problems resolved, for Client Software or
temporary fix provided during Business Hours within TBD hours or less from the
time the problem is reported to Supplier    Migration Date plus Measurement
Period    4 months Problem response timeliness    Timeliness of Severity Level 2
problem report acknowledgment    TBD% of problem reports are acknowledged via
phone call or e-mail within TBD hours of Supplier receipt    Migration Date plus
Measurement Period    4 months Problem response timeliness    Timeliness of
Severity Level 3 problem report acknowledgment    TBD% of problem reports are
acknowledged via phone call or e-mail within TBD hours of Supplier receipt
during Business Hours    Migration Date plus Measurement Period    4 months
Customer Satisfaction    Senior Management satisfaction with key attributes of
Supplier services    Average ratings above TBD on key attributes of service on a
TBD point rating scale    Migration Date plus Measurement Period    4 months
First time resolution    % of Trouble Tickets Correctly Resolved on First Try   
90% of Trouble Tickets are not re-opened within six months post release of code
fix    Migration Date plus Measurement Period    4 months

Density of bugs in code

releases

   # of Severity 3 within six months of code release    New code releases
contain less than CC Severity 3 bugs per hundred programmer development hours
reported within 6 months of release date    Migration Date plus Measurement
Period    4 months

 

Reference Section 3.2 of this Schedule B for the method of establishing the
Expected Service Level.

 



--------------------------------------------------------------------------------

 

Attachment SLA-3

 

Measurement Tools and Methodologies

 

This Attachment SLA-3 will be completed during the Transition Period.

 



--------------------------------------------------------------------------------

 

Schedule D

 

Transition

 

Table of Contents

 

1.0

   Management Summary    2

2.0

   Transition of Services    2

3.0

   Transition Objectives    2

4.0

   Transition Scope    2

5.0

   Major Transition Activities    3

6.0

   Transition Deliverables    3

7.0

   Transition Assumptions    3

8.0

   Transition Dependencies    4

9.0

   Roles and Responsibilities    4

9.1

  

Supplier Responsibilities

   4

9.2

  

Client Responsibilities

   4

10.0

   Deliverables/Completion Criteria    5

10.1

  

Transition Completion Criteria

   5

10.2

  

Transition Deliverables Review / Acceptance Procedure

   5

10.3

  

Transition Deliverables Escalation Procedures

   6

11.0

   Risk Management    6

12.0

   Transition Issue Management    7

13.0

   Transition Milestones Schedule    7

 



--------------------------------------------------------------------------------

1.0 Management Summary

 

This Schedule D is a high-level representation of the Transition activities
Supplier and Client will perform during the Transition Period. The Transition
Plan will set forth a detailed plan for the Transition of the Services to
Supplier.

 

2.0 Transition of Services

 

a. There will be a six (6) month transition period (the “Transition Period”)
beginning on the Effective Date set forth in the Statement of Work (the
“Effective Date”). During the Transition Period, Supplier will migrate the
Client Software, as set forth in Schedule A of the Statement of Work, from the
Client to Services performed by Supplier (the “Transition”). The Transition
Period may be adjusted upon Supplier’s and Client’s mutual agreement.

 

b. Within thirty (30) days after the Effective Date, a team of the appropriate
Supplier employees and Supplier Agents (the “Transition Team”) and the Client
will draft a detailed written plan (the “Transition Plan”) for the Transition. A
preliminary outline of the Transition Plan is attached to this Schedule as
Exhibit 1. The Transition Plan will contain a responsibilities matrix detailing
the Parties respective obligations with respect to Transition. Each Party will
cooperate with the other Party in accomplishing all aspects of the Transition,
including providing the resources necessary to perform such Party’s
responsibilities in the Transition during the Transition Period.

 

c. Client and Supplier will each appoint an individual (each a “Transition
Manager” and collectively the “Transition Managers”) who will be responsible for
overseeing the completion of its Transition Plan responsibilities and
coordinating activities with the other.

 

3.0 Transition Objectives

 

In general, the Transition objectives include the following:

 

a. Set Client management and business area expectations regarding Supplier’s
Transition activities and delivery;

 

b. Provide consistent communication to Client on Supplier Transition initiatives
and progress;

 

c. Analyze the Client Software and Client business processes to facilitate
knowledge transfer;

 

d. Identify and stabilize work efforts and In-Flight Projects;

 

e. Establish network connectivity to support delivery against Service Levels;
and

 

f. Review and evaluate required metrics and establish initial measurements and
reporting tools.

 

4.0 Transition Scope

 

General Transition Scope:

 

a. The Transition Plan will focus on Transition of the Client Software to
Supplier’s global resource model. All current Client procedures and help desk
tools will be utilized during the Transition.

 

b. Change Management

 

c. Training

 

d. Problem Management

 

e. Change Management

 

f. Project Management

 

g. Management of ongoing service delivery or day-to-day operations is not
included in the Transition Plan.

 



--------------------------------------------------------------------------------

5.0 Major Transition Activities

 

In general, the major Transition activities are summarized below:

 

a. Supplier development of the final Transition Plan for review and approval by
Client;

 

b. Execution of Governance;

 

c. Supplier will execute Transition activities and delivery;

 

d. Supplier will review the Statement of Work with Client management team to set
expectations regarding the delivery and responsibilities set forth in the
Service Agreement;

 

e. Perform knowledge transfer, parallel perform and attain steady state for the
Client Software;

 

f. Establish Client connectivity to Supplier;

 

g. Client will obtain the applicable Required Consents, as set forth in Exhibit
B of the MSA, necessary to deliver support;

 

h. Begin providing Supplier support as defined in the Statement of Work and as
defined and agreed upon in a support ramp-up plan;

 

i. Supplier will implement its AMS Measurements and Performance Management
Program;

 

j. Prepare and implement Client and Supplier Transition Team communication
plans; and

 

k. Identify the Key Employees and Dedicated Project Staff.

 

6.0 Transition Deliverables

 

The following Deliverables will be included as part of the final draft of the
Transition:

 

a. The Transition Plan;

 

b. A communications plan;

 

c. The initial draft of the Policy and Procedures Manual;

 

d. The final Policy and Procedures Manual; and

 

e. The migration of the Client Software to steady state for Supplier support.

 

7.0 Transition Assumptions

 

Transition assumptions will be mutually agreed by the Parties and included in
the Transition Plan. The Transition Plan is based on an Effective Date of
January 01, 2005, and the availability of Client resources, Source Codes and
documentation to provide effective knowledge transfer.

 

Additional Transition Assumptions:

 

a. In the event key Client resources, Source Codes or documentation are not
available to Supplier during Transition as required, Supplier shall promptly
notify the Client Project Manager and advise the Client Project Manager of the
impact that such failure will have on Supplier’s performance of Services and the
ability of Supplier to meet the one time and ongoing Service Levels. Supplier
and Client shall use good faith efforts to agree on revisions to service level
commitments and a workaround plan in the event that resources are not available
or the project is delayed. Client’s failure to satisfy the requirements set
forth in this Section 1.0.a. shall not be deemed a default under the Agreement,
however, such failure does relieve the Supplier from having to meet the
transition milestones and Service Levels to the extent Supplier’s performance is
adversely impacted by such failure.

 

b. Client problem and change management tools and infrastructure will be used.
Client will work with Supplier to outfit Supplier personnel with access and
authorized userids for those tools.

 

c. Supplier and Client will develop a detailed Transition Project Plan which
will be reviewed and approved by Client within ten (10) days after the Effective
Date.

 



--------------------------------------------------------------------------------

d. Client will provide adequate office space and facilities for Supplier
Transition Team.

 

e. In-Flight Projects will be reviewed and adjustments to committed schedules
and budgets for those projects affected by the transition activities will be
recommended by Supplier within forty-five (45) days after the Migration start
date.

 

8.0 Transition Dependencies

 

a. The establishment of a Client liaison or contract management team;

 

b. Client’s timely performance of Client’s activities detailed in the Transition
Plan;

 

c. Access to Client’s current application support staff and business area
organizations, as set forth in the Transition Plan, to participate in data
gathering, knowledge transfer and communication activities;

 

d. Effective communication with and commitment from Client management, pursuant
to the communications plan included as part of the Transition Plan, concerning
Transition activities, roles and responsibilities and expectations;

 

e. Effective communication to all levels of Client’s business area organization,
pursuant to the communications plan included as part of the Transition Plan, of
Transition activities, status, process & policy changes, contract requirements,
contract scope.; and

 

f. Access to application data, environments and any existing documentation of
Client Software and supporting materials (e.g. help desk procedures for
applications support personnel).

 

9.0 Roles and Responsibilities

 

The roles and responsibilities of the Supplier and Client in reference to the
Transition Plan are set forth below:

 

9.1 Supplier Responsibilities

 

a. Lead the development of a preliminary and final Transition Plan;

 

b. Perform all project management activities including progress tracking, status
reporting, communication, issue resolution, change control, etc;

 

c. Establish and staff the Supplier Transition Team;

 

d. Provide orientation to the Client liaison organization for Transition
activities;

 

e. Lead the establishment of Service Levels and other performance expectations;

 

f. Lead the establishment of contract management approach and philosophy;

 

g. Lead the development of ongoing performance and service reporting
requirements;

 

h. Supplier shall report to Client not less frequently than weekly on its
progress in performing its responsibilities and meeting the Transition
milestones set forth in the Transition Plan. Promptly upon receiving any
information indicating that Supplier may not perform its responsibilities or
meet the Transition milestones set forth in the Transition Plan, Supplier shall
disclose such information to the Client Transition Manager and shall identify
for Client consideration and approval specific measures to address such delay
and mitigate the risks associated therewith; and

 

i. Supplier shall perform Supplier’s tasks described in the Transition Plan in a
manner that will not substantially (i) disrupt or adversely impact the business
or operations of Client, (ii) degrade the Services then being received by them,
or (iii) interfere with their ability to obtain the full benefit of the
Services, except as may be otherwise specifically provided in the Transition
Plan.

 

9.2 Client Responsibilities

 

a. Establish liaison organization to manage the Service Agreement (to facilitate
communication with organization, manage and resolve disputes and issues manage
contract deliverables, etc.);

 



--------------------------------------------------------------------------------

b. Client will provide a network specialist to assist Supplier in establishing
connectivity to Supplier’s network;

 

c. Assist Supplier in establishment of service level objectives and other
performance expectations;

 

d. Communicate the requirements and Service Levels of the Service Agreement to
the business organization;

 

e. Assist Supplier in development of ongoing performance and service reporting
requirements;

 

f. Provide required Client resources to perform Transition activities as defined
in the Transition Plan;

 

g. Provide access to physical resources, office space and connectivity to
in-scope environments;

 

h. Provide access to technical and business resources needed to complete
Transition activities.

 

i. Provide access to business resources knowledgeable in current reporting
information to assist Supplier in the establishment of Client reporting
requirements and expectations;

 

j. Provide access to tools used in the Client environment; and

 

k. Provide physical location for on-site Supplier Transition Team to reside
during the Transition Period.

 

10.0 Deliverables/Completion Criteria

 

10.1 Transition Completion Criteria

 

This following section describes the completion criteria for the Transition.

 

a. A detailed Transition Plan document and schedule has been developed and
approved by Supplier and Client;

 

b. The Supplier Project Management Office has been established and has begun
executing their role, as defined in the Service Agreement;

 

c. The final Policy and Procedures Manual has been completed and submitted to
Client for review and approval;

 

d. Work order processes have been completed and execution against the processes
has begun, if applicable;

 

e. Client signs the transition completion acceptance letter; and

 

f. Migration of Client Software and In-Flight Projects to Supplier support.

 

10.2 Transition Deliverables Review / Acceptance Procedure

 

With the exception of the AMS Monthly Performance Reports and AMS Management
Reports, each of the deliverables noted in Section 6.0 above will require
approval by the Client Transition Manager.

 

For each deliverable, Supplier will provide an outline for Client’s review. Each
of the deliverables will be submitted with a deliverable transmittal document,
which will be the vehicle for communication concerning the status of the
Deliverable Review / Acceptance Procedure for that deliverable.

 

To keep the Transition Plan on schedule and to surface issues as quickly as
possible, Client will either accept or, in the event that changes or revisions
are required to conform the deliverable to Supplier’s obligations under this
Service Agreement, return the deliverable with a written summary of such
recommended changes or revisions within the time frames specified for such
deliverable in the Transition Plan.

 

If changes or revisions are required to conform the deliverable to Supplier’s
obligations under this Service Agreement, the deliverable will be re-worked for
one additional revision to incorporate such requested changes. In the event
changes to the deliverable is required, Supplier will provide an estimated
schedule for completion of such changes within three (3) Business Days from
receipt of the change request from Client.

 



--------------------------------------------------------------------------------

If further changes to the revised deliverable are required, Supplier will
complete those in one additional revision step and Client will review/return
revisions within three (3) Business Days of receipt of the revised deliverable.

 

If the revisions are not accepted by Client, then the procedure outlined in
Section 10.3 below will be followed.

 

10.3 Transition Deliverables Escalation Procedures

 

If a deliverable is not accepted by the Client and the Parties are unable to
agree on a solution, the dispute resolution procedures identified in Schedule H
(Governance) will be followed. During dispute resolution, Supplier agrees to
provide support relating to items not in dispute, and to the extent practicable,
the disputed items, pending resolution of the escalated item. Client agrees to
pay invoices submitted by Supplier as set forth in the Service Agreement.

 

11.0 Risk Management

 

Throughout the Transition, risk areas will be identified and this Risk
Management section will be updated accordingly. Risks will be reviewed with the
Client Transition Manager on an agreed-upon frequency, where Risks will be
updated and or added to, as needed.

 

As of the Effective Date, the Supplier Transition Team has identified the
following risks and their associated risk mitigation strategy:

 

a. Risk 1: Availability of knowledgeable resources and/or comprehensive
documentation/Source Codes to facilitate effective knowledge transfer.

 

  1. Commitment from Client management to support resource availability,
supported by communication plans.

 

  2. Immediate escalation to Client management as soon as Supplier Transition
Team perceives resource unavailability.

 

  3. Prioritization of critical application and business support areas as
priority focus for knowledge transfer activities.

 

  4. For Client sub-contractors, review of sub-contractor end-dates and current
assignments to prioritize and schedule knowledge transfer activities.

 

b. Risk 2: Completion of and availability of connectivity between Supplier and
Client.

 

  1. Begin connectivity tasks upon Effective Date.

 

  2. Established delivery dates for Client’s connectivity service provider.

 

  3. Client management focuses on delivery of Client’s connectivity service
provider.

 

  4. Identify interim connectivity solution until permanent connectivity
solution is installed and tested.

 

  5. Locate necessary Supplier support staff on-site at Client for an identified
period of time until permanent connectivity solution is installed and tested.

 

c. Risk 3: Stabilization of delivery immediately upon Effective Date, including
existing or planned project initiatives, enhancements and report writing.

 

  1. Review all in-process enhancements and In-Flight Projects to determine
need, priority, and continued development effort.

 

  2. Establish base services as the short-term priority to provide stability for
future endeavors.

 

  3. Risk identification and mitigation plan established.

 

  4. Only work on high priority enhancements, base service projects and
development services.

 



--------------------------------------------------------------------------------

d. Risk 4: Underdeveloped relationships between Supplier and Client support
organizations may present challenges to meeting business goals.

 

A formal communications plan will be developed and will define the roles of
Client support organizations in support of Supplier’s outsourcing delivery.

 

e. Risk 5: Sufficient time for Supplier to perform knowledge transfer and
initiation activities prior to full turnover of Services support to Supplier.

 

  1. Interim processes will be implemented to enable support to continue during
the Transition Period.

 

  2. Identify Day 1 support expectations, and provide on-site Supplier resources
during initiation phase.

 

  3. Managed by Supplier management, current support staff will continue to
provide application support until such time that knowledge transfer has
occurred.

 

f. Risk 6: Client users may not understand new processes and procedures, which
could cause confusion in Supplier’s delivery of the Services.

 

  1. Communicate to the user community proper helpdesk and other applicable
procedures.

 

  2. Enforce the helpdesk procedures at all levels.

 

12.0 Transition Issue Management

 

Issues that arise during the Transition Period that are specific to the
Transition effort will be managed by the Supplier Transition Manager. Transition
issues will be tracked on a spreadsheet. Issues will be assigned an issue log
number and will include a description of the issue, an assigned priority, an
assigned individual responsible for issue resolution, and a target issue
completion date.

 

Transition issues will be reviewed with the Client Transition Manager on a
weekly basis as part of the weekly Transition review meetings. If Transition
issue escalation is required, the escalation procedures identified in the
Service Agreement will be followed.

 

13.0 Transition Milestones Schedule

 

The following identifies the Transition Plan milestones that will be managed as
part of the Transition Plan. The date below represents the date Supplier will
deliver the milestone deliverable for review to Client. The dates below assume
an Effective Date of January 01, 2005.

 

Transition Milestone

--------------------------------------------------------------------------------

   Submission Date


--------------------------------------------------------------------------------

Service Agreement Effective Date of January 01, 2005

   n/a

Communication Plan delivered

   ED* + M1**

Transition Plan delivered

   ED + M1

Supplier Policy and Procedures Manual – initial draft delivered

   ED + M3

Supplier Policy and Procedures Manual – Final draft delivered

   ED + M5

IS, K-12/Geneology

   ED + M5

AMS Transition

   ED + M6

S&PD

   ED + M6

MSD Migration

   ED + M6

SIRS

   ED + 10

Legend :

*  ED – Effective Date, **M1 – Month 1

    

 



--------------------------------------------------------------------------------

 

Schedule E

 

Employees and Human Resources

 

1.0 Transitioned Personnel.

 

  1.1 Offers of Employment.

 

Supplier shall extend offers of employment to those Client Personnel identified
in Exhibit E-1 to this Schedule and shall waive all preconditions to such offers
except criminal background checks. Supplier will conduct criminal background
checks and will have a drug free workplace program in accordance with the
Drug-Free Workplace Act of 1998, with reasonable cause drug testing for all
personnel provided by Supplier. Such offers shall be for employment for an
indeterminate period of time with Supplier in positions comparable to those held
by such employees at Client, and with initial base wages or salaries, variable
compensation, employee benefits, severance and other terms of employment
comparable, in the aggregate to those paid or provided by Client as of the date
of such offers. Unless otherwise specified in the Service Agreement or agreed by
the Parties, Client Personnel accepting such offers shall be hired by Supplier
effective as of the Effective Date of the Service Agreement.

 

  1.2 Certain Employees.

 

With respect to any Client Personnel identified in the Service Agreement who on
the Effective Date is in a leave status, including without limitation on family,
medical, disability or sick leave, such employee shall remain an employee of
Client until the first day that such employee actually returns to work, with
physician’s release or other appropriate documentation stating that such
employee may resume his or her prior work schedule, and upon such return shall
be eligible to accept Supplier’s offer of employment, effective at the beginning
of the Supplier’s next regular pay period, so long as such return date is within
six (6) months after the Effective Date. If such return date is not within such
period, then Supplier shall have no obligation to accept such employee as a
Transitioned Employee hereunder.

 

  1.3 Transitioned Employees.

 

All Client employees who accept Supplier’s offer of employment and begin work
with Supplier pursuant to the foregoing paragraphs are herein referred to as
“Transitioned Employees”. Each such Transitioned Employee’s “Employment
Effective Date” shall be the date on which such employee is first added to
Supplier’s payroll system.

 

  1.4 Additional Personnel.

 

During the six (6) months following the Effective Date of the Service Agreement,
the Parties may agree upon additional Client Personnel to whom offers of
employment are to be extended by Supplier. The compensation and other terms and
conditions of such offers of employment shall be as set forth in this Schedule
and Client Personnel accepting such offers shall be treated as Transitioned
Employees for all purposes.

 

  1.5 Relocation of Personnel.

 

Unless otherwise specified in the Service Agreement or agreed by the Parties,
during the first twelve (12) months after the Employment Effective Date,
Supplier shall not assign a Transitioned Employee, without Client’s prior
approval, to a work location other than the Client Site at which he or she was
employed prior to the Employment Effective Date or to the provision of services
to a customer other than Client. Client’s approval will not be unreasonably
withheld if the assignment will not materially disrupt Client’s operations.

 

  1.6 Termination of Transitioned Employees.

 

Unless otherwise specified in the Service Agreement or agreed by the Parties,
Supplier shall not terminate the employment of a Transitioned Employee within
the first twelve (12) months after the Transitioned Employee’s Employment
Effective Date for any reason other than Cause or Performance.

 



--------------------------------------------------------------------------------

  1.7 Reemployment.

 

During the six (6) months following the Effective Date of the Service Agreement,
the Parties may agree upon one or more Transitioned Employees to whom Client may
extend offers of reemployment. Supplier shall not interfere with Client’s
efforts to reemploy any Transitioned Employee with respect to whom such an
agreement has been made.

 

2.0 Employee Benefit Plans.

 

  2.1 General.

 

Except as otherwise provided in this Schedule, Supplier shall offer enrollment
to the Transitioned Employee and his or her dependents, effective as of the
Transitioned Employee’s Employment Effective Date, in the employee plans of
Supplier that are made available to similarly situated employees of Supplier.
Supplier has provided Client with true and complete copies of the most recent
summary plan descriptions and summary of material modifications for such
employee plans.

 

  2.2 Years of Service Credit.

 

The service of a Transitioned Employee prior to his Employment Effective Date,
which is recognized by an employee plan of Client (the “Years of Service
Credit”), shall be recognized only for vacation, short term and long term
disability plans, access to Supplier’s Rule of 65 retiree medical plan, 401(k)
plan eligibility/contribution levels/vesting, and any severance pay programs of
Supplier.

 

The following exception will apply to the severance pay program. In the event
Client initiates a Termination for Convenience for this Service Agreement and as
a result of such Termination for Convenience, Supplier terminates a Transitioned
Employee, then (a) Supplier will pay a severance based on the total years of
service with Supplier, which includes the Years of Service Credit, and (b)
Client will reimburse to Supplier a sum that equates to a severance based on the
Years of Service Credit awarded to the Transitioned Employee. As an example:

 

  1. Transitioned Employee has a total of seven (7) years of service – two (2)
with Supplier and five (5) with Client.

 

  2. Supplier will pay Transitioned Employee a severance based on seven (7)
years of service and Client will reimburse Supplier a sum equaling a severance
of five (5) years of service.

 

  2.3 Employee Welfare Benefit Plans.

 

Each Transitioned Employee shall be eligible as of his or her Employment
Effective Date to participate immediately in Supplier’s employee welfare benefit
plans (the “Welfare Plans”), which shall include medical care, hospitalization,
life, accidental death and dismemberment, prescription drug, dental insurance
benefits, short term disability and long term disability. Subject to the general
comparability requirements in Section 2.1, eligibility for, the benefits of, and
the amount, if any, of employee contributions toward Welfare Plan coverage will
be determined by Supplier; provided, however, that each of Supplier’s Welfare
Plans shall waive all pre-existing condition exceptions, exclusionary provisions
and waiting periods for each such Transitioned Employee and any eligible spouse
or covered dependents. In addition, any out-of-pocket deductible amounts paid in
the calendar year of the Employment Effective Date by any Transitioned Employee
shall be applied toward any deductible required by Supplier’s group insurance
program for the calendar year of the Employment Effective Date.

 

  2.4 Paid-Time-Off (Vacation/Sick Leave).

 

Beginning on the Employment Effective Date, Supplier shall make available to all
Transitioned Employees paid-time-off benefits for vacation and sick leave under
its applicable plans, with years of service of such Transitioned Employees
determined in accordance with Section 2.2. Supplier shall recognize vacations
plans made by the Transitioned Employees and approved by Client prior to the
Employment Effective Date and shall permit such Transitioned Employees to incur
negative leave balances for this purpose.

 

  2.5 Pension Plan (401K).

 

Supplier agrees to provide Transitioned Employees from their respective
Employment Effective Dates with the opportunity to participate in the IBM 401(K)
Pension Plan. The employee with an outstanding loan must pay off the loan prior
to rolling over their ProQuest monies into IBM’s 401 (K) Pension Plan.

 



--------------------------------------------------------------------------------

  2.6 Reimbursement Account Plans.

 

As of the Effective Date under the Service Agreement, Supplier shall provide
dependent care and health care reimbursement account plans for the benefit of
the Transitioned Employees (the “Supplier Reimbursement Account Plan”).

 

  2.7 Tuition Assistance.

 

Transitioned Employees, as of their Employment Effective Date, shall be eligible
to participate in all tuition assistance programs provided by Supplier to its
similarly situated employees. Courses which are in progress as of the enrolled
Transitioned Employee’s Employment Effective Date and for which tuition
assistance has been approved by Client, and courses which have been approved by
Client and paid for by the Transitioned Employee prior to the Employment
Effective Date shall be reimbursed by ProQuest.

 

Employee can participate in Supplier’s Tuition Refund program effective with
their date of hire.

 

  2.8 Bonus Programs.

 

Transitioned Employees, as of their Employee Effective Date, may participate in
Supplier’s bonus programs to the same degree as Supplier’s other similarly
situated employees.

 

  2.9 Severance Pay Plans.

 

All Transitioned Employees will participate in Supplier’s severance pay plan(s)
on the same terms and conditions as similarly situated employees of Supplier.

 

  2.10 Retiree Medical.

 

Supplier shall provide access to Supplier’s retiree medical benefits to the
Transitioned Employees, either through an existing plan or by establishing a new
plan. All Transitioned Employees will participate in Supplier’s retiree medical
benefit plan(s) on the same terms and conditions as similarly situated employees
of Supplier. Service will be credited to Transitioned Employees by Supplier in
accordance with Section 2.2.

 

3.0 Other Employee Matters.

 

Supplier shall be responsible for funding and distributing benefits under the
benefit plans in which Transitioned Employees participate on or after the
Employment Effective Date and for paying any compensation and remitting any
income, disability, withholding and other employment taxes for such Transitioned
Employees beginning on the Employment Effective Date. Client shall be
responsible for funding and distributing benefits under the Client benefit plans
in which Transitioned Employees participated prior to the Employment Effective
Date and for paying any compensation and remitting any income, disability,
withholding and other employment taxes for such Transitioned Employees for the
period prior to the Employment Effective Date.

 

4.0 Severance Reimbursement for non-Transitioned Employees

 

Supplier will reimburse Client for Client’s actual severance expense, as
incurred, for its non-Transitioned Employees (the “Severance Reimbursement”).
Such Severance Reimbursement is limited to a maximum of $1,300,000.00. Supplier
will pay Client’s invoices relating to Severance Reimbursement on or before 30
days from Supplier’s receipt of a proper invoice from Client. Each Client
invoice shall include documentation stating the method and calculation of the
actual severance expense incurred for each non-Transitioned Employee included in
such invoice.

 

5.0 Supplier Contract Manager.

 

  5.1 Appointment.

 

The Supplier Contracting Party shall appoint an individual who from the
Effective Date, shall be in charge of implementing the Services as required by
the Service Agreement (the “Supplier Contract Manager”).

 



--------------------------------------------------------------------------------

  5.2 Replacement.

 

The Supplier Contracting Party shall replace such Supplier Contract Manager when
required or permitted pursuant to Section 5.0.

 

6.0 Key Employees.

 

  6.1 Designation of Key Employees.

 

Client and Supplier shall designate certain employees of Supplier as key
employees (collectively, the “Key Employees”; each, a “Key Employee”) who shall
be dedicated to Client’s account in accordance with the Service Agreement.
Before assigning an individual as a Key Employee, whether as an initial
assignment or as a replacement, Supplier shall notify Client of the proposed
assignment, shall introduce the individual to appropriate representatives of
Client and shall provide Client with a resume and other information regarding
the individual that may be reasonably requested by Client. Supplier’s
appointment of a Key Employee shall be subject to Client’s written consent. No
more than twenty percent (20%) of the total number of Supplier employees under
the Service Agreement may be designated as Key Employees except by agreement of
Client and Supplier. Client and Supplier shall meet as appropriate to update the
list of Key Employees. Key Employees will be set forth in Exhibit E-2 to this
Schedule E.

 

  6.2 Replacement or Reassignment of Key Employees.

 

Unless otherwise specified in the Service Agreement or agreed by the Parties,
Supplier shall not reassign or replace any Key Employee for twelve (12) months
after his or her designation as a Key Employee, or with respect to Key Employees
who are identified by the Client Contract Manager as important to a particular
project, prior to the time that such project is completed to the reasonable
satisfaction of Client, except for the reasons set forth below: (1) replacement
or reassignment of a Key Employee pursuant to Client’s written consent to such
reassignment; (2) Key Employee’s voluntary resignation from Supplier; (3)
dismissal of Key Employee by Supplier for Cause or Performance in respect of his
or her duties and responsibilities to Client pursuant to the Service Agreement;
or, (4) inability of Key Employee to work due to sickness or disability, or any
relevant labor or employment legislation or following the termination or
expiration of the Service Agreement. In any event, Supplier may only replace or
reassign a Key Employee after two (2) months notice to Client.

 

If Supplier replaces or reassigns a Key Employee in violation of this provision,
in addition to whatever rights and remedies Client may otherwise have, Supplier
shall be responsible: (1) for replacing such Key Employee within thirty (30)
days of the last day of such Key Employee’s employment with Supplier; and (2)
for training such Key Employee’s replacement at Supplier’s sole expense.

 

  6.3 Client’s Replacement of Key Employee.

 

Client may require Supplier to remove any individual Key Employee immediately
for any non-discriminatory reason, provided, however, that Section 5.5 shall not
apply if the Key Employee is removed without a reason.

 

  6.4 Supplier’s Special Request For Replacement or Reassignment.

 

a. Client Project Manager Review.

 

In the event that Supplier wishes to replace or reassign a Key Employee for
reasons other than those listed in Section 5.5 below, Supplier may make a
written request to the relevant Client Project Manager. The Client Project
Manager will review such requests on a case-by-case basis.

 

b. Review by Representatives of Client Contracting Party and Supplier
Contracting Party.

 

In the event that the Client Project Manager declines Supplier’s request, then
Supplier Contracting Party has the right to request that the issue be considered
by representatives nominated by the Client Contracting Party and the Supplier
Contracting Party who shall meet to discuss the request. The decision of the
Client Contracting Party’s representative following such meeting shall be final.

 



--------------------------------------------------------------------------------

  6.5 Replacement of Key Employees.

 

In the event any Key Employee is reassigned or otherwise removed before his or
her service under the Service Agreement is completed, Supplier shall as soon as
practicable assign an appropriate replacement who shall thereafter be designated
as a Key Employee. Additionally, upon agreement of the Contract Managers, in
appropriate situations, in order to ensure a smooth transition between such Key
Employees, Client and Supplier shall jointly agree (such agreement not to be
unreasonably withheld by either Party) upon an appropriate overlap period where
both the Key Employee being reassigned or removed and the replacement Key
Employee are assigned to support the Service Contract. Unless otherwise agreed,
there shall be an overlap period of thirty (30) days. During such overlap
period, Client shall only be responsible for the charges associated with one
individual.

 

  6.6 Competitive Business.

 

Neither Supplier nor any Supplier Agent shall cause or permit any employee that
has been engaged in the provision of Services as a Key Employee or as Dedicated
Project Staff to perform services directly or indirectly for a Direct Client
Competitor during the twelve (12) months immediately following the cessation of
his or her involvement in the provision of Services to Client without Client’s
consent. Client’s Client Direct Competitors are set forth in Schedule I.

 

  6.7 Movement of Key Employees.

 

Supplier shall not without Client’s written consent move more than ten percent
(10%) of the Key Employees from Client’s account during a calendar year, except
as a result of the termination or expiration of a Service Agreement or as a
result of a written request for reduction of Services.

 

7.0 Project Staff.

 

  7.1 Appointment.

 

Subject to the terms of this Schedule, Supplier shall appoint and manage the
Project Staff. Client reserves the right to review the qualifications of Project
Staff providing Services under the Service Agreement, and to make
recommendations regarding placement of such personnel for the benefit of Client.

 

  7.2 Dedicated Project Staff List.

 

Within thirty (30) days of the Effective Date of the Service Agreement and twice
each calendar year thereafter, Supplier shall, to the extent permitted under
applicable laws and regulations, provide Client, upon Client’s written request,
with a list of the “Dedicated Project Staff” and, if not dedicated full-time,
the percentage of time that the individual is working on Client’s account during
the sixty day period prior to the date of such list. The Dedicated Project Staff
will be set forth in Exhibit E-3 to this Schedule E.

 

  7.3 Access to Client Site.

 

Client, in its sole discretion, shall approve all members of the Project Staff
or other Supplier employees requiring access to any Client Site. Supplier shall
notify Client as soon as reasonably practicable, but no later than two (2)
business days, after dismissing or reassigning any of the Project Staff whose
normal work location is at a Client Site.

 

  7.4 Movement of Dedicated Project Staff.

 

Supplier shall not without Client’s written consent move more than ten percent
(10%) of the Dedicated Project Staff from Client’s account during a calendar
year, except as a result of the termination or expiration of a Service Agreement
or as a result of a written request for reduction of Services.

 



--------------------------------------------------------------------------------

  7.5 Removal and Replacements.

 

In the event that Client notified Supplier that it wishes Supplier to replace a
member of the Project Staff, Client and Supplier shall meet to attempt to
resolve Client’s concerns. If Client and Supplier are not able to resolve
Client’s concerns within ten (10) days after Client’s notice to Supplier (or
such later date agreed upon by Client and Supplier), Supplier shall replace the
member of the Project Staff. Supplier shall make a commercially reasonable
effort to honor Client’s requests to replace any Project Staff. Notwithstanding
the foregoing, Client may require Supplier to replace any Project Staff
immediately for any non-discriminatory reasons, provided, however, that Section
6.6 shall not apply if the Project Staff is removed without a reason.

 

  7.6 Replacement of Dedicated Project Staff.

 

In the event any member of the Dedicated Project Staff is reassigned or
otherwise removed before his or her service under the Service Agreement is
completed, Supplier shall as soon as practicable assign an appropriate
replacement who shall thereafter be designated as a member of the Dedicated
Project Staff. Additionally, upon agreement of the Contract Managers, in
appropriate situations, in order to ensure a smooth transition between members
of the Dedicated Project Staff, Client and Supplier shall jointly agree (such
agreement not to be unreasonably withheld by either Party) upon an appropriate
overlap period where both the member of the Dedicated Project Staff being
reassigned or removed and the replacement member of the Dedicated Project Staff
are assigned to support the Service Contract. Unless otherwise agreed, there
shall be an overlap period of thirty (30) days. During such overlap period,
Client shall only be responsible for the charges associated with one individual.

 

  7.7 Time Period for Reassignment of Dedicated Project Staff.

 

Subject to the provisions of the Service Agreement and in cases as set out in
Sections 5.2(1) to (3) Supplier shall not reassign any member of the Dedicated
Project Staff during a specified period after the Effective Date (or the
duration of the Service Agreement if shorter) without Client’s written consent.

 

8.0 Supplier Agents.

 

  8.1 Client’s Consent.

 

Supplier shall not subcontract any material portion of the Services or all or
any material portion of its obligations under the Service Agreement without
Client’s written consent. Client’s consent with respect to any subcontracting
shall not relieve Supplier of its responsibility for the performance of any of
its obligations under the Service Agreement or constitute Client’s consent to
further subcontracting.

 

  8.2 Supplier’s Responsibilities.

 

The Supplier Contracting Party shall retain responsibility for the acts or
omissions of all Supplier Agents. The Supplier Contracting Party shall be
responsible for all payments to, and claims by, Supplier Agents relating to
performance or nonperformance under the Service Agreement and Supplier
Contracting Party shall ensure that Supplier Agents comply with the applicable
provisions of the Service Agreement.

 

  8.3 Approval for Access.

 

Client, in its sole discretion, shall approve all Supplier Agents requiring
access to any Client Site. Supplier shall have the right to approve Client
Agents requiring access to Supplier Sites, such approval not to be unreasonably
withheld.

 

9.0 Conduct of Project Staff.

 

  9.1 Safety Rules and Regulations.

 

Supplier shall ensure that all members of the Project Staff or other Supplier
employees, while at the Client Sites, shall: (1) comply with the reasonable
requests and standard rules and regulations of Client as notified regarding
personal and professional conduct (including the wearing of a particular
uniform, identification badge or personal protective equipment and adhering to
regulations and general health and safety practices or procedures) or otherwise
generally applicable to such Client Sites; and (2) otherwise conduct themselves
in a businesslike manner.

 



--------------------------------------------------------------------------------

  9.2 Security Passes.

 

Supplier acknowledges that the Project Staff allowed access to the Client Sites
shall require security passes from Client to obtain such access. In no event may
members of the Project Staff approve security passes allowing access to the
Client Sites or sign in visitors without Client’s prior approval.

 

  9.3 Access Outside Normal Hours.

 

If the Project Staff requires access to the Client Sites outside of normal
working hours, Supplier shall request the necessary security clearance from
Client and Client shall not unreasonably withhold such clearance.

 

10.0 Access to Supplier Personnel and Resources.

 

Upon Client’s request, Supplier shall promptly provide Client with access to
Supplier’s specialized technical services, personnel and resources (the
“Specialized Services”) in accordance with Supplier’s standard practices Client
shall be treated in the same manner with respect to the Specialized Services as
similarly situated customers.

 

11.0 Supplier Utilized Persons.

 

Supplier shall be solely responsible for all persons engaged or provided by
Supplier in performing the Services, for supervision, daily direction and
control of the work by such persons unless stated otherwise in the Service
Agreement.

 

12.0 Non-Solicitation and No-Hire Covenants.

 

  12.1 Non-Solicitation.

 

During the Term of the Service Agreement and for one (1) year thereafter (the
“Non-Solicitation Period”), neither Party (without the prior written consent of
the other Party) shall solicit (with knowledge that such solicitation is
prohibited by this Section 11.0) for employment or independent contract service
any of the other Party’s individual personnel directly engaged in the rendering
or receipt of Services. This Section 11.1 shall not apply to a Party’s employees
who are no longer in the Party’s employ at least six (6) months prior to the
time the other Party hereto solicits them. Furthermore, this Section 11.0 shall
not restrict either Party from generally advertising available positions.

 

  12.2 No-Hire.

 

During the Non-Solicitation Period, (1) Client shall not hire or engage as an
independent contractor any of the Supplier employees designated in the Service
Agreement, and (2) Supplier shall not hire or engage as an independent
contractor any of the Client employees designated in the Service Agreement. Each
Party may update its respective list of names from time to time with thirty (30)
days prior written notice to the other Party.

 

  12.3 Communication.

 

Both Parties shall use good faith and reasonable efforts to communicate, and
will maintain consistent internal practices to communicate, the existence and
import of this Section 11.0 to applicable employees, and to resolve in a
mutually satisfactory manner any issues that may arise under this Section.

 

13.0 Union Agreements and WARN Act.

 

  13.1 Collective Bargaining Agreements.

 

Supplier shall provide Client not less than ninety (90) days notice of the
expiration of any collective bargaining agreement with unionized Project
Personnel if the expiration of such agreement or any resulting labor dispute
could potentially interfere with or disrupt the business or operations of Client
or impact Supplier’s ability to timely perform its duties and obligations under
the Service Agreement.

 



--------------------------------------------------------------------------------

  13.2 WARN Act Compliance.

 

Supplier shall comply with the WARN Act with respect to all periods following
the Employment Effective Date. Supplier shall not, for a period of sixty (60)
days after the Employment Effective Date, cause any of the Transitioned
Employees to suffer “employment loss” as that term is construed pursuant to the
WARN Act, if such employment loss could create any liability for Client or its
Affiliates, unless Supplier delivers notices under the WARN Act in a manner and
at a time such that Client or Affiliates bear no liability with respect thereto.

 

  13.3 Liability.

 

Supplier shall be responsible for any liability, cost, claim, expense,
obligation or sanction resulting from the failure to comply with the WARN Act
and the regulations thereunder through actions or omissions of Supplier on or
after the Employment Effective Date. Client shall be responsible for any
liability, cost, claim, expense, obligation or sanction resulting from the
failure to comply with the WARN Act and the regulations thereunder through
actions or omissions of Client.

 

  13.4 Legal Compliance.

 

With respect to all Transitioned Employees and other personnel employed by
Supplier, Supplier shall be solely responsible for compliance with all laws and
regulations governing the employer-employee relationship, including but not
limited to compliance with Title VII of the Civil Rights Act, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, ERISA, and all other applicable
federal, state and local discrimination, civil rights, wage payment and benefit
laws, and will hold Client harmless from any liabilities or costs resulting from
any failure thereof, whether claim is made against Client directly as an alleged
employer, joint employer, joint venturer, conspirator or otherwise. Supplier
shall comply, as applicable, with Executive Order 11246, Executive Order 11375,
the Vietnam-Era Veterans’ Readjustment Assistance Act, and any other laws or
regulations requiring affirmative action by government contractors or
subcontractors.

 



--------------------------------------------------------------------------------

 

Exhibit E - 1

 

Transitioned Employees

 

Transitioned Employees

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

  

Client
Employee

Identification
Number

--------------------------------------------------------------------------------

       (To be completed during Transition)                                 

 



--------------------------------------------------------------------------------

 

Exhibit E – 2

 

Key Employees

 

Key Employees

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

            (To be completed during Transition)                                 

 



--------------------------------------------------------------------------------

 

Exhibit E – 3

 

Dedicated Project Staff

 

Dedicated Project Staff

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

            (To be completed during Transition)                                 

 



--------------------------------------------------------------------------------

 

Schedule F

 

Benchmarking

 

Benchmarking

 

a. From time to time during the Term, but not more frequently than set forth in
paragraph b. below, Client may, subject to this Schedule F, engage the services
of an independent third party (a “Benchmarker”) to compare the cost of the
Services against the cost of well-managed operations performing services of a
similar nature and type, taking into account any unique requirements of Client,
to ensure that Client is obtaining pricing that is competitive with market
rates, given the nature, volume and type of Services provided by Supplier under
a Service Agreement (“Benchmarking”). Benchmarks shall be performed in a manner
so as not to interfere materially and unnecessarily with Supplier’s ability to
perform the Services in accordance with the Service Levels. Supplier shall
cooperate fully with Client and the Benchmarker and will provide reasonable
access to the Benchmarker during such effort.

 

b. Starting twelve (12) months from the completion of Transition, Client may
elect at any time to have a benchmark study performed for the Services provided
under the Service Agreement. Client may not conduct a benchmark study more
frequently than once in any rolling two year period.

 

c. Client will designate and engage the Benchmarker from the list of firms
designated on Attachment 1 to this Schedule F. Client and Supplier shall each
bear fifty percent (50%) of all charges, expenses and costs incurred by the
Benchmarker in performing the Benchmarking described in this Schedule F.

 

d. Prior to receiving any information from the Parties regarding the Services or
the Charges, the Benchmarker shall execute a confidentiality agreement
satisfactory to both Supplier and Client and shall agree in writing to be bound
by the confidentiality and security provisions specified in the MSA. It is the
intent of the parties that the Benchmarking process be a collaborative process.
In this regard, each party shall cooperate with reasonable requests by the
Benchmarker for any information or data related to the Service Agreement to the
extent necessary for the Benchmarker to perform the Benchmarking described in
this Schedule F; provided, however, in no event shall Supplier be required to
provide the Benchmarker with Supplier cost data or data from other Supplier
customers. Client shall cooperate with reasonable requests by the Benchmarker
for any information or data related to the Client to the extent necessary for
the Benchmarker to perform the Benchmarking described in this Schedule F.

 

e. The Benchmarker shall perform a price-based benchmark, benchmarking the
various blended rates and hourly rates with respect to each of the selected
entities in the Representative Sample as such term is defined below. The
Benchmarker shall normalize (taking into account all aspects of the Services
being performed by Supplier that are subject to the benchmark) the data used to
perform the Benchmarking to accommodate differences between the volume of
services, service location(s), and other relevant factors pertaining to the
Service Agreement and those applicable to the entities comprising the
Representative Sample. The purpose of such normalization process is to ensure
that the Benchmarker makes appropriate adjustments to all data relating to each
of the selected entities in the Representative Sample to account for any and all
differences between the Services performed by Supplier and the services received
by the respective entity. For the purposes of Benchmarking:

 

  1. “Representative Sample” for such Services shall mean a sample of a minimum
of five (5) entities by the following process:

 

  (a) The Benchmarker shall propose at least nine (9) entities chosen for
similarity of services as described in (d) above,

 



--------------------------------------------------------------------------------

  (b) Supplier will have the right to exclude from the Representative Sample up
to two (2) of the proposed entities without justification,

 

  (c) Client will have the right to exclude from the Representative Sample up to
two (2) of the proposed entities without justification,

 

  (d) The Representative Sample will be composed of the remaining entities

 

  2. “Benchmarked Levels” shall mean the top quartile of rates, for each type of
blended rate (U.S. resources, offshore resources, offshore resources deployed
onsite, and any other blended rate class applicable from Schedule C (Charges)
attributable to the Benchmarked Services among those entities comprising the
Representative Sample.

 

f. The Benchmarker shall meet with the parties and review and explain how each
of entities in the Representative Sample matches and does not match the relevant
factors of the Service Agreement and the appropriate normalization approach
before a report is produced.

 

g. The Benchmarker shall be directed to deliver the final results of the
benchmarking process in a written report (the “Benchmark Results”) to the
designated representatives of the Parties. The Parties shall have thirty (30)
days from receipt of the Benchmark Results to review, comment on, and request
appropriate changes in the results (the “Benchmark Review Period”). If the
Benchmarker believes that there may be merit to issues raised in response to the
Benchmark Results, the Benchmarker shall be given additional time to review the
issues raised and any other materials submitted by either Party and to submit a
final set of Benchmark Results, including any revisions to the original
Benchmark Results. The revised Benchmark Results (or the original Benchmark
Results, if not disputed) shall be final to the extent described below. The
report shall be treated as Confidential Information of each Party. As part of
such review and comment process, either Party may request the Benchmarker to
provide the data on which its findings are based.

 

h. For each type of blended rate, if the Benchmark Results indicate that the
Benchmark Level is not more than five percent (5%) less than the rate under the
Agreement for the Benchmarked Services (the “Benchmark Target”), then no
adjustment shall be made hereunder.

 

i. If the Benchmark Results indicate that the Benchmark Target is greater than
the Benchmarked Level, then Supplier will provide Client with up to a five
percent adjustment in the charges for the Benchmarked Services depending upon
the difference between the Benchmark Target and the Benchmark Level. For
example, if the Benchmarked Results indicate that the charges being benchmarked
are 7% greater than the Benchmarked Level (i.e., the Benchmark Target is two
percent (2%) greater than the Benchmark Level), then the charges for the
Benchmarked Services shall be adjusted by 2%; if the Benchmarked Results
indicate that the charges are 12% greater than the Benchmarked Level (i.e., the
Benchmark Target is seven percent (7%) greater than the Benchmark Level), then
the charges for the Benchmarked Services shall be adjusted by 5%. In addition to
the foregoing, if the adjustments to the Charges would have been greater than 5%
but for the limitations set forth above, the Parties will work to reach a
commercially reasonable solution that is acceptable to both Parties. If the
Parties are unable to reach an agreement, then Client may elect to exercise its
right to terminate for convenience under this Service Agreement and pay
Supplier’s fees as set forth in Section 1.1.b. of Schedule L (Termination and
Termination Assistance) and wind down expenses, excluding the Termination
Charges.

 

j. Any changes made to the Charges pursuant to a benchmark process shall take
affect thirty (30) days after the final Benchmark Results have been delivered to
the parties. No adjustments to the Charges shall be made for any period prior to
thirty (30) days after the Benchmark Results have been delivered to the Parties.

 



--------------------------------------------------------------------------------

 

Attachment 1

 

1. Gartner Group

 

2. Meta Group

 

3. Compass

 



--------------------------------------------------------------------------------

 

Schedule G

 

Standards

 

1.0 Introduction

 

This Schedule defines the mutually agreed software operating environment
standards which Supplier will support during the Term. Client retains financial
responsibility to ensure all software products are deemed current in accordance
with this Schedule as of the Effective Date or as otherwise mutually agreed by
Client and Supplier and set forth in this Service Agreement.

 

2.0 Operating Environment Standards

 

In the table below, the column marked “As of the Effective Date” lists the
operating environment as of the Effective Date. The column marked “Future” lists
the operating environment to which Client and Supplier have agreed to migrate
during the Transition Period.

 

STANDARDS

--------------------------------------------------------------------------------

Operating Environment

--------------------------------------------------------------------------------

  

As of the Effective Date

--------------------------------------------------------------------------------

  

Future

--------------------------------------------------------------------------------

Platforms

  

HP

  

HP

Platforms

  

Intel

  

Intel

Platforms

  

SGI

  

SGI

Platforms

  

SUN

  

SUN

Operating System

  

HP Unix

  

HP Unix

Operating System

  

Linux

  

Linux

Operating System

  

MAC

  

MAC

Operating System

  

Mainframe 390 PC

  

Mainframe 390 PC

Operating System

  

NT

  

NT

Operating System

  

NT/Unix

  

NT/Unix

Operating System

  

Red Hat AS 2.1

  

Red Hat AS 2.1

Operating System

  

Red Hat ES 3.0

  

Red Hat ES 3.0

Operating System

  

Red Hat Linux 7.x

  

Red Hat Linux 7.x

Operating System

  

SCO Unix

  

SCO Unix

Operating System

  

SGI IRIX

  

SGI IRIX

Operating System

  

Solaris

  

Solaris

Operating System

  

SUN MAC

  

SUN MAC

Operating System

  

Sun Solaris

  

Sun Solaris

Operating System

  

Windows

  

Windows

Databases

  

Binary Files

  

Binary Files

Databases

  

C-tree

  

C-tree

Databases

  

dBase 3

  

dBase 3

Databases

  

FOXPRO

  

FOXPRO

Databases

  

MARC

  

MARC

Databases

  

MS SQL Ser Sybase

  

MS SQL Ser Sybase

Databases

  

MS SQL Server

  

MS SQL Server

Databases

  

MsAccess

  

MsAccess

Databases

  

MySQL

  

MySQL

Databases

  

Open Text

  

Open Text

Databases

  

Oracle

  

Oracle

Databases

  

Oracle + NT Files

  

Oracle + NT Files

 



--------------------------------------------------------------------------------

STANDARDS

--------------------------------------------------------------------------------

Operating Environment

--------------------------------------------------------------------------------

  

As of the Effective Date

--------------------------------------------------------------------------------

  

Future

--------------------------------------------------------------------------------

Databases

  

Oracle/PLSQL

  

Oracle/PLSQL

Databases

  

Progress

  

Progress

Databases

  

RetrievalWare

  

RetrievalWare

Databases

  

SQL Server

  

SQL Server

Databases

  

ZIM

  

ZIM

Languages

  

ASP

  

ASP

Languages

  

Awk

  

Awk

Languages

  

Borland C++

  

Borland C++

Languages

  

Business Obejects

  

Business Obejects

Languages

  

C

  

C

Languages

  

C++

  

C++

Languages

  

Clipper

  

Clipper

Languages

  

Delphi

  

Delphi

Languages

  

HTML

  

HTML

Languages

  

Informatica

  

Informatica

Languages

  

Java

  

Java

Languages

  

MsExcel

  

MsExcel

Languages

  

Pascal (Delphi)

  

Pascal (Delphi)

Languages

  

Perl

  

Perl

Languages

  

PL/SQL

  

PL/SQL

Languages

  

Powerbuilder

  

Powerbuilder

Languages

  

Pro-C

  

Pro-C

Languages

  

SGML FOSI

  

SGML FOSI

Languages

  

SQL

  

SQL

Languages

  

Tcl/Tk

  

Tcl/Tk

Languages

  

Unix Script

  

Unix Script

Languages

  

VB

  

VB

Languages

  

Vendor Proprietary

  

Vendor Proprietary

Languages

  

Visual C++

  

Visual C++

Languages

  

XML

  

XML

Other

  

Addict (Spell Checker).

  

Addict (Spell Checker).

Other

  

Apache/Linux

  

Apache/Linux

Other

  

Arbortext

  

Arbortext

Other

  

Berkley BSD

  

Berkley BSD

Other

  

Caravan Web

  

Caravan Web

Other

  

CodeBase

  

CodeBase

Other

  

Comshare GEAC

  

Comshare GEAC

Other

  

Cybersource

  

Cybersource

Other

  

Freeware ftp graphic upload tool

  

Freeware ftp graphic upload tool

Other

  

HTML/HGEN

  

HTML/HGEN

Other

  

ICENI GEMINE

  

ICENI GEMINE

Other

  

Idene Argus

  

Idene Argus

Other

  

Interactive Tools (Te1t editor & Spell Checker ).

  

Interactive Tools (Te1t editor & Spell Checker ).

Other

  

JDE

  

JDE

Other

  

Lead Tools (for Graphics).

  

Lead Tools (for Graphics).

Other

  

LEX/YACC

  

LEX/YACC

 



--------------------------------------------------------------------------------

STANDARDS

--------------------------------------------------------------------------------

Operating Environment

--------------------------------------------------------------------------------

  

As of the Effective Date

--------------------------------------------------------------------------------

  

Future

--------------------------------------------------------------------------------

Other

  

Mason Template

  

Mason Template

Other

  

MS Index Server

  

MS Index Server

Other

  

Orpheus by Turbo Power (Te1t editor).

  

Orpheus by Turbo Power (Te1t editor).

Other

  

Peoplesoft

  

Peoplesoft

Other

  

Progress Forms

  

Progress Forms

Other

  

Python

  

Python

Other

  

Report Builder Pro, Quick Reports.

  

Report Builder Pro, Quick Reports.

Other

  

Seibel

  

Seibel

Other

  

SGML

  

SGML

Other

  

Spellex

  

Spellex

Other

  

TRACKWISE

  

TRACKWISE

Other

  

UDML

  

UDML

Other

  

UI Templating

  

UI Templating

Other

  

WebStationOne,

  

WebStationOne,

 



--------------------------------------------------------------------------------

 

Schedule H

 

Governance

 



--------------------------------------------------------------------------------

 

Table of Contents

 

1.0

  

Service Description

   3

1.1

  

Overview and Purpose

   3

1.2

  

Major Functions

   3

1.3

  

Desired Results

   4

1.4

  

Process Activities

   5

2.0

  

Governance Responsibility Matrix

   7

3.0

  

Escalations and Notification

   11

3.1

  

Escalations

   11

3.2

  

Notification Policy

   11

4.0

  

Additional Information

   11

 



--------------------------------------------------------------------------------

1.0 Service Description

 

1.1 Overview and Purpose

 

Governance is the structured approach by which Client and Supplier agree to
manage the outsourcing relationship. The purpose of governance is to provide a
mutually understood and mutually adopted management model which allows services
to be delivered in a responsive and cost-effective manner, while minimizing
problems and risk.

 

Client and Supplier agree that the governance model includes the methods and
processes by which Client and the Supplier will establish goals and desired
outcomes, track and measure performance, surface problems and resolve them, and
monitor that results are delivered according to expectations. It further
includes the organizational structure, positions, roles and responsibilities,
and accountabilities which are established to execute that methodology.

 

Governance includes the performance of duties by three key roles: the Executive
Committee, Supplier’s Contract Manager and Client’s Contract Manager. The
Executive Committee will conduct annual planning meetings and will also meet to
resolve problems that have been escalated by the Supplier’s Contract Manager and
the Client’s Contract Manager. The Supplier’s Contract Manager and Client’s
Contract Manager will act as the Single Points of Contact (SPOC) in their
respective organizations. They will review Service Levels on a monthly basis and
be responsible for resolving all issues and problems that cannot be handled by
the normal problem management process. A Policy and Procedures Manual, which
will be jointly developed by Client and Supplier during the Transition Phase of
this engagement, will set forth the normal processes by which Client end users
and Supplier service providers will agree on services to be performed, make
changes to requirements, monitor progress and results, and resolve problems.

 

Supplier is responsible for recommending standards, processes and technology for
Client’s approval, for the Services provided. Supplier is also responsible for
performing and managing the Services at the stated levels of service described
in Schedule B (Service Levels), in a cost-effective and measurable manner in
support of Client’s business objectives stated herein. Stipulations stated in
this document include, but are not limited to:

 

a. Timely billing of Client’s account;

 

b. Contract change management;

 

c. Performance and status reporting/reviews;

 

d. Incident Management;

 

e. Problem Management; and

 

f. Change Management.

 

The scope of service provided by Supplier will be documented and measured
against the stated Service Levels set forth in Schedule B, with associated
Service Level Credits to be credited to Client. Supplier will create an
environment that, in and of itself, fosters the creation of recommendations that
will have a positive impact on the Services provided to Client. Supplier will
make recommendations related to improving productivity and Service Levels,
achieving savings, and reducing complexities in processes.

 

This document outlines the working structure of the governance model. It covers
roles and responsibilities, relationship management and performance management
processes, and communication. Client and Supplier will agree to finalize
tactical details of this model during the Transition period of this engagement.

 

1.2 Major Functions

 

Listed below, including, without limitation, are the functions and key tasks the
Supplier will provide. Further details around each of these functions are
defined in the Responsibility Matrix.

 

Supplier will:

 

a. Provide an service delivery team;

 

b. Develop and maintain a current Policy and Procedures Manual;

 

c. Conduct and attend regularly scheduled status and review meetings;

 



--------------------------------------------------------------------------------

d. Perform contract change management, if and as required;

 

e. Participate in cooperative strategy and planning sessions;

 

f. Develop, and maintain documentation, status reporting and report management;

 

g. Provide proper billing and invoicing;

 

h. Perform contract management for third parties engaged by the Supplier as
applicable to deliver the Services;

 

i. Follow Client’s current procedures related to incident management, change
management; problem management, and root cause analysis until the completion of
the Policy and Procedures Manual;

 

j. Follow Client procedures, guidelines for information and physical security;

 

k. Provide auditing access and assistance to Client to be further described in
the MSA;

 

l. Conduct annual Client satisfaction survey as set forth in Schedule J; and

 

m. Provide support to Client for mergers, acquisitions and divestitures as
described in the Services Agreement and subject to the change management
procedure.

 

1.3 Desired Results

 

Listed below are the results that Client desires from the governance model:

 

a. Both Client and Supplier have a clear understanding of the end-to-end
process(es) within which the Services are performed;

 

b. Both Client and Supplier understand the inputs and outputs all along the
value chain, and understand where the Services fit into the overall value chain;

 

c. Both Client and Supplier understand what must occur at inbound and outbound
hand-offs between the Services and other activities in the value chain;

 

d. Roles and responsibilities have been clearly defined, agreed and documented
in the Service Agreement for all activities in the end-to-end process;

 

e. Procedures that identify how Supplier will deliver consistent and
high-quality services have been fully documented;

 

f. Client and Supplier have chosen and agreed on appropriate points to monitor
performance in the end-to-end process;

 

g. Client receives timely and accurate information regarding Supplier
performance via status meetings, status reports and general performance
reporting, and the same data is simultaneously available and looked at by both
Client and Supplier in evaluating performance;

 

h. Use of a common, efficient, equitable, and consistent change management
process integrates changes across business units, service categories, and
process platforms;

 

i. Until the Policy and Procedures Manual is completed Supplier will follow
Client’s incident, problem, change management and escalation procedures for the
reporting and tracking of incidents by defined priority levels;

 

j. Incidents are resolved in a timely and orderly manner so Client may resume
duties as quickly as possible;

 

k. Supplier supports Client during any mergers, acquisitions and divestitures
subject to the Service Agreement and the change management procedure;

 



--------------------------------------------------------------------------------

l. There is an implied level of trust that facilitates open data-sharing, and
joint responsibility for problem-solving;

 

m. The defined escalation path quickly reaches a joint decision-making body with
representatives from both Client and Supplier; and

 

n. Both Client and Supplier are committed to understanding and fixing root
causes.

 

These desired results represent overarching business objectives which are in
addition to specific Service Levels defined in Schedule B to the Service
Agreement. As such, while Supplier will be held accountable for meeting the
specific Service Levels set forth in Schedule B, Supplier and Client will
collaborate to better enable the Service Levels to advance Client’s business
objectives. If the Service Levels do not advance the business objectives, then
Client and Supplier will work together to determine whether or not alternative
Service Levels, or alternate work procedures, would be more appropriate. If
Client and Supplier reach such an agreement, then new Service Levels and/or new
work procedures will be documented and implemented as set forth in Schedule B.

 

1.4 Process Activities

 

Listed below are the qualifiers or limitations for this service description.
Client requires that these constraints be followed in Supplier’s performance of
these services.

 

Process Constraints:

 

a. Supplier recognizes that personnel it assigns to provide Services to Client
are critical to the successful provision of services. Accordingly, Supplier will
assign to the Client account a qualified Contract Manager who is approved by
Client. Supplier’s Contract Manager shall be a Key Employee.

 

b. Client and Supplier agree that all assigned individuals are critical to the
successful provision of services. Supplier will assign individuals with the
appropriate skill sets required to support the scope and service levels agreed
to by Client. Supplier will replace assigned individuals as provided in Schedule
E (Employees and Human Resources) to the Statement of Work.

 

c. Supplier’s Policy and Procedures Manual will contain the documented processes
and procedures by which the Supplier will administer Client’s account. This
manual will contain processes and procedures such as, but not limited to,
Incident Management, Change Management, Project Management, and Reporting.
Supplier will assign version numbers to each procedure and document the date(s)
on which any procedures were changed by mutual consent with Client. This manual
will be developed during the Transition Phase of this engagement, and will be
thereafter attached as an Appendix to this Schedule H.

 

d. Except for emergency changes, Supplier will perform only those changes
submitted in writing and approved by Client’s Contract Manager and the Supplier
Contract Manager. Supplier will perform every approved change, as scheduled, for
Client unless requested by Client’s Contract Manager to cancel or reschedule the
change. If, in the implementation of an approved change, Supplier recognizes the
need to perform additional work not documented in the approved change request,
Supplier will first amend the change request and obtain written or verbal
approval from Client’s Contract Manager and reschedule the change, if necessary,
before initiating additional work. Supplier will promptly notify Client of any
emergency changes. All changes are subject to the Change Control Procedures set
for the Policy and Procedures Manual.

 

e. Client reserves the right to escalate the priority level of an incident. The
incident escalation will be in writing, detailing the business reason for the
escalation. All escalations will be reviewed by the Supplier Contract Manager
prior to the escalation. Client will take this action if Supplier has been
unable to solve an incident in a reasonable amount of time or if the incident
has started to cause a greater negative impact on Client’s users than when first
reported. Also, Client may escalate the priority level of an incident in the
event it has sufficient business reasons to effect the escalation. Client will
expect Supplier to react to the escalation by providing the appropriate amount
of attention and resources to resolve the incident in accordance with the
Service Level associated with the revised incident priority level.

 



--------------------------------------------------------------------------------

f. Any requested services outside the scope of the Service Agreement will not be
included in the overall calculation of performance for agreed-to Service Levels.

 

g. Client reserves the right to request supporting data from Supplier regarding
Service Level measurement data for auditing purposes. Supplier will provide such
requested data within five (5) days of request. Supplier will support one audit
per year. Audit assistance that requires additional resources will be provided
as a new service subject to the change management process.

 

h. Client reserves the right to issue any out-of-scope project for competitive
bid among multiple other vendors and will include the supplier in all
competitive bids.

 

i. An out-of-scope project is defined as “a non-operational task (or function)
not included as part of the Service Description, with defined start and end
dates and specific functions.” Supplier will use its project management
methodology to manage both in-scope and out-of-scope projects.

 

j. Out-of-scope projects which have been approved by the Client Contract Manager
will be billed on a separate invoice or as a separate line item on the monthly
invoice.

 

k. Supplier will submit for review and prior written approval from Client’s
Contract Manager any and all billable work Supplier performs outside the scope
of the Services and not included in any monthly fees. Written approval [from the
Client Contract Manager will be obtained before work is performed and
subsequently invoiced.

 

l. Supplier will respond to Client in writing within one (1) week regarding any
documented agreement disputes.

 

m. Both Client and Supplier will create and provide representation to an
Executive Committee. The “Executive Committee”, comprised of seven (7) members,
with four (4) members being appointed and replaced by Client and three (3)
members being appointed and replaced by Supplier. Each Party’s Contract Manager
shall be one of the designated members to the Executive Committee. The
chairperson of the Executive Committee shall be appointed by Client. A Party’s
representatives to the Executive Committee shall serve at the discretion of such
Party and may be replaced at any time by such Party. Each member of the
Executive Committee shall have one vote on the Executive Committee. The Parties
may subsequently agree to change the size of the Executive Committee, as
appropriate to meet the needs of the Parties in managing the joint efforts under
the Service Agreement. The Executive Committee shall determine the frequency of
its meetings and how such meetings will be conducted. Whenever any action by the
Executive Committee is called for hereunder during a time period in which the
Executive Committee is not scheduled to meet, a representative of either Party
may cause the Executive Committee to take the action in the requested time
period by calling a special meeting or written agreement to take such by action
without a meeting. The proceedings of all meetings of the Executive Committee
shall be summarized in writing and sent to both Parties. Supplier shall be
responsible for the preparation and circulation of such summaries. Draft
summaries shall be issued in final form only upon approval by the Executive
Committee at a subsequent meeting or as evidenced by the signature of a majority
of the representatives of the Executive Committee. Each Party shall bear all
expenses of their respective Executive Committee representatives related to
their participation on the Executive Committee and attendance at Executive
Committee meetings. All decisions of the Executive Committee shall be by
majority vote. In addition, the Executive Committee will resolve operational
disputes that cannot be resolved by Client’s Contract Manager and Supplier’s
Contract Manager.

 

n. Supplier will create, maintain and provide an annual plan that will outline
the major activities that it will perform in the coming year. At the direction
of the Executive Committee, Supplier shall update such plan to reflect changes
approved by the Executive Committee.

 

o. Supplier will support Client’s environment resulting from a merger,
acquisition or divestiture. The appropriate project change control process will
be used in the event additional resources and/or costs are required for this
support.

 



--------------------------------------------------------------------------------

2.0 Governance Responsibility Matrix

 

The Responsibility Matrix indicates the party ultimately responsible for the
listed task. Ticks in both columns indicate a shared responsibility or combined
effort between both parties. It is not the intent of any Responsibility Matrix
to absolutely define every process, activity or task performed as a contracted
function. Responsibility Matrix, roles and responsibilities will be finalized
during the Transition phase.

 

   

Governance

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

   

Supplier Account Team

         

1.

  Designate dedicated Contract Manager.    ü    ü

2.

  Approve Supplier Contract Manager.         ü

3.

  Assign account team.    ü     

4.

  Manage account team.    ü     

5.

  Adequately train account team and review team performance.    ü     

6.

  Implement corrective actions relating to team performance, as necessary.    ü
        

Policy and Procedures Manual

         

7.

  Develop, maintain and make available to Client a Policy and Procedures Manual
for the processes that are in-scope for this engagement.    ü     

8.

  Review Policy and Procedures Manual.         ü

9.

  Propose changes to procedures.         ü

10.

  Amend Policy and Procedures Manual based upon mutual agreement.    ü     

11.

  Approve Policy and Procedures Manual.         ü    

Status Meetings and Reporting

         

12.

  Propose status-meeting schedule.    ü     

13.

  Approve status-meeting schedule.         ü

14.

  Conduct status meetings.    ü    ü

15.

  Participate in status meetings.    ü    ü

16.

  Prepare and distribute project status and service performance report for
status meetings.    ü     

17.

  Review, discuss and analyze the status and service performance report.    ü   
ü

18.

  Identify areas for improvement.    ü    ü

19.

  Approve changes to project status and service performance reports, as needed.
        ü

20.

  Provide a plan for the implementation of action items from the status review
meetings during the next scheduled status review meeting.    ü     

21.

  Approve the plan for implementation of action items from the status review
meeting         ü

22.

  Complete agreed action items in plan from the status review meeting    ü    ü

23.

  Request Service Level performance and activity reports, as needed.         ü

24.

  Audit Service Level performance and activity reports, as needed.         ü

25.

  Negotiate new and/or renew agreements of Service Levels.    ü    ü

26.

  Perform in order to enable compliance with agreed-upon Service Levels.    ü   
ü

27.

  Adhere to Client’s safety and security policies when onsite at any Client
facility.    ü    ü

 



--------------------------------------------------------------------------------

   

Governance

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

28.

  Prepare quarterly management briefing for Service Level results.    ü     

29.

  Conduct quarterly management review meeting.    ü    ü

30.

  Attend quarterly management review.    ü    ü

31.

  Implement action items resulting from, and agreed to, during quarterly
management review meeting.    ü     

32.

  Approve new or changes to Service Level/performance reports as needed.        
ü

33.

  Manage consequences (e.g., failure to meet Service Levels) resulting from
quarterly management review.    ü    ü

34.

  Prepare and distribute an overview of activity plans as a result of quarterly
management meetings.    ü         

Contract Change Management

         

35.

  Propose contract changes (including additions or changes to Service Levels).
   ü    ü

36.

  Review proposed contract changes.    ü    ü

37.

  Agree to contract changes.    ü    ü

38.

  Refer contract change agreements to the Executive Committee for review and
approval.    ü    ü

39.

  Escalate contract disputes to the Executive Committee.    ü    ü    

Strategy and Planning

         

40.

  Prepare an annual plan.    ü     

41.

  Provide input into annual plan.         ü

42.

  Modify annual plan as necessary.    ü     

43.

  Publish annual plan.    ü     

44.

  Execute annual plan.    ü     

45.

  Review progress against annual plan during quarterly management review
meeting.    ü    ü

46.

  Communicate business requirements to the Supplier.         ü

47.

  Understand and document Client’s business requirements.         ü

48.

  Set standards, architecture and design.    ü    ü

49.

  Assist with direction setting and updating of standards.    ü     

50.

  Recommend standards.    ü     

51.

  Approve standards.         ü

52.

  Document any exceptions to standards.    ü     

53.

  Test the compatibility of new standards and exceptions with the existing
infrastructure.    ü     

54.

  Research emerging technology and propose effective solutions.    ü    ü

55.

  Identify areas for improvement and communicate to Client.    ü         

Report Management

         

56.

  Identify reporting requirements.         ü

57.

  Develop sample reports.    ü     

58.

  Approve sample reports.         ü

 



--------------------------------------------------------------------------------

   

Governance

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

59.   Develop a report schedule including the frequency of report production,
the number of copies of each report to be produced and the report distribution
list.    ü    ü

60.

  Produce and deliver reports in accordance with the report schedule.    ü     

61.

  Review reports and follow-up with Supplier, if necessary.         ü

62.

  Correct erroneous reports.    ü     

63.

  Reproduce reports, if necessary.    ü         

Billing

         

64.

  Produce and distribute a monthly invoice for services provided for the
previous month on or about the fifth (5th) working day of every month.    ü     

65.

  Provide an invoice that meets Client’s accounting and financial practices.   
ü     

66.

  Approve the invoice format.         ü

67.

  Investigate and respond to requests for clarification, as required.    ü     

68.

  Escalate billing disputes to the Executive Committee.    ü    ü

69.

  Submit any invoice changes to Client’s Contract Manager within two (2) weeks
of invoice being submitted to Client.    ü         

Change Management

         

70.

  Include Change Management procedures in Policy and Procedures Manual.    ü   
 

71.

  Manage all changes in accordance with approved Change Management procedures.
   ü    ü

72.

  Request changes.         ü

73.

  Log and track all changes.    ü     

74.

  Determine if change is billable.    ü    ü

75.

  Approve changes.         ü

76.

  Schedule change implementation.    ü     

77.

  Implement changes.    ü    ü

78.

  Sign off change when a change has been successfully implemented.         ü

79.

  Produce and distribute change status reports.    ü         

Incident Management

         

80.

  Include Incident Management procedures in Policy and Procedures Manual.    ü
    

81.

  Manage all incidents in accordance with approved Incident Management
procedures.    ü    ü

82.

  Identify incidents.    ü    ü

83.

  Assume responsibility for resolving all in-scope incidents.    ü     

84.

  Log and track all incidents (for all in scope applications).    ü     

85.

  Track incidents and participate in resolution.    ü     

86.

  Confirm resolution of all incidents.         ü

87.

  Produce and distribute incident status reports.    ü     

88.

  Analyze results of monthly reports and historical trends.    ü     

89.

  Identify areas for improvement.    ü     

90.

  Approve new or changes to services, as needed.         ü

 



--------------------------------------------------------------------------------

   

Governance

--------------------------------------------------------------------------------

   Supplier


--------------------------------------------------------------------------------

   Client


--------------------------------------------------------------------------------

   

Project Management for In-and Out-Of-Scope Work

         

91.

  Include Project Management procedures in Policy and Procedures Manual.    ü   
 

92.

  Manage all projects in accordance with approved Project Management procedures.
   ü    ü

93.

  Initiate project request.         ü

94.

  Log and track all projects.    ü     

95.

  Review project requests and recommend options.    ü     

96.

  Develop project cost and time estimates.    ü     

97.

  Approve project.         ü

98.

  Create project plan.    ü     

99.

  Implement project.    ü     

100.

  Sign off project when project has been successfully implemented.         ü

101.

  Produce and distribute project status reports.    ü         

Client Procedures

         

102.

  Provide Client procedures (such as, but not limited to: asset management,
procurement, and information security) to Supplier.         ü

103.

  Receive and review Client procedures.    ü     

104.

  Request clarifications of Client procedures if necessary.    ü     

105.

  Provide clarifications of Client procedures if requested by Supplier.        
ü

106.

  Adhere to and enforce adherence to Client procedures.    ü    ü    

Auditing Support

         

107.

  Develop and maintain auditing support procedures. (New Service work request)
   ü     

108.

  Approve auditing support procedures.         ü

109.

  Notify Supplier of intent to perform an audit.         ü

110.

  Perform the audit.         ü

111.

  Assist in the performance of the audit in accordance with auditing support
procedures. (New Service work request)    ü         

Merger, Acquisition and Divestitures

         

112.

  Provide scalability of services to support mergers, acquisitions or
divestitures.    ü     

113.

  Develop business specifications as a result of a merger, acquisition or
divestiture.         ü

114.

  Develop technology integration and process integration plan to support a
merger, acquisition or divestiture. (New Service work request)    ü     

115.

  Approve technology integration plan.         ü

116.

  Deliver services according to business and technology plan.    ü     

 



--------------------------------------------------------------------------------

3.0 Escalations and Notification

 

Supplier shall provide a detailed escalation process and notification policy in
regard to the Services provided.

 

3.1 Escalations

 

Escalation procedures assist Supplier in devoting management attention to
incident areas consistent with the impact of those incidents. Each outstanding
incident will be categorized with a priority level, and will be assigned the
appropriate level of resources consistent with its impact. Supplier will clarify
the incident and communicate action plans to Client within a timeframe
appropriate to the priority of the pending incident. Incident priority and
escalation will be defined during the Transition period.

 

3.2 Notification Policy

 

The objective of the notification policy is to inform key Client and Supplier
staff and management about an incident that has affected Service availability or
performance. A notification will be sent out by Supplier to a pre-defined
distribution list based on the incident priority.

 

a. The notification will inform affected staff and management of one of the
following:

 

  1. An incident with high priority has caused a service outage

 

  2. The service has been recovered and is available

 

b. Contact Methods include but are not limited to the following:

 

  1. E-mail

 

  2. Pager

 

  3. Phone Call

 

  4. Warm Hand Off

 

  5. All of the above

 

Details of the Notification Policy will be specified in the Policy and Procedure
Manual which Supplier and Client will develop during the Transition Phase of
this engagement.

 

4.0 Additional Information

 

Supplier and Client will hold regularly scheduled management meetings to review
the success and performance of the services provided by Supplier using
telephones, Net conference, or in person, as mutually agreed by both parties.

 

Status meetings and review of service:

 

a. Daily

 

b. Monthly

 

c. Quarterly

 

Details will be defined during the Transition period.

 



--------------------------------------------------------------------------------

 

Schedule I

 

Client Direct Competitors

 

1.0 Introduction

 

This Schedule lists the Client Direct Competitors.

 

2.0 Client Direct Competitors

 

   

Client Direct Competitors

        ARI Network Services Inc         Automatic Data Processing Inc        
Bright Horizons         CCC         EBSCO         Enigma         ExLibris      
  Google Inc         Infomedia Ltd         John Wiley         LeapFrog        
Lexis Nexis         McGraw-Hill         Pearson PLC         Renaissance Learning
        Reynolds and Reynolds Co.         Scholastic         The Thompson
Learning Segment of The Thomson Corporation of which The Gale Group is a member.
        Universal Computer Systems         West         Yahoo! Inc        

Proprietary Electronic Parts Catalogs of:

        Daimler Chrysler         Harley Davidson         Honda Motor Company    

 



--------------------------------------------------------------------------------

 

Schedule J

 

Customer Satisfaction

 

(This Schedule J will be completed during the Transition Period)

 



--------------------------------------------------------------------------------

 

Schedule K

 

In-Flight Projects

 

This Schedule sets forth the In-flight Projects. The Parties agree that the
scheduled start and end dates are estimates and will be reviewed and verified
during the Migration of each Applications Area and any date changes or removal
of an In-Flight Project will be accomplished through the Change Control Process.

 

Sl number


--------------------------------------------------------------------------------

   Projected
FTE


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

  

RFIs/Projects

--------------------------------------------------------------------------------

   Start
Month


--------------------------------------------------------------------------------

   End
Month


--------------------------------------------------------------------------------

MSD                          1         Completed    EDM Sample File Creation
Report           2         Completed    Generic Fields           3        
Completed    Digitization Demo – VG, Norway           4         Green    Front
Page Alternative Mfg Solution    04/04    10/04 5         Green    Upgrade to
Oracle 9i    07/04    10/04 6         Green    Replace Oracle Servers (RePOS
2k4)    07/04    09/04 7         Green    Factiva USA Today early Feed    04/04
   09/04 8         Green    OxResearch reload gen flds    07/04      9        
Green    Author Profiles (ContentScan)    04/04    07/04 10         Green   
Tier 3 Newspapers (HNP-FPK (full page image, keyword highlight))    06/04   
01/05 11         Green    EIU Viewswires    04/04    09/04 12         Green   
CO QA Storage    06/04    09/04 13         Green    Varying embargo content
rights (internal & external)    10/04    02/05 14         Green    Decomission
ADM System    07/04    01/05 15         Green    TLS    04/04    10/04 16     
   Green    Addition of metadata from Xanedu to ABI subsets    10/04    02/05 17
        Green    Migrate old VBOS to ODS    01/05    07/05 18         Green   
Extend life of VBOS until ODS Ph2 implementation    06/04    02/05 19        
Green    Consolidate Manufacturing Pipelines    07/04    01/05 20         Green
   Hoover’s    09/04    01/05 21         Green    ODS Phase 1    04/04    10/04
22         Green    ODS - Phase 2    07/04    01/05 23         Green   
Centralized Development User Management    10/04    12/04 24         Green   
PsycArticles Reload    n/a    n/a 25         Green    Biomed Phase 3    10/04   
04/05 26         Green    AOP 72 hour turnaround    08/04    10/04

 



--------------------------------------------------------------------------------

Sl number


--------------------------------------------------------------------------------

   Projected
FTE


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

  

RFIs/Projects

--------------------------------------------------------------------------------

   Start
Month


--------------------------------------------------------------------------------

   End
Month


--------------------------------------------------------------------------------

27         Green    UME Phase 1    04/04    10/04 28         Green    ProQuest
Alerts Feature    08/04    09/04 29         Green    Micromedia VBOS enhancement
   05/04    09/04 30         Green    PDF/Quark Decomposition    07/04    11/04
31         Green    Biomed Phase 2    10/04    04/05 32         Green   
Reloading Snapshots to Generic Fields    05/04    10/04 33         Green    RFI
62 - Implement “Update Start Page” and “Append” transactions    07/04    01/05
34         Green    Dissertation Extraction Schedule    09/04    01/05 35     
   Green    LAT/CT Clubbing    10/04    04/05 36         Green    Backfile (NYT
& BG)    05/04    09/04 37         Green    Quality Standards (RFI-111)    07/04
   12/04 38         Green    APS Ohiolink    01/05    07/05 39         Green   
CINAHL Reload 2004    10/04    04/05 40         Green    PsycInfo Reload 2004   
04/04    10/04 41         Green    Operationalize TPD Loading (weekly)    07/05
   01/06 42         Green    PsycInfo Reload 2005    04/05    10/05 43        
Green    PsycInfo Reload 2006    04/06    10/06 44         Green    CINAHL
Reload 2005    10/05    04/06 45         Green    CINAHL Reload 2006    10/06   
03/07 46         Green    MIT Sloan Cleanup    07/04    11/04 47         Green
   PQDD – Phase 1    07/04    11/04 48         Green    PC Issue Date    07/04
   11/04 49         Joe?    COS/EIR - Serials    10/04    04/05 50         Joe?
   PDF to TIFF converting system    04/04    09/04 51         Joe?    British
Library Historical Conversion    01/05    07/05 52         New RFI    Historical
Magazines Online    n/a    n/a 53         New RFI    Publication Search    n/a
   n/a 54         Red    VG, Norway implementation (Place holder for actual
implementation of what we Demo’d)    10/04    04/05 55         Red    MIT Sloan
Mgt Review    10/04    02/05 56         Red    CSA Index / ProQuest Full Text
Products    10/04    02/05 57         Red    Encylopedia Britannica    10/04   
02/05 58         Red    FTP PQ5000 w/o newspapers (U Toronto)    09/04    01/05
59         Red    MLA Bibliographic Database    10/04    02/05 60         Red   
CIS replacement/ New CD-ROM Product/CD+ Conversion    10/04    04/05 61        
Red    CPM - Phase 2, release 1    07/04    01/05 62         Yellow    Chicago
Tribune ( find gaps and fill)    07/04    11/04 63         Yellow    WSJ
Backfile (find gaps and fill)    n/a    n/a 64         Yellow    Biomed Phase 1
   07/04    11/04

 



--------------------------------------------------------------------------------

Sl number


--------------------------------------------------------------------------------

   Projected
FTE


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

  

RFIs/Projects

--------------------------------------------------------------------------------

   Start
Month


--------------------------------------------------------------------------------

   End
Month


--------------------------------------------------------------------------------

65         Yellow    Infrastructure Migration and regression test    01/05   
07/05 66         Yellow    QA Process    04/04    01/05 67         Yellow    PDF
outsourcing (w/ and no metadata)    04/04    10/04 68         Yellow    eFeeds
Global Config    10/04    04/05 69         Yellow    Operationalize Softline &
MM Loads    04/04    10/04 70         Yellow    APS Hit Highlighting    04/04   
09/04 71         Yellow    Author Start Page    10/04    02/05 72         Yellow
   Reference Linking    10/04    04/05 73         Yellow    Workflow Manager   
10/04    04/05 74         Yellow    Auto-categorization    05/04    04/05 75   
     Yellow    PQDD – Phase 2    09/04    02/05 76         Yellow    Advanced
eFeeds manufacturing and display    07/05    01/06 77         Yellow    Dialog
Content Enhancement    08/04    10/04 78         Yellow    UME Phase 3 (includes
A&I outsourcing)    10/04    04/05 79         Yellow    UME Phase 2    07/04   
04/05 80         Yellow    PQSJ CD-ROM Additional 10 Years Images    n/a    n/a
81         Yellow    Repair CBCA and SFLN PQ Content    n/a    n/a 82        
Yellow    Expectations Mgt    04/04    01/05 83         Yellow    RFI 62 - Move
documents between page collections without changing DOCID    10/05    04/06 84
        Yellow    Content Component Controls – never delete    10/05    04/06 85
        Yellow    Elsevier    10/04    04/05 86         Yellow    Improve efeeds
support of CBCA& SFLN merge    07/04    01/05 87         Yellow    Move
Micromedia to Innodata Stream    05/04    10/04 88         Yellow    Family
Therapy Network    06/04    08/04 SIRS                     CD-ROM Products     
          1              Researcher Winter 2004    10/04    04/05 2             
Discoverer Spring 2005    01/05    07/05 3              Researcher Spring 2005
   01/05    07/05 4              Gov Rep Spring 2005    01/05    07/05 5        
     Renaissance Spring 2005    01/05    07/05 6              Discoverer Fall
2005    07/05    01/06 7              Researcher Fall 2005    07/05    01/06 8
             Gov Rep Fall 2005    07/05    01/06 9              Renaissance Fall
2005    10/05    04/06 10              Researcher Winter 2005    n/a    n/a SIRS
Internal                1              Code Cleanup    10/04    04/05 SIRS
Information Systems     

 



--------------------------------------------------------------------------------

Sl number


--------------------------------------------------------------------------------

  Projected
FTE


--------------------------------------------------------------------------------

  Status


--------------------------------------------------------------------------------

  

RFIs/Projects

--------------------------------------------------------------------------------

   Start
Month


--------------------------------------------------------------------------------

   End
Month


--------------------------------------------------------------------------------

1            ROCS    01/05    06/05 SIRS Product Enhancements - Committed     
     1            SIRS/eLibrary Combined Login    10/04    04/05 2           
Portal Customization/Enduring Links    01/05    07/05 3            Primary
Sources    04/05    10/05 SIRS Product Enhancements - Slotted           1      
     Bookcart Integration    01/05    07/05 2            Subject heading Search
enhancements - Phase I    04/05    10/05 3            Usage stats migration to
PQ    04/05    10/05 4            eLibrary/SIRS Researcher HWC Tree Matching   
07/05    01/06 5            Interactive Citizens Search and GUI Revisions   
07/05    01/06 6            Web Collection Controller    10/05    04/06 7      
     Tabbed Source Delineation Phase II    10/05    04/06 IS                   1
           BSR Project II - UMI Traditional Products    04/04    08/04 2        
   BSR Traditional Product Maintenance Releases    07/04    02/05 3           
Electroinic Product Catlog Release    07/04    01/05 4            Sales Release
   07/04    03/05 5            BSR Electronic Product Release    01/05    07/05
S & PD                       

Authentication

                       Tier 3 Newspapers    07/04    01/05              eLibrary
Bookcart Enhancements    07/04    01/05              eLibrary Usage Monitoring
   07/04    01/05              Ancestry Library Edition    07/04    01/05      
       PQDD Phase 2    10/04    04/05              ODS Phase 2    10/04    04/05
             LAT/CT Clubbing    10/04    04/05              CINAHL Reload   
10/04    04/05              Remaining State Standard Correlations    10/04   
04/05              eLibrary CE II    10/04    04/05              eLibrary
Timeline for HWC    10/04    04/05              Revolutionary War    10/04   
04/05              Soundex / Wildcard Search    10/04    04/05             
TexShare Authentication II    10/04    04/05              PQDD Phase 3    01/05
   07/05              Open Access Journals    01/05    07/05             
Reference Linking    01/05    07/05              eLibrary Platform Enhancements
-  Auto categorization    01/05    07/05

 



--------------------------------------------------------------------------------

Sl number


--------------------------------------------------------------------------------

  Projected
FTE


--------------------------------------------------------------------------------

  Status


--------------------------------------------------------------------------------

  

RFIs/Projects

--------------------------------------------------------------------------------

   Start
Month


--------------------------------------------------------------------------------

   End
Month


--------------------------------------------------------------------------------

             Culture Grams World Conflicts    01/05    07/05             
eLibrary Science    01/05    07/05              HNP SE – Phase II    01/05   
07/05              Freedmans    01/05    07/05              PERSI FT Linking   
01/05    07/05 HQO           1            Platform Migration #1    04/04   
06/04 2            Usage Reports    04/04    06/04 3            Platform
Migration #2    04/04    09/04 4            Revolutionary War    04/04    09/04
5            Soundex / Wildcard    07/04    09/04 6            Ancestry Library
Edition ( new )    07/04    10/04 7            Freedmans ( form 3Q4)    10/04   
12/04 8            Revolutionary War ( from 2Q4)    10/04    03/05 9           
PERSI FT (linking)    10/04    12/04 10            Full UI    01/05    03/05 11
           Cross Search ( form 4Q4)    01/05    03/05

 



--------------------------------------------------------------------------------

 

Schedule L

 

Termination and Termination Assistance

 

1.0 Termination

 

1.1 Termination for Convenience.

 

Client may, in its sole discretion, terminate the Service Agreement by:

 

a. providing Supplier with a written notice stating Client’s election to
terminate the Service Agreement for its convenience (the “Termination Notice
Date”) and the effective date of such termination (the “Termination Date”). Such
Termination Date will be:

 

  1. no earlier than one (1) contract year from the Effective Date; and

 

  2. no earlier than 120 days, and no later than 18 months, after Supplier’s
receipt of such notice; and

 

b. paying Supplier the Termination Charges set forth in Exhibit C-1 of Schedule
C and other fees as defined in the Service Agreement (e.g, severance
reimbursement set forth in Section 2.2 of Schedule E (Employees and Human
Resources), Termination Assistance), which Supplier and Client agree is Client’s
sole and exclusive liability for such termination for convenience.

 

1.2 Termination for Change of Control of Supplier.

 

In the event of a sale of: (a) all or substantially all of the assets of
Supplier; or (b) more than twenty-five percent (25%) of issued voting rights
stock of Supplier to another person or Entity, which in Client’s sole
discretion, creates a substantial uncertainty as to Supplier’s continued ability
to perform under the MSA or will substantially change the Client-Supplier
relationship, Client may terminate the Service Agreement on at least sixty (60)
days notice to Supplier, whereby such termination shall be deemed a termination
for convenience.

 

1.3 Termination for Cause.

 

a. Failure to Perform.

 

If either Client or Supplier fails to perform any of its material obligations or
breaches any representations under the MSA or this Service Agreement (except as
provided in subsections (b) through (e) below), and such failure is not cured
within thirty (30) days after notice is given to the defaulting Party specifying
the nature of the default, then the non-defaulting Party may, upon further
notice to the defaulting Party, terminate the Service Agreement as to all or
part of the Services, as of the date specified in such notice of termination;
provided, however, that, if, the defaulting Party has promptly commenced to cure
the default and if after the defaulting Party’s reasonable efforts such default
could not be cured within such thirty (30) day period, the defaulting Party may
give notice to the non-defaulting Party by the end of such thirty (30) day
period, and the time to cure a default shall then extend for up to fifteen (15)
days from the end of such thirty (30) day period, provided that the defaulting
Party continues to use its reasonable efforts to cure such default during the
fifteen (15) day period.

 

b. Repeated Failure to Perform.

 

If either Client or Supplier repeatedly fails to perform any of its obligations
or breaches any representations under the MSA or this Service Agreement,
regardless of whether such failures or breaches are cured and where such
failures have a material effect, the non-defaulting Party may, upon further
notice to the defaulting Party, terminate all or part of the Services as of the
date specified in such notice of termination.

 



--------------------------------------------------------------------------------

c. Service Levels.

 

Client may, upon notice to Supplier, terminate all or part of the Services, for
the reasons set forth in Schedule B (Service Levels), as of the date specified
in such notice of termination.

 

d. Failure to Complete Transition.

 

If Supplier fails to complete the Transition by the deadlines set forth in the
Transition Plan, Client may, upon notice to Supplier, terminate all or part of
the Services as of the date specified in such notice of termination.

 

1.4 Termination by Electronic Means.

 

Supplier shall not use any electronic means including, but not limited to,
Illicit Code to enforce termination under the MSA.

 

1.5 Other Terminations.

 

A Service Agreement may also terminate: (a) to the extent necessary to exercise
Client’s benchmarking rights under Schedule F (Benchmarking), and (b) pursuant
to Section 16.2 and Section 27.6 of Exhibit B to the MSA. Any termination
affected pursuant to these Sections shall not be subject to Section 1.3 above.

 

1.6 Effect of Termination.

 

In the event of a termination of part of the Services, the Service Agreement
shall remain in effect subject to the Change Control Procedures with respect to
the Services still to be provided by Supplier. In the event of a termination of
all of the Services pursuant to this Section 1.0, the Service Agreement shall
terminate in its entirety. Upon termination of the Service Agreement by Client,
Client shall have no liability for any payments accruing for services performed
after the Termination Date except those set forth in Section 2.0 below;
provided, however, that Client shall comply with its obligations, if any,
relating to the return or redelivery of any products to Supplier that are
covered by the terminated Service Agreement.

 

1.7 Rights upon Termination.

 

Upon termination or expiration of the Service Agreement, each Party shall
forthwith return to the other all papers, materials and properties of the other
held by such Party in accordance with the terms of Article XV of Exhibit B to
the MSA and subject to the terms of Article XIII of Exhibit B to the MSA. In
addition, each Party will assist the other Party in the orderly termination of
the Service Agreement and the transfer of all items, tangible and intangible, as
may be necessary for the orderly, non-disrupted business continuation of each
Party.

 

2.0 Termination Assistance

 

2.1 Termination Assistance Services.

 

In the event of the expiration or termination of all or of part of the Services
being provided under the Service Agreement, Supplier shall, upon Client’s
request, continue to provide the Services which were provided by Supplier prior
thereto and any new services requested by Client that may be required to
facilitate the transfer of the affected Services to Client or a third party
service provider, as applicable, or Client’s designee, including, providing to
Client or third party personnel training in the performance of the affected
Services (collectively, the “Termination Assistance Services”) in accordance
with the following:

 

a. Applicable Requirements and Access.

 

At no additional cost, Supplier shall provide to Client and any designated third
party service provider:

 

  1. in writing, to the extent available, applicable requirements, standards,
policies, operating procedures and other documentation relating to the affected
execution environment of the Services; and

 

  2. necessary access to the systems and sites from which the affected Services
were provided, subject to the provisions of Article XXI of Exhibit B to the MSA
relating to Client’s review rights.

 



--------------------------------------------------------------------------------

b. Development of Transition Plan.

 

If and to the extent requested by Client, Supplier shall assist Client in
developing a plan which shall specify the tasks to be performed by the parties
in connection with the Termination Assistance Services and the schedule for the
performance of such tasks.

 

c. Termination Assistance Period.

 

Supplier shall provide the Termination Assistance Services to Client or its
designee (1) commencing upon notice up to six (6) months prior to the expiration
of the Term or on such earlier date as Client may request and continuing for up
to twelve (12) months following the effective date of the expiration of the
Term, (2) commencing upon any notice of termination (including notice based upon
breach or default by Client) of the Term with respect to all or any part of the
Services, and continuing for up to eighteen (18) months following the effective
date of such termination (the “Termination Assistance Period”), as agreed upon
by Client and Supplier, including prices no worse to Client than those for
comparable services prior to termination, except to the extent that resources
included in the Charges otherwise being paid by Client to Supplier can be used
to provide the Termination Assistance Services.

 

d. Service Quality.

 

To the extent Client requests Termination Assistance Services, such Services
shall be provided subject to and in accordance with the terms and conditions of
the Service Agreement. Supplier shall perform the Termination Assistance
Services with at least the same degree of accuracy, quality, completeness,
timeliness, responsiveness and resource efficiency as it provided and was
required to provide the same or similar Services during the Term. The quality
and level of performance of the Services provided by Supplier following the
expiration or termination of the Term with respect to all or part of the
Services or Supplier’s receipt of a notice of termination or non-renewal shall
not be degraded or deficient in any respect.

 

e. Post-Termination Assistance Period.

 

Following the Termination Assistance Period for a period not to exceed six (6)
months thereafter, Supplier shall: (1) answer all reasonable and pertinent
verbal or written questions from Client regarding the Services on an “as needed”
basis as agreed upon by Client and Supplier; and (2) deliver to Client any
remaining Client-owned reports and documentation still in Supplier’s possession.

 

f. Third-Party Contracts.

 

Upon request from Client to the extent permitted by third party contracts,
Supplier shall do the following:

 

  1. Supplier Hardware.

 

Supplier shall make available any Supplier Hardware dedicated to the performance
of the affected Services by allowing Client or its designee to (A) purchase, at
Net Book Value, any such Supplier Hardware owned by Supplier; or (B) assume the
lease of any such Supplier Hardware leased by Supplier.

 

  2. Third Party Maintenance and Services Contracts.

 

Supplier shall transfer or assign, upon Client’s request, any third party
contracts applicable to the affected Services for maintenance, disaster recovery
services or other necessary third party services being used by Supplier and
dedicated to the performance of the affected Services, to Client or its
designee, on terms and conditions acceptable to all applicable parties.

 

  3. Software Licenses.

 

Supplier shall, subject to the provisions of the Service Agreement, license to
Client, or assist Client in obtaining a license to, Software then being used by
Supplier in providing the Services in accordance with the provisions of Article
XIII of Exhibit B to the MSA.

 



--------------------------------------------------------------------------------

g. Inventory.

 

Supplier shall provide to Client, in the form and with the content requested by
Client, inventories of the Hardware and Software used in connection with the
provision of the Termination Assistance Services as needed.

 

h. Employment of Supplier Employees.

 

Upon completion of the Termination Assistance Period and notwithstanding the
provisions of Schedule H (Governance) to the Service Agreement, upon request
from Client, Supplier will allow Client to offer employment to and to hire all
Supplier employees who have been performing the Services that have been
terminated or have expired pursuant to the Service Agreement.

 

i. Absolute Obligation.

 

Supplier acknowledges and agrees that it shall have an absolute and
unconditional obligation to provide Client with Termination Assistance Services.

 

2.2 Divested Entities.

 

In the event an Entity or unit of Client or the business or part of an Entity or
unit of Client is sold or otherwise divested (the “Divested Entity”), Supplier
shall, upon Client’s request, provide all or part of the Services to the
Divested Entity (on the basis that the new owner of Divested Entity shall be
deemed to fall within the definition of Client Contracting Party for the
purposes of the Service Agreement) in accordance with Section 22.2 of Exhibit B
to the MSA, to the extent that the Services will then be provided to such
Divested Entity. In addition, Supplier shall provide to the Divested Entity any
Termination Assistance Services which may be requested by the new owner of the
Divested Entity.

 



--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

Number                     

 

THIS SERVICE AGREEMENT (“Service Agreement”) is effective as of January 01, 2005
(the “Effective Date”) by and between ProQuest Information and Learning Company,
a Delaware corporation, (“Client Contracting Party”), with offices at 300 North
Zeeb Road, Ann Arbor, MI 48106, and International Business Machines Corporation
(“IBM”), a New York corporation, (“Supplier Contracting Party”), with offices at
Route 100, Somers, New York 10589.

 

RECITALS

 

WHEREAS, ProQuest Company and IBM have entered into a Master Services Agreement
dated as of January 01, 2005 (the “MSA”);

 

WHEREAS, in accordance with the MSA, Client Contracting Party wishes to obtain
from Supplier Contracting Party, and Supplier Contracting Party wishes to
provide to Client Contracting Party, certain information technology and related
services as described in this Service Agreement; and

 

WHEREAS, each of Client Contracting Party and Supplier Contracting Party desires
that the Terms and Conditions, attached as Exhibit B to the MSA, as modified by
this Service Agreement (collectively, the “Terms and Conditions”) be
incorporated by reference into this Service Agreement;

 

NOW, THEREFORE, for and in consideration of the covenants and agreements set
forth below and in the MSA, Client Contracting Party and Supplier Contracting
Party hereby agree as follows.

 

ARTICLE I.

 

INTRODUCTORY PROVISIONS

 

1.1 Definitions. Terms used in this Service Agreement with initial capital
letters shall have the respective meanings set forth herein or, if not set forth
herein, in Exhibit A to the MSA, or, if not set forth in either of the
foregoing, in the Statement of Work attached hereto.

 

1.2 Exhibits. This Service Agreement hereby incorporates by reference the
following exhibits:

 

Exhibit 1

  

Statement of Work

Exhibit 2

  

Notices

 

1.3 Terms and Conditions. All references in the Service Agreement to the Terms
and Conditions shall refer to the Terms and Conditions as modified by the
Statement of Work.

 

1.4 Hierarchy of Terms.

 

(a) Terms and Conditions and Service Agreement. Section 1.2 of the Terms and
Conditions sets forth the hierarchy among the Terms and Conditions and the
Service Agreement.

 

(b) Body of Service Agreement and Exhibits. In the event of any conflict between
the terms of the body of this Service Agreement and the Terms and Conditions, on
the one hand, and the terms in any of the exhibits attached hereto, on the other
hand, the terms in the body of this Service Agreement or the Terms and
Conditions shall prevail.

 

1.5 Cross-References. This Service Agreement may provide parenthetical
cross-references to one or more provisions in the Terms and Conditions. These
cross-references are provided for convenience of reference only.

 



--------------------------------------------------------------------------------

1.6 Client and Supplier. For purposes of this Service Agreement, unless
otherwise expressly set forth in this Agreement, the term “Supplier” shall mean
only Supplier Contracting Party and the term “Client” shall mean only Client
Contracting Party.

 

ARTICLE II.

 

TERM

 

2.1 Initial Term. The Initial Term of this Service Agreement shall commence on
the Effective Date and shall continue until the later of: (a) the Expiration
Date, and (b) the last date during which Supplier is obligated to provide any
Termination Assistance Services. The Expiration Date of this Service Agreement
is December 31, 2009.

 

2.2 Renewal. This Service Agreement shall automatically be renewed for a least
one (1) successive Renewal Terms, each having a duration of twelve (12) months,
unless Client gives written notice to the contrary at least six (6) months
before the expiration of the Initial Term or any Renewal Term, however, this
provision shall not apply after the expiration of the last Renewal Term. (See
Terms and Conditions, Section 2.2)

 

ARTICLE III.

 

SERVICES

 

3.1 Designated Services. The Statement of Work describes the Services which
Supplier shall provide to Client under this Service Agreement. The following
Schedules are incorporated in and made part of the Statement of Work:

 

Schedule A

   -    Client Software

Schedule B

   -    Service Levels

Schedule C

   -    Charges

Schedule D

   -    Transition

Schedule E

   -    Employees and Human Resources

Schedule F

   -    Benchmarking

Schedule G

   -    Standards

Schedule H

   -    Governance

Schedule I

   -    Client Direct Competitors

Schedule J

   -    Customer Satisfaction

Schedule K

   -    In-Flight Projects

Schedule L

   -    Termination and Termination Assistance

 

3.2 Third Party Service Providers. Subject to Section 5.1.a. of the Terms and
Conditions, Client may, now or in the future, use one or more third-party
service providers to provide information technology and related services that
relate to, interact with, or depend upon the Services. Supplier shall provide
all reasonable cooperation to Client and such third-party service providers in
connection with the provision of such Third Party Services.

 



--------------------------------------------------------------------------------

 

ARTICLE IV.

 

MISCELLANEOUS

 

4.1 Notices. All notices, requests, consents and other communications required
or permitted under this Service Agreement shall be addressed as set forth in
Exhibit 2.

 

4.2 Governing Law. This Service Agreement shall be interpreted in accordance
with, and governed by, the laws of the United States of America and the State of
Michigan. Each Party hereby consents to the exclusive jurisdiction of the state
and federal courts located in the State of Michigan.

 

IN WITNESS WHEREOF, this Service Agreement has been executed by the Parties as
of the Effective Date.

 

INTERNATIONAL BUSINESS MACHINES

CORPORATION

     

PROQUEST INFORMATION AND LEARNING

COMPANY

By:           By:    

(Print):

         

(Print):

   

Title:

         

Title:

   

Date:

         

Date:

   

 